Exhibit 10.1


EXECUTED VERSION


SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of November 20, 2017
This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is by and among GAMESTOP CORP., a Delaware corporation (the “Lead
Borrower”), the other Borrowers party hereto, the Lenders party hereto, and BANK
OF AMERICA, N.A., as administrative agent and collateral agent for the Lenders
(in such capacities, the “Agent”).
PRELIMINARY STATEMENTS
WHEREAS, the Borrowers, the Lenders and the Agent entered into that certain
Second Amended and Restated Credit Agreement, dated as of March 25, 2014 (as
amended pursuant to that certain First Amendment to Second Amended and Restated
Credit Agreement, dated as of September 15, 2014, and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”); and
WHEREAS, the Borrowers have requested that the Agent and the Lenders agree to
amend the Credit Agreement as specifically set forth herein and, subject to the
terms of this Amendment, the Agent and the Lenders have agreed to grant such
request.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.Capitalized Terms. All capitalized terms not otherwise defined in this
Amendment (including without limitation in the introductory paragraph and the
Preliminary Statements hereto) shall have the meanings as specified in the
Credit Agreement.
Section 2.    Amendments to Credit Agreement.
(a)
Composite Credit Agreement. The Credit Agreement is hereby amended to delete the
bold, stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold, double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit Agreement attached as Annex A hereto.

(b)
Schedules and Exhibits to Credit Agreement. The Schedules and Exhibits to the
Credit Agreement are hereby deleted in their entirety and the Schedules and
Exhibits attached to Annex A hereto are substituted in their stead.

Section 3.    Conditions of Effectiveness. The effectiveness of the amendments
in Section 2 shall be subject to the satisfaction of each of the following
conditions precedent:
(a)    This Amendment and all documents described on Exhibit A hereto shall have
been duly executed and delivered by the Borrowers and the Lenders party thereto
and shall be in form and substance satisfactory to the Agent;




--------------------------------------------------------------------------------




(b)    The Agent shall have received, in form and substance reasonably
satisfactory to the Agent and duly executed by the Borrowers, a Note in favor of
each Lender requesting a Note and reflecting the Commitment of such Lender after
giving effect to this Amendment;
(c)    The Agent shall be satisfied with the results of lien searches with
respect to the Borrowers and all filings, recordations and searches necessary or
desirable (as reasonably determined by the Agent) to reflect the valid and
perfected liens and security interests of the Agent shall have been duly made
and all filing and recording fees and taxes shall have been duly paid;
(d)     The Agent shall have received satisfactory opinions of Pepper Hamilton
LLP and appropriate local counsel, addressed to the Agent and each Lender, as to
such matters concerning the Borrowers, this Amendment and the other Loan
Documents as the Agent may reasonably request (which shall cover, among other
things, authority, legality, validity, binding effect and enforceability of this
Amendment);
(e)    The Agent shall have received such documents and certificates as the
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of each member of the Borrower Affiliated Group, the
authorization of the transactions contemplated by the Loan Documents and any
other legal matters relating to the Borrower Affiliated Group, the Loan
Documents or the transactions contemplated thereby, all in form and substance
reasonably satisfactory to the Agent and its counsel;
(f)    No event shall have occurred that could reasonably be expected to have a
Material Adverse Effect;
(g)    The Agent shall have received and be satisfied with updated projections
of the Borrowers in form and substance reasonably satisfactory to the Agent;
(h)    After giving effect to the consummation of the transactions contemplated
on the Second Amendment Effective Date and the Credit Extensions made on the
Second Amendment Effective Date, Excess Availability shall not be less than
$150,000,000;
(i)    The Agent shall have received a Borrowing Base Certificate dated as of
November 13, 2017 and executed by a Financial Officer of the Lead Borrower;
(j)    The Borrowers shall have (i) paid all fees then due to the Agent,
Arrangers and the Lenders, (ii) reimbursed the Agent for all costs and expenses,
including, reasonable appraisers, auditors, and attorneys’ fees, and (iii) shall
have paid all fees in accordance with the terms of the Fee Letters;
(k)    The representations and warranties of the Borrowers contained in Section
4 shall be true and correct; and
(l)    The Agent shall have received such additional documents, instruments, and
agreements as the Agent may reasonably request in connection with the
transactions contemplated hereby.
Section 4.    Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:
(a)    The consummation of the transactions contemplated hereby shall not (a)
violate any Applicable Law, or (b) conflict with, or result in a default or
event of default under, any material agreement of Borrowers or any other member
of the Borrower Affiliated Group, taken as a whole (and the Agent and the
Lenders shall receive a satisfactory opinion of Borrowers’ counsel to that
effect). No event shall exist


2

--------------------------------------------------------------------------------




which is, or solely with the passage of time, the giving of notice or both,
would be a default under any material agreement of any member of the Borrower
Affiliated Group.
(b)    All necessary consents and approvals to the transactions contemplated
hereby shall have been obtained and shall be reasonably satisfactory to the
Agent, including, without limitation, consents from all requisite material
Governmental Authorities and except as would not reasonably be expected to have
or result in a Material Adverse Effect.
(c)    There are no actions, suits, investigations, or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
any member of the Borrower Affiliated Group, threatened against or affecting any
such Person (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (ii)
that involve any of the Loan Documents.
(d)    After giving effect to this Amendment, the representations and warranties
contained in each of the Loan Documents are true and correct in all material
respects on and as of the date hereof as though made on and as of such date,
except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and (ii) in the case of any representation and warranty qualified
by materiality, they are true and correct in all respects.
(e)    No Default or Event of Default shall exist after giving effect to this
Amendment.
Section 5.    Reference to and Effect on the Loan Documents. On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment, and this Amendment shall constitute a Loan Document.
(a)    The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Borrowers under the Loan Documents, in each case as amended
by this Amendment.
(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any other provision of any of the Loan Documents.
Section 6.    Reaffirmations. Each Borrower (a) consents to this Amendment and
agrees that the transactions contemplated by this Amendment shall not limit or
diminish the obligations of such Person, or release such Person from any
obligations, under any of the Loan Documents to which it is a party, (b)
confirms and reaffirms its obligations under each of the Loan Documents to which
it is a party and all representations, warranties, and covenants contained
therein, and (c) agrees that each of the Loan Documents to which it is a party
remains in full force and effect and is hereby ratified and confirmed.
Section 7.    Execution in Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a


3

--------------------------------------------------------------------------------




signature page of this Agreement by telecopy, pdf or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
Section 8.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York.
Section 9.    Entire Agreement. This Amendment and the other Loan Documents, and
any separate letter agreements with respect to fees payable to the Agent, the
Issuing Bank and/or the Arrangers, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
letters of intent, commitment letters, agreements and understandings, oral or
written, relating to the subject matter hereof.
[Signature Pages Follow]






4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


BORROWERS:
 
GAMESTOP CORP.
GAMESTOP, INC.
SUNRISE PUBLICATIONS, INC.
ELBO INC.
EB INTERNATIONAL HOLDINGS, INC.
GAMESTOP TEXAS LTD.
SIMPLY MAC, INC.
SPRING COMMUNICATIONS HOLDING, INC.
GS MOBILE, INC.
GEEKNET, INC.
SOCOM LLC



By:
/s/ ROBERT A. LLOYD
Name:
Title:
Robert A. Lloyd
Chief Financial Officer







MARKETING CONTROL SERVICES, INC.
 
 
By:
/s/ MIKE LOFTUS
Name:
Title:
Mike Loftus
President



GameStop Corp.
Second Amendment to Second Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Agent, Issuing Bank, and as a Lender
 
 
 
 
By:
/s/ ANDREW CERUSSI
Name:
Andrew Cerussi
Its Authorized Signatory



GameStop Corp.
Second Amendment to Second Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





JPMorgan Chase Bank, N.A., as a Lender
 
 
 
 
By:
/s/ JENNIFER HEARD
Name:
Jennifer Heard
Title:
Authorized Officer



GameStop Corp.
Second Amendment to Second Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





Regions Bank., as a Lender
 
 
 
 
By:
/s/ DANIEL WELLS
Name:
Daniel Wells
Title:
Director



GameStop Corp.
Second Amendment to Second Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
By:
/s/ JOHN R. LEPAGE
Name:
John R. LePage
Title:
Vice President



GameStop Corp.
Second Amendment to Second Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





Wells Fargo Bank, National Association, as a Lender


 
 
 
 
By:
/s/ ROBERT C. CHAKARIAN
Name:
Robert C. Charkarian
Title:
Vice President



GameStop Corp.
Second Amendment to Second Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





Fifth Third Bank, as a Lender
 
 
 
 
By:
/s/ BRUCE ROBERT COHENOUR, JR.
Name:
Bruce Robert Cohenour, Jr.
Title:
Assistant Vice President



GameStop Corp.
Second Amendment to Second Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





HSBC Bank USA, N.A., as a Lender
 
 
 
 
By:
/s/ MICHAEL BUSTIOS
Name:
Michael Bustios
Title:
Vice President, 20556



GameStop Corp.
Second Amendment to Second Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





SUNTRUST BANK, as a Lender


 
 
 
 
By:
/s/ SETH MEIER
Name:
Seth Meier
Title:
Director







GameStop Corp.
Second Amendment to Second Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------






Annex A
Composite Credit Agreement
[see attached]




GameStop Corp.
Second Amendment to Second Amended and Restated Credit Agreement
Annex A

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
March 25, 2014,
as amended on September 15, 2014,
as further amended on November 20, 2017
among
GAMESTOP CORP.,
as Lead Borrower for:
GAMESTOP CORP.
GAMESTOP, INC.
SUNRISE PUBLICATIONS, INC.
ELBO INC.
EB INTERNATIONAL HOLDINGS, INC.
[KONGREGATE INC.]
GAMESTOP TEXAS LTD.
MARKETING CONTROL SERVICES, INC.
SOCOM LLC
[SPAWN LABS, INC.]
SIMPLY MAC, INC.
SPRING COMMUNICATIONS HOLDING, INC.
GS MOBILE, INC.
GEEKNET, INC.
The LENDERS Party Hereto,
BANK OF AMERICA, N.A.
as Issuing Bank,
BANK OF AMERICA, N.A.
as Agent,
JPMORGAN CHASE BANK, N.A.[,]
as Syndication Agent
WELLS FARGO BANK, NATIONAL ASSOCIATION
U.S. BANK NATIONAL ASSOCIATION
and
REGIONS BANK[,]
as Co-Documentation Agents,
and
JPMORGAN CHASE BANK, N.A.





--------------------------------------------------------------------------------





and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as [Sole]Joint Lead Arrangers and [Sole]Joint Bookrunners


[___________________________]







--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




[TABLE OF CONTENTS]1.    DEFINITIONS    1[1.    DEFINITIONS.    1
1.1    Defined Terms.    1
1.2    Terms Generally.    39
1.3    Accounting Terms.    40
1.4    Rounding.    40
1.5    Times of Day.    40
1.6    Letter of Credit Amounts.    40
2.    AMOUNT AND TERMS OF CREDIT    41
2.1    Commitment of the Lenders.    41
2.2    Reserves; Changes to Reserves.    41
2.3    Making of Loans.    43
2.4    Overadvances    44
2.5    Swingline Loans.    45
2.6    Letters of Credit.    45
2.7    Settlements Amongst Lenders.    50
2.8    Notes; Repayment of Loans.    51
2.9    Interest on Loans.    52
2.10    Default Interest    53
2.11    Certain Fees    53
2.12    Unused Commitment Fee.    53
2.13    Letter of Credit Fees    53
2.14    Nature of Fees    54
2.15    Termination or Reduction of Commitments.    54
2.16    Alternate Rate of Interest    55
2.17    Conversion and Continuation of Loans    55
2.18    Mandatory Prepayment; Cash Collateral; Commitment Termination    56
2.19    Optional Prepayment of Loans; Reimbursement of Lenders.    57
2.20    Maintenance of Loan Account; Statements of Account.    59
2.21    Cash Receipts.    60
2.22    Application of Payments.    62
2.23    Increased Costs.    63
2.24    Change in Legality.    64
2.25    Payments; Sharing of Setoff.    65
2.26    Taxes.    66
2.27    Security Interests in Collateral    68
2.28    Mitigation Obligations; Replacement of Lenders.    68
2.29    Increase in Commitments.    69
3.    REPRESENTATIONS AND WARRANTIES    71
3.1    Organization; Powers    71
3.2    Authorization; Enforceability.    71
3.3    Governmental Approvals; No Conflicts    72
3.4    Financial Condition    72
3.5    Properties.    72


i













--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




3.6    Litigation and Environmental Matters.    73
3.7    Compliance with Laws and Agreements    73
3.8    Investment and Holding Company Status    73
3.9    Taxes    73
3.10    ERISA    74
3.11    Interdependence of Borrower Affiliated Group.    74
3.12    Disclosure.    75
3.13    Subsidiaries    75
3.14    Insurance    75
3.15    Labor Matters    75
3.16    Certain Transactions    76
3.17    Restrictions on the Borrower Affiliated Group    76
3.18    Security Documents    76
3.19    Federal Reserve Regulations.    76
3.20    Solvency    77
3.21    Intellectual Property, Licenses and Permits.    77
4.    CONDITIONS.    77
4.1    Effective Date    77
4.2    Conditions Precedent to Each Loan and Each Letter of Credit.    80
5.    AFFIRMATIVE COVENANTS    80
5.1    Financial Statements and Other Information    81
5.2    Notices of Material Events    83
5.3    Information Regarding Collateral    84
5.4    Existence; Conduct of Business    84
5.5    Payment of Obligations    84
5.6    Maintenance of Properties    85
5.7    Insurance.    85
5.8    Casualty and Condemnation    86
5.9    Books and Records; Inspection and Audit Rights.    86
5.10    Fiscal Year    87
5.11    Physical Inventories.    88
5.12    Compliance with Laws    89
5.13    Use of Proceeds and Letters of Credit    89
5.14    Additional Subsidiaries    89
5.15    Further Assurances    89
6.    NEGATIVE COVENANTS.    90
6.1    Indebtedness and Other Obligations    90
6.2    Liens    92
6.3    Fundamental Changes.    93
6.4    Investments, Loans, Advances, Guarantees and Acquisitions    94
6.5    Asset Sales    95
6.6    Restrictive Agreements.    96
6.7    Restricted Payments; Certain Payments of Indebtedness.    96


 
 ii
 

[(][ ii][)]






iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page










6.8    Transactions with Affiliates    97
6.9    Additional Subsidiaries    97
6.10    Amendment of Material Documents    97
6.11    Fixed Charge Coverage Ratio    97
6.12    Environmental Laws    97
6.13    Fiscal Year    98
7.    EVENTS OF DEFAULT.    98
7.1    Events of Default    98
7.2    Remedies on Default.    101
7.3    Application of Proceeds    102
8.    THE AGENT.    103
8.1    Administration by the Agent    103
8.2    The Collateral    103
8.3    Agreement of Required Lenders    103
8.4    Liability of Agent.    104
8.5    Notice of Default    105
8.6    Lenders’ Credit Decisions    105
8.7    Reimbursement and Indemnification    106
8.8    Rights of Agent    106
8.9    Notice of Transfer    106
8.10    Successor Agent    106
8.11    Reports and Financial Statements    107
8.12    Defaulting Lender    108
8.13    Syndication Agent and Documentation Agent    111
8.14    Agent for Perfection.    111
8.15    Relation Among the Lenders.    111
8.16    Collateral and Guaranty Matters.    112
9.    MISCELLANEOUS.    112
9.1    Notices    112
9.2    Waivers; Amendments.    113
9.3    Expenses; Indemnity; Damage Waiver.    115
9.4    Designation of Lead Borrower as Borrowers’ Agent.    117
9.5    Successors and Assigns.    118
9.6    Survival    121
9.7    Counterparts; Integration; Effectiveness    122
9.8    Severability    122
9.9    Right of Setoff    122
9.10    Governing Law; Jurisdiction; Consent to Service of Process.    123
9.11    WAIVER OF JURY TRIAL    123
9.12    Headings    124
9.13    Interest Rate Limitation    124
9.14    Additional Waivers.    124
9.15    Patriot Act    126
 
 iii
 

[(][ iii][)]


iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page






9.16    Foreign Asset Control Regulations.    126
9.17    Confidentiality    126
9.18    No Advisory or Fiduciary Responsibility.    127
9.19    Existing Credit Agreement Amended and Restated.    128


1.1
Defined Terms     1

1.2
Terms Generally     36

1.3
Accounting Terms     36

1.4
Rounding     37

1.5
Times of Day     37

1.6
Letter of Credit Amounts     37

2.
AMOUNT AND TERMS OF CREDIT     37

2.1
Commitment of the Lenders     37

2.2
Reserves; Changes to Reserves     38

2.3
Making of Loans     39

2.4
Overadvances     40

2.5
Swingline Loans     41

2.6
Letters of Credit     41

2.7
Settlements Amongst Lenders     45

2.8
Notes; Repayment of Loans     46

2.9
Interest on Loans     47

2.10
Default Interest     47

2.11
Certain Fees     47

2.12
Unused Commitment Fee     47

2.13
Letter of Credit Fees     48

2.14
Nature of Fees     48

2.15
Termination or Reduction of Commitments     48

2.16
Alternate Rate of Interest     49

2.17
Conversion and Continuation of Loans     49

2.18
Mandatory Prepayment; Cash Collateral; Commitment

Termination
50

2.19
Optional Prepayment of Loans; Reimbursement of Lenders     51

2.20
Maintenance of Loan Account; Statements of Account     53

2.21
Cash Receipts     53

2.22
Application of Payments     55

2.23
Increased Costs     55

2.24
Change in Legality     57

2.25
Payments; Sharing of Setoff     57

2.26
Taxes     59

2.27
Security Interests in Collateral     60

2.28
Mitigation Obligations; Replacement of Lenders     60

2.29
Increase in Commitments     61

2.30
FILO Credit Facility     63

 
 iv
 

[(][ iv][)]




v

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




3.
REPRESENTATIONS AND WARRANTIES     65

3.1
Organization; Powers     65

3.2
Authorization; Enforceability     65

3.3
Governmental Approvals; No Conflicts     65

3.4
Financial Condition     66

3.5
Properties     66

3.6
Litigation and Environmental Matters     66

3.7
Compliance with Laws and Agreements     67

3.8
Investment and Holding Company Status     67

3.9
Taxes     67

3.10
ERISA     67

3.11
Interdependence of Borrower Affiliated Group     67

3.12
Disclosure     68

3.13
Subsidiaries     68

3.14
Insurance     69

3.15
Labor Matters     69

3.16
Certain Transactions     69

3.17
Restrictions on the Borrower Affiliated Group     69

3.18
Security Documents     69

3.19
Federal Reserve Regulations     70

3.20
Solvency     70

3.21
Intellectual Property, Licenses and Permits     70

3.22
EEA Financial Institution     70

3.23
Sanctions Concerns and Anti-Corruption Laws     70

4.
CONDITIONS     71

4.1
Effective Date     71

4.2
Conditions Precedent to Each Loan and Each Letter of Credit     73

5.
AFFIRMATIVE COVENANTS     74

5.1
Financial Statements and Other Information     74

5.2
Notices of Material Events     76

5.3
Information Regarding Collateral     77

5.4
Existence; Conduct of Business     77

5.5
Payment of Obligations     77

5.6
Maintenance of Properties     77

5.7
Insurance     78

5.8
Casualty and Condemnation     79

5.9
Books and Records; Inspection and Audit Rights     79

5.10
Fiscal Year     80

5.11
Physical Inventories     80

5.12
Compliance with Laws     80



 
 v
 

[(][ v][)]








vi

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




5.13
Use of Proceeds and Letters of Credit     80

5.14
Additional Subsidiaries     81

5.15
Further Assurances     81

6.
NEGATIVE COVENANTS     81

6.1
Indebtedness and Other Obligations     81

6.2
Liens     83

6.3
Fundamental Changes     84

6.4
Investments, Loans, Advances, Guarantees and Acquisitions    84

6.5
Asset Sales     85

6.6
Restrictive Agreements     86

6.7
Restricted Payments; Certain Payments of Indebtedness     87

6.8
Transactions with Affiliates     87

6.9
Additional Subsidiaries     88

6.10
Amendment of Material Documents     88

6.11
Fixed Charge Coverage Ratio     88

6.12
Environmental Laws     88

6.13
Fiscal Year     88

6.14
Sanctions     88

6.15
Anti-Corruption Laws     88

7.
EVENTS OF DEFAULT     88

7.1
Events of Default     88

7.2
Remedies on Default     92

7.3
Application of Proceeds     92

8.
THE AGENT     93

8.1
Administration by the Agent     93

8.2
The Collateral     93

8.3
Agreement of Required Lenders or Supermajority Lenders     93

8.4
Liability of Agent     94

8.5
Notice of Default     95

8.6
Lenders’ Credit Decisions     95

8.7
Reimbursement and Indemnification     95

8.8
Rights of Agent     96

8.9
Notice of Transfer     96

8.10
Successor Agent     96

8.11
Reports and Financial Statements     97

8.12
Defaulting Lender     97

8.13
Syndication Agent and Documentation Agent     100

8.14
Agent for Perfection     100

8.15
Relation Among the Lenders     100

8.16
Collateral and Guaranty Matters    100

 
 vi
 

[(][ vi][)]




vii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




9.
MISCELLANEOUS     101

9.1
Notices     101

9.2
Waivers; Amendments     101

9.3
Expenses; Indemnity; Damage Waiver     103

9.4
Designation of Lead Borrower as Borrowers’ Agent     105

9.5
Successors and Assigns     106

9.6
Survival     108

9.7
Counterparts; Integration; Effectiveness     109

9.8
Severability     109

9.9
Right of Setoff     109

9.10
Governing Law; Jurisdiction; Consent to Service of Process     109

9.11
WAIVER OF JURY TRIAL     110

9.12
Headings     110

9.13
Interest Rate Limitation     110

9.14
Additional Waivers     111

9.15
Patriot Act     112

9.16
Foreign Asset Control Regulations     112

9.17
Confidentiality     113

9.18
No Advisory or Fiduciary Responsibility     113

9.19
Existing Credit Agreement Amended and Restated     114

9.20
Keepwell     114

9.21
Acknowledgement and Consent to Bail-In of EEA Financial

Institutions
115



















































 
 vii
 

[(][ vii][)]




viii

--------------------------------------------------------------------------------






EXHIBITS
[EXHIBITS]


[A    Assignment and Acceptance]
[B-1    Revolving Note]
[B-2    Swingline Note]
[C    Opinion of Counsel to Borrowers]
[D    Borrowing Base Certificate]
[E    Compliance Certificate]
A
Assignment and Acceptance
B-1
Revolving Note
B-2
Swingline Note
C
Opinion of Counsel to Borrowers
D
Borrowing Base Certificate
E
Compliance Certificate
F
Transaction Certificate





viii

--------------------------------------------------------------------------------







SCHEDULES


[1.1        Lenders and Commitments]
[2.21(b)][        Credit Card Arrangements]
[2.21(c)        Blocked Account Agreements]
[3.5(b)][(i)    Title to Properties; Real Estate Owned]
[3.5(b)][(ii)    Leased Properties]
[3.6][        Disclosed Matters]
[3.10][        ERISA Plans]
[3.13][        Subsidiaries]
[3.14][        Insurance]
[3.16][        Borrower Affiliated Group Transactions]
[3.21][        Intellectual Property]
[5.1(h)][        Financial Reporting Requirements]
[6.1][        Indebtedness]
[6.2][        Liens]
[6.4][        Investments]
1.1
Lenders and Commitments
2.21(b)
Credit Card Arrangements
2.21(c)
Blocked Account Agreements
3.5(b)(i)
Title to Properties; Real Estate Owned
3.5(b)(ii)
Leased Properties
3.6
Disclosed Matters
3.10
ERISA Plans
3.13
Subsidiaries
3.14
Insurance
3.16
Borrower Affiliated Group Transactions
3.21
Intellectual Property
5.1(h)
Financial Reporting Requirements
6.1
Indebtedness
6.2
Liens
6.4
Investments













ix





--------------------------------------------------------------------------------






This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is dated as of March 25, 2014,
as amended on September 15, 2014, and as further amended on November 20, 2017,
among GAMESTOP CORP., a corporation organized under the laws of the State of
Delaware having a place of business at 625 Westport Parkway, Grapevine, Texas
76051, as Lead Borrower; the Subsidiary Borrowers party hereto; the Lenders
party hereto; BANK OF AMERICA, N.A., a national banking association having a
place of business at 100 Federal Street, Boston, Massachusetts 02110, as
administrative agent and collateral agent for the Credit Parties (in such
capacities, the “Agent”); JPMORGAN CHASE BANK, N.A., as Syndication Agent; and
WELLS FARGO BANK, NATIONAL ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION and
REGIONS BANK, as Co-Documentation Agents.
W I T N E S S E T H:
WHEREAS, the Lead Borrower and certain of the other Borrowers, among others,
have entered into that certain Amended and Restated Credit Agreement, dated as
of January 4, 2011 (as amended and in effect on and prior to the date hereof,
the “Existing Credit Agreement”) by, among others, the Lead Borrower and such
other Borrowers, the “Lenders” as defined therein, Bank of America, N.A. as
“Administrative Agent” and “Collateral Agent”, Wells Fargo Capital Finance, LLC,
as “Syndication Agent”, and U.S. Bank National Association and Regions Bank, as
“Co-Documentation Agents”; and
WHEREAS, in accordance with Section [9.2]9.2 of the Existing Credit Agreement,
the Borrowers, the Lenders and the Agent desire to amend and restate the
Existing Credit Agreement as provided herein.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the undersigned hereby agree
that the Existing Credit Agreement shall be amended and restated in its entirety
to read as follows (it being agreed that this Agreement shall not be deemed to
evidence or result in a novation or repayment and reborrowing of the Obligations
under the Existing Credit Agreement):
1. DEFINITIONS.
1.1    Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:
“2019 Senior Notes” means the Senior 5.5% Rate Notes Due 2019 issued by GameStop
Corp. under an Indenture dated as of September 24, 2014 with U.S. Bank National
Association, as Trustee.
“2021 Senior Notes” means the Senior 6.75% Rate Notes Due 2021 issued by
GameStop Corp. under an Indenture dated as of March 9, 2016 with U.S. Bank
National Association, as Trustee.
“ACH” shall mean automated clearing house transfers.


1[1]



--------------------------------------------------------------------------------





“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers to
maintain Excess Availability at least equal to the greater of (x) $40,000,000
and (y) twelve and one-half percent (12.5%) of the Loan Cap. For purposes of
this Agreement, the occurrence of an Accelerated Borrowing Base Delivery Event
shall be deemed continuing at the Agent[’]’s option (i) if an Event of Default
has occurred, so long as such Event of Default has not been waived, and[/or]
(ii) if the Accelerated Borrowing Base Delivery Event arises as a result of the
Borrowers[’]’ failure to achieve Excess Availability as required hereunder,
until Excess Availability is at least twelve and one-half percent (12.5%) of the
Loan Cap for [forty-five (45]thirty (30) consecutive calendar days, in which
case an Accelerated Borrowing Base Delivery Event shall no longer be deemed to
be continuing for purposes of this Agreement.
“Accommodation Payment” has the meaning provided in Section [9]9.14.[14.]
“Accounts” shall mean “accounts” as defined in the UCC, and also all accounts,
accounts receivable, and rights to payment (whether or not earned by
performance) for: (i) property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of; (ii) services rendered or to be rendered;
(iii) a policy of insurance issued or to be issued; (iv) a secondary obligation
incurred or to be incurred; or (v) arising out of the use of a credit or charge
card or information contained on or used with that card.
“Additional Commitment Lenders” shall have the meaning given to such term in
Section [2]2.29(c).[29(c).]
“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of one percent (1%)) equal to (a) the LIBOR Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate. The Adjusted LIBOR Rate
will be adjusted automatically as to all LIBOR Borrowings then outstanding as of
the effective date of any change in the Statutory Reserve Rate.
“Adjustment Date” means the first day of each fiscal quarter of the Borrowers,
commencing [June 1]February 4, 201[4]8.
“Affiliate” means, with respect to a specified Person, (i) any director or
officer of that Person, (ii) any other Person Controlling, Controlled by or
under direct or indirect common Control with that Person (and if that Person is
an individual, any member of the immediate family (including parents, siblings,
spouse, children, stepchildren, nephews, nieces and grandchildren) of such
individual and any trust whose principal beneficiary is such individual or one
or more members of such immediate family and any Person who is Controlled by any
such member or trust), (iii) any other Person directly or indirectly holding 10%
or more of any class of the [capital stock or other equity interests (including
options, warrants, convertible securities and similar rights)]Equity Interests
of that Person, (iv) any other Person 10% or more of any class of whose [capital
stock or other equity interests (including options, warrants, convertible
securities and similar rights)]Equity Interests is held directly or indirectly
by that Person, and (v) any other Person that possesses, directly or indirectly,
power to direct or cause the direction of


2[2]



--------------------------------------------------------------------------------





management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise) of that Person.
“Agent” means Bank of America, in its capacity as administrative agent and
collateral agent for the Credit Parties hereunder.
“Agreement” means this Second Amended and Restated Credit Agreement, as
modified, amended, supplemented or restated, and in effect from time to time.
“Allocable Amount” has the meaning provided in Section [9]9.14.[14.]
“Applicable Law” means as to any Person: (i) all statutes, rules, regulations,
orders, or other requirements having the force of law and (ii) all court orders
and injunctions, and/or similar rulings, in each instance ((i) and (ii)) of or
by any Governmental Authority, or court, or tribunal which are applicable to
such Person, or any property of such Person.
“Applicable Margin” means:
(a)    From and after the Second Amendment Effective Date until the first
Adjustment Date, the percentages set forth in Level [II]I of the pricing grid
below; and
(b)    From and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon the Average Daily Excess Availability as of the fiscal quarter
of the Borrowers ended immediately preceding such Adjustment Date; provided
however that notwithstanding anything to the contrary set forth herein, upon the
occurrence of an Event of Default, the Agent may, and at the direction of the
Required Lenders shall, immediately increase the Applicable Margin to that set
forth in Level I (even if the Average Daily Excess Availability requirements for
a different Level have been met) and interest shall accrue at the Default Rate;
provided further if any Borrowing Base Certificates are at any time restated or
otherwise revised (including as a result of an audit) or if the information set
forth in any Borrowing Base Certificates otherwise proves to be false or
incorrect such that the Applicable Margin would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.
Level
Average Daily  
Excess  
Availability
LIBOR Loans
Prime Rate Loans
[LIBO Loans]
I
Less than [33]50% of the Loan Cap
1.50%
0.[7]50%
[1.75%]
II
Equal to or greater than [33% of the Loan Cap but less than 66]50% of the Loan
Cap
1.25%
0.25[0]%
[1.50%]



3[3]



--------------------------------------------------------------------------------





 
[III]
[Equal to or greater than 66% of the Loan Cap]
[0.25%]
[1.25%]
 





“Appraised Value” means the net appraised liquidation value of the Borrowers[’]’
Inventory as set forth in the Borrowers[’]’ inventory stock ledger (expressed as
a percentage of the Cost of such Inventory) as determined from time to time by
the Agent with the assistance of an independent appraiser satisfactory to the
Agent.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender (c) an entity or an Affiliate of an entity that
administers or manages a Lender, or (d) the same investment advisor or an
advisor under common control with such Lender, Affiliate or advisor, as
applicable.
“Arrangers” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated[.]
(“MLPFS”) and JPMorgan Chase Bank, N.A. in their respective capacities as joint
lead arranger and joint bookrunner.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.5), and accepted by the Agent, in the form of Exhibit A or
any other form approved by the Agent.
“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Agent from time to time determines in the Agent[’]’s
Permitted Discretion (after consultation with the Lead Borrower (whose consent
to any Availability Reserve shall not be required)) as being appropriate (a) to
reflect the impediments to the Agent[’]’s ability to realize upon the
Collateral, (b) to reflect claims and liabilities that the Agent determines will
need to be satisfied in connection with the realization upon the Collateral, (c)
to reflect criteria, events, conditions, contingencies or risks which adversely
affect any component of the Borrowing Base, or the assets, business, financial
performance or financial condition of any Borrower or Facility Guarantor, or (d)
to reflect that a Default or an Event of Default then exists. Without limiting
the generality of the foregoing, Availability Reserves may include (but are not
limited to) reserves based on (i) rent; (ii) Customer Credit Liabilities; (iii)
customs, duties, and other costs to release Inventory which is being imported
into the United States; (iv) outstanding taxes and other governmental charges,
including, ad valorem, real estate, personal property, and other taxes which
might have priority over the interests of the Agent in the Collateral; (v)
salaries, wages and benefits due to employees of any Borrower; (vi) customer
deposits[,]; (vii) reserves for reasonably anticipated changes in the Appraised
Value of Eligible Inventory between appraisals; (viii) reserves with respect to
any cash management, Hedging Agreement or other banking or financial services
provided by any Lender, the Agent, [the]any Arranger or any of their respective
Affiliates[, and]; (ix) warehousemen[’]’s or bailee[’]’s charges and other
Permitted Encumbrances which may have priority over the interests of the Agent
in the Collateral; and (x) the Debt Maturity Reserve. Availability Reserves
shall be established and calculated in a manner and methodology consistent


4[4]



--------------------------------------------------------------------------------





with the Agent[’]’s practices as of the Second Amendment Effective Date with
other similarly situated borrowers.
“Average Daily Excess Availability” shall mean the average daily Excess
Availability for the immediately preceding fiscal quarter of the Borrowers.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banker[’]’s Acceptance” means a time draft or bill of exchange or other
deferred payment obligation relating to a Commercial Letter of Credit which has
been accepted by the Issuing Bank.
“Bank of America” shall mean Bank of America, N.A., a national banking
association.
“Bank of America Concentration Account” has the meaning provided therefor in
Section 2.21(d).
“Bank Products” means any services [of]or facilities provided to [any
Borrower]or for the benefit of any Borrower or any other member of the Borrower
Affiliated Group (to the extent such other member of the Borrower Affiliated
Group’s obligations thereunder are guaranteed by any Borrower) by the Agent, any
Lender or any of their respective Affiliates, including, without limitation, on
account of (a) Hedging Agreements, (b) purchase cards, (c) supply chain
financing and (d) leasing, but excluding Cash Management Services.
“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.
“Blocked Account Agreements” shall mean agency agreements with respect to an
account established by a Borrower, in form and substance satisfactory to the
Agent, establishing control (as defined in the UCC) of such account by the Agent
and whereby the bank maintaining such account agrees, upon the occurrence and
during the continuance of a Cash Dominion Event, to comply only with the
instructions originated by the Agent without the further consent of any
Borrower.
“Blocked Account Banks” shall mean each bank with whom deposit accounts are
maintained in which any funds of any of the Borrowers from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.


5[5]



--------------------------------------------------------------------------------





“Blocked Accounts” shall mean each deposit account of the Borrowers which is the
subject of a Blocked Account Agreement, excluding any Specified Account.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrowers” means, individually and collectively, GameStop Corp., the Subsidiary
Borrowers, and any other Person who becomes a Borrower hereunder.
“Borrower Affiliated Group” shall mean, collectively, (i) the Borrowers and (ii)
each of the direct or indirect Subsidiaries of the Borrowers in existence from
time to time[, including, without limitation, GameStop Europe Holdings S.a.r.l.
and its Subsidiaries.].
“Borrowing” shall mean the incurrence of Loans of a single Type, on a single
date and having, in the case of LIBOR Loans, a single Interest Period, or (b) a
Swingline Loan.
“Borrowing Base” means, at any time of calculation, an amount equal to:
(a)     the Cost of Eligible Inventory, net of Inventory Reserves, multiplied by
the Inventory Advance Rate, multiplied by the Appraised Value of Eligible
Inventory; plus
(b)    ninety [(90%) ]percent (90%) multiplied by the then Eligible Credit Card
Receivables; minus
(c)     the then amount of all Availability Reserves.
“Borrowing Base Certificate” has the meaning assigned to such term in Section
5.1(f).
“Borrowing Request” means a request by the Lead Borrower on behalf of the
Borrowers for a Borrowing in accordance with Section 2.3.
“Breakage Costs” shall have the meaning set forth in Section 2.19(b).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to remain closed, provided that, when used in
connection with a LIBOR Loan, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in dollar deposits in the London
interbank market.
“Capital Expenditures” of any Person means, for any period, to the extent
capitalized in accordance with GAAP, any expenditure for fixed assets (both
tangible and intangible), including assets being constructed (whether or not
completed), leasehold improvements, capital leases under GAAP, installment
purchases of machinery and equipment, acquisitions of real estate and other
similar expenditures including (i) in the case of a purchase, the entire
purchase price, whether or not paid during the fiscal period in question, (ii)
in the case of any Capitalized Lease Obligation, the capitalized amount thereof
(determined in accordance with GAAP) and (iii) without duplication, expenditures
in or from any construction-in-progress account of any member


6[6]



--------------------------------------------------------------------------------





of the Borrower Affiliated Group, provided, however, that expenditures for a
Permitted Acquisition or Permitted Foreign Acquisition shall not constitute
Capital Expenditures.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateral Account” shall mean an interest-bearing account established by
the Borrowers with the Agent at Bank of America under the sole and exclusive
dominion and control of the Agent designated as the “GameStop Corp. Cash
Collateral Account”.
“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrowers to maintain Excess
Availability at least equal to the greater of (x) $40,000,000 or (y) twelve and
one-half [(12.5%) ]percent (12.5%) of the Loan Cap. For purposes of this
Agreement, the occurrence of a Cash Dominion Event shall be deemed continuing at
the Agent[’]’s option (i) if an Event of Default has occurred, so long as such
Event of Default has not been waived, and[/or] (ii) if the Cash Dominion Event
arises as a result of the Borrowers[’]’ failure to achieve Excess Availability
as required hereunder, until Excess Availability exceeds the greater of (x)
$40,000,000 or (y) twelve and one-half [(12.5%) ]percent (12.5%) of the Loan Cap
for [forty-five (45]thirty (30) consecutive days, in which case a Cash Dominion
Event shall no longer be deemed to be continuing for purposes of this Agreement;
provided that a Cash Dominion Event shall be deemed continuing (even if Excess
Availability exceeds the required amounts for [forty-five (45]thirty (30)
consecutive days or such Event of Default has been waived) (i) for any twelve
month period if a Cash Dominion Event has previously occurred and been
discontinued one time during such twelve month period and (ii) at all times if a
Cash Dominion Event has previously occurred and been discontinued four times
since the Effective Date. The termination of a Cash Dominion Event as provided
herein shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
again arise.
“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Borrower by the Agent or any Lender or
any of their respective Affiliates: (a) ACH transactions, (b) cash management
services, including, without limitation, controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services, (c)
foreign exchange facilities, (d) credit card processing services, and (e) credit
or debit cards.
“Cash Receipts” has the meaning provided therefor in Section 2.21(d).
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
“Change in Control” means, at any time, (a[) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Lead Borrower
by Persons who were neither (i) nominated by the board of directors of the Lead
Borrower nor (ii) appointed by directors so


7[7]



--------------------------------------------------------------------------------





nominated; or (b]) any person (within the meaning of the Securities and Exchange
Act of 1934, as amended), is or becomes the beneficial owner (within the meaning
of Rule 13d-3 and 13d-5 of the Securities and Exchange Act of 1934, as amended)
directly or indirectly of forty percent (40%) or more of the total voting power
of the Voting Stock of the Lead Borrower on a fully diluted basis, whether as a
result of the issuance of securities of the Lead Borrower, any merger,
consolidation, sale, or distribution, or otherwise, or ([c]b) except as
otherwise permitted pursuant to this Agreement, the failure of the Lead Borrower
to own, directly or indirectly, 100% (or such other percentage as may be owned
directly or indirectly but in no event less than that percentage so owned as of
the date of acquisition or creation thereof) of the [capital stock or ownership
interest, as applicable,]Equity Interests of all members of the Borrower
Affiliated Group.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement (or, in the case of any Person which becomes a Lender or
Participant thereafter, the date on which such Person becomes a Lender or
Participant), (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date (or, in the case of any Person which becomes a Lender or
Participant thereafter, the date on which such Person becomes a Lender or
Participant) or (c) compliance by any Lender or the Issuing Banks (or, for
purposes of Section 2.23, by any lending office of such Lender or by such
Lender[’]’s or any Issuing Bank[’]’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date (or, in the case
of any Person which becomes a Lender or Participant thereafter, the date on
which such Person becomes a Lender or Participant); provided however, for
purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Charges” has the meaning provided therefor in Section 9.13.
“Code” means the Internal Revenue Code of 1986[ and the rules and regulations
promulgated thereunder], as amended from time to time.
“Collateral” means any and all “Collateral” [or “Mortgaged Property” ]as defined
in any applicable Security Document; provided, in no event shall “Collateral”
include (or be required to include) the Excluded Property (as defined in the
Security Agreement).
“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, or (b) any landlord of Real Estate leased by any
Borrower, pursuant to which such Person (i) acknowledges the Agent[’]’s Lien on
the Collateral, (ii) releases or subordinates such Person[’]’s Liens in the
Collateral held by such Person or located on such Real Estate, (iii) provides
the Agent with access to the Collateral held by such bailee or other Person or
located in or on such Real Estate, (iv) as to any landlord, provides the Agent
with a reasonable time to sell and dispose


8[8]



--------------------------------------------------------------------------------





of the Collateral from such Real Estate, and (v) makes such other agreements
with the Agent as the Agent may reasonably require.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder in the amount set forth opposite its name on Schedule 1.1
hereto or as may subsequently be set forth in the Register from time to time, as
the same may be increased pursuant to [Section 2.29]Sections 2.29 and 2.30
hereof or reduced from time to time pursuant to Section 2.15 hereof.
“Commitment Increase” shall have the meaning provided in Section
[2]2.29(a).[29(a).]
“Commitment Fee” has the meaning provided therefor in Section 2.12.
“Commitment Percentage” shall mean, with respect to each Lender, that percentage
of the Commitments of all Lenders hereunder in the amount set forth opposite its
name on Schedule 1.1 hereto or as may subsequently be set forth in the Register
from time to time, as the same may be increased pursuant to [Section
2.29]Sections 2.29 and 2.30 hereof or reduced from time to time pursuant to
Section 2.15 hereof.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, refers to the application or preparation of such term, test,
statement or report (as applicable) based upon the consolidation, in accordance
with GAAP, of the financial condition or operating results of such Person and
its Subsidiaries.
“Consolidated EBITDA” of the Borrower Affiliated Group (excluding any
Subsidiaries which are not Domestic Subsidiaries Controlled by the Borrowers)
means, for any twelve month period, the result for such period of (i)
Consolidated Net Income, plus (ii) depreciation, amortization and all other
non-cash charges that were deducted in the calculation of Consolidated Net
Income for such period plus (iii) provisions for income taxes that were deducted
in the calculation of Consolidated Net Income for such period, plus (iv)
Consolidated Interest Expense, plus (v) extraordinary non-cash losses to the
extent such losses have not been and will not become cash losses in a later
fiscal period, plus (vi) one-time transaction fees, costs and expenses incurred
in connection with any issuances of Equity Interests, Investments, Acquisitions,
dispositions, mergers and other reorganizations, or the incurrence, refinancing,
or modification of Indebtedness or similar transactions, in each case to the
extent permitted hereunder; plus (vii) costs, charges, accruals, reserves or
expenses attributable to the undertaking and/or implementation of
reorganizations, cost savings initiatives, operating expense reductions and
similar initiatives, plus (viii) extraordinary, non-recurring or unusual cash
items. Each calculation of Consolidated EBITDA under this Agreement shall be
made for the twelve -month period ending on the date of such calculation;
provided that amounts added back pursuant to clauses (vii) and (viii) shall not
exceed fifteen percent


9[9]



--------------------------------------------------------------------------------





(15%) of Consolidated EBITDA for such period calculated after giving effect to
the add-backs set forth in clauses (vii) and (viii) and being calculated on a
pro forma basis.
“Consolidated Interest Expense” means, for any period for the Borrower
Affiliated Group (excluding any Subsidiaries which are not Domestic Subsidiaries
Controlled by the Borrowers), total interest and all amortization of debt
discount and expense (including that attributable to Capital Lease Obligations
in accordance with GAAP) of the Borrower Affiliated Group (excluding any
Subsidiaries which are not Domestic Subsidiaries Controlled by the Borrowers) on
a Consolidated basis with respect to all outstanding Indebtedness of the
Borrower Affiliated Group (excluding any Subsidiaries which are not Domestic
Subsidiaries Controlled by the Borrowers), including, without limitation, all
commitment fees, fees and charges owed with respect to letters of credit,
balance deficiency fees and similar expenses, and bankers[’]’ acceptance
financing and net costs under Hedging Agreements, but excluding any non-cash or
deferred interest financing costs.
“Consolidated Net Income” means, for any period with respect to the Borrower
Affiliated Group (excluding any Subsidiaries which are not Domestic Subsidiaries
Controlled by the Borrowers), the net income (or loss) of the Borrower
Affiliated Group (excluding any Subsidiaries which are not Domestic Subsidiaries
Controlled by the Borrowers) on a Consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, provided that there
shall be excluded (i) the income (or loss) of any Person in which any other
Person (other than the Lead Borrower or any of its Domestic Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to the Lead Borrower or any of its Domestic
Subsidiaries by such Person during such period, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of the Lead Borrower or
any of its Domestic Subsidiaries or is merged into or consolidated with the Lead
Borrower or any of its Domestic Subsidiaries or that Person[’]’s assets are
acquired by the Lead Borrower or any of its Domestic Subsidiaries, and (iii) the
income (or loss) of any Subsidiaries other than Domestic Subsidiaries Controlled
by the Borrower.
“Consolidated Net Worth” means, with respect to the Borrower Affiliated Group
(excluding any Subsidiaries which are not Domestic Subsidiaries Controlled by
the Borrowers), the difference between its Consolidated total assets and its
Consolidated total liabilities, all as determined in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Foreign Corporation” means any entity that is a “controlled foreign
corporation” under Section 957 of the Code.
“Cost” means the cost value of Inventory as reported on the Borrowers[’]’
inventory stock ledger using the average cost method of accounting based on
practices which are in effect on the date of this Agreement. “Cost” does not
include inventory capitalization costs or other


10[10]



--------------------------------------------------------------------------------





non-purchase price charges (other than in-bound freight) used in the
Borrowers[’]’ calculation of cost of goods sold.
“Covenant Compliance Event” means either (a) that an Event of Default has
occurred and is continuing, or (b) Excess Availability is less than the greater
of (x) $30,000,000 or (y) ten percent (10%) of the Loan Cap. For purposes
hereof, the occurrence of a Covenant Compliance Event shall be deemed continuing
at the Agent[’]’s option (i) if an Event of Default has occurred, so long as
such Event of Default has not been waived, and[/or] (ii) if the Covenant
Compliance Event arises as a result of the Borrowers[’]’ failure to achieve
Excess Availability as required hereunder, until Excess Availability has
exceeded [twelve and one-half (12.5%)]greater of (x) $30,000,000 or (y) ten
percent (10%) of the Loan Cap for [ninety]thirty ([9]30) consecutive days, in
which case a Covenant Compliance Event shall no longer be deemed to be
continuing for purposes of this Agreement[; provided that a Covenant Compliance
Event shall be deemed continuing (even if an Event of Default is no longer
continuing and/or Excess Availability exceeds the required amount for ninety
(90) consecutive days) at all times after a Covenant Compliance Event has
occurred and been discontinued on five (5) occasion(s) after the Effective
Date]. The termination of a Covenant Compliance as provided herein shall in no
way limit, waive or delay the occurrence of a subsequent Covenant Compliance
Event in the event that the conditions set forth in this definition again arise.
“Credit Card Issuer” shall mean any person (other than a member of the Borrower
Affiliated Group) who issues or whose members issue credit cards, including,
without limitation, MasterCard or VISA bank credit or debit cards or other bank
credit or debit cards issued through MasterCard International, Inc., Visa,
U.S.A., Inc. or Visa International and American Express, Discover, Diners Club,
Carte Blanche, Comenity Capital Bank and other non-bank credit or debit cards,
including, without limitation, credit or debit cards issued by or through
American Express Travel Related Services Company, Inc., and Novus Services, Inc.
and other issuers approved by the Agent.
“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower[’]’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer.
“Credit Card Notifications” has the meaning provided therefor in Section
[2]2.21(a).[21(a).]
“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a Credit
Card Issuer or Credit Card Processor to a Borrower resulting from charges by a
customer of a Borrower on credit or debit cards issued by such Credit Card
Issuer in connection with the sale of goods by a Borrower, or services performed
by a Borrower, in each case in the ordinary course of its business.
“Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Loans then outstanding, and (b) the then amount of the
Letter of Credit Outstandings.
“Credit Party” means (a) the Lenders, (b) the Agent and its Affiliates, (c) the
Issuing Bank, (d) the Arrangers, (e) each beneficiary of each indemnification
obligation undertaken by any


11[11]



--------------------------------------------------------------------------------





Borrower under any Loan Document, and (f) the successors and permitted assigns
of each of the foregoing.
“Customer Credit Liabilities” means, at any time, the aggregate face value at
such time of (a) outstanding gift certificates and gift cards of the Borrowers
entitling the holder thereof to use all or a portion of the certificate to pay
all or a portion of the purchase price for any Inventory, including, without
limitation, “GameStop Loyalty Cards” or other discount cards, and (b)
outstanding merchandise credits of the Borrowers.
“Customs Broker Agreement” means an agreement in form and substance satisfactory
to the Agent among a Borrower or Facility Guarantor, a customs broker, freight
forwarder or other carrier, and the Agent, in which the customs broker, freight
forwarder or other carrier acknowledges that it has control over and holds the
documents evidencing ownership of the subject Inventory for the benefit of the
Agent and agrees, upon notice from the Agent, to hold and dispose of the subject
Inventory solely as directed by the Agent.
“DDA” means any checking or other demand deposit account maintained by any
Borrower, other than Excluded Accounts.
“DDA List” has the meaning provided therefor in Section [2]2.21(a).[21(a).]
“DDA Notification” has the meaning provided therefor in Section
[2.21(a).]2.21(a).
“Debt Maturity Reserve” shall mean, during any Debt Reserve Period, an amount
equal to the then outstanding principal balance of the Indebtedness under the
2019 Senior Notes (in the case of the 2019 Notes Reserve Period) and the
existing senior notes due 2021 Senior Notes (in the case of the 2021 Notes
Reserve Period) on the date which is ninety-one (91) days prior to the maturity
date of such Indebtedness, reduced to give effect to any payments of repayments
of such Indebtedness made during such Debt Reserve Period to the extent such
payments are permitted hereunder (including as a result of any Permitted
Refinancing of such Indebtedness).
“Debt Reserve Period” shall mean (i) the period beginning on the 91st day prior
to the maturity date of the Indebtedness under the 2019 Senior Notes (and ending
on the earlier of the repayment of such Indebtedness (including as a result of a
Permitted Refinancing of such Indebtedness) or the extension of the maturity
date of such Indebtedness to a date which is at least ninety-one (91) days after
the then Maturity Date (the “2019 Notes Reserve Period”) and (ii) the period
beginning on the 91st day prior to the maturity date of the Indebtedness under
the 2021 Senior Notes and ending on the earlier of the repayment of such
Indebtedness (including as a result of a Permitted Refinancing of such
Indebtedness) or the extension of the maturity date of such Indebtedness to a
date which is at least ninety-one (91) days after the then Maturity Date (the
“2021 Notes Reserve Period”).


12[12]



--------------------------------------------------------------------------------





“Debt Service Charges” means []for any period, the sum of (a) Consolidated
Interest Expense paid or required to be paid for such period, plus (b) principal
payments made or required to be made on account of Indebtedness (excluding the
Obligations and any obligations under Synthetic Leases but including, without
limitation, Capital Lease Obligations) of the Borrower Affiliated Group
(excluding any Subsidiaries which are not Domestic Subsidiaries Controlled by
the Borrowers) for such period, in each case determined on a Consolidated basis
in accordance with GAAP.
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Default Rate” has the meaning provided therefor in Section [2]2.10.[10.]
“Defaulting Lender” means, subject to Section [8.12(b)]8.12(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder, or (ii) pay to
the Agent, the Issuing Bank, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within two Business Days
of the date when due, (b) has notified the Lead Borrower, the Agent, the Issuing
Bank or the Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that
effect, (c) has failed, within three Business Days after written request by the
Agent or the Lead Borrower, to confirm in writing to the Agent and the Lead
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Agent and the
Lead Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, [or] (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above, and of the effective date of such status, shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section [8.12(b)]8.12(b)) as of the date established therefor by the
Agent in a written notice of such determination, which shall be


13[13]



--------------------------------------------------------------------------------





delivered by the Agent to the Lead Borrower, the Issuing Bank, the Swingline
Lender and each other Lender promptly following such determination.
“De Minimus Account” means any deposit account with an average daily balance
equal to or less than $100,000; provided that the aggregate average daily
balance of all such accounts does not at any one time exceed $1,000,000.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary [of any Borrower]that is organized
under the laws of [any jurisdiction of ]the United States of America, any state
or territory thereof or the District of Columbia that is not either (a) a FSHCO,
(b) a direct or indirect subsidiary of a Controlled Foreign Corporation, or (c)
an entity that is disregarded as a separate entity of a Controlled Foreign
Corporation or a FSHCO for United States Federal income tax purposes.
“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval system
maintained by the Securities and Exchange Commission.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived by the Agent).
“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; and (d) any other
Person (other than a natural person) approved by the Agent (such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the


14[14]



--------------------------------------------------------------------------------





foregoing, “Eligible Assignee” shall not include a Borrower or Facility
Guarantor or any member of the Borrower Affiliated Group.
“Eligible Credit Card Receivables” means Credit Card Receivables due to a
Borrower on a non[‑] recourse basis from a Credit Card Issuer or Credit Card
Processor, in each case acceptable to the Agent in its reasonable discretion, as
arise in the ordinary course of business, which have been earned by performance
and are deemed by the Agent in its reasonable discretion to be eligible for
inclusion in the calculation of the Borrowing Base. Without limiting the
foregoing, unless the Agent otherwise agrees, none of the following shall be
deemed to be Eligible Credit Card Receivables:
(a)    Credit Card Receivables that have been outstanding for more than five (5)
Business Days from the date of sale;
(b)    Credit Card Receivables with respect to which a Borrower does not have
good and valid title, free and clear of any Lien (other than Liens granted to
the Agent for its own benefit and the ratable benefit of the other Credit
Parties);
(c)    Credit Card Receivables that are not subject to a first priority security
interest in favor of the Agent for its own benefit and the ratable benefit of
the other Credit Parties (it being the intent that chargebacks in the ordinary
course by the credit card processors shall not be deemed violative of this
clause);
(d)    Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);
(e)    Credit Card Receivables which are acquired in a Permitted Acquisition
unless and until the Agent has completed a commercial finance examination of
such Credit Card Receivables, establishes an advance rate (which is no higher
than the advance rates for existing Eligible Credit Card Receivables unless the
Supermajority Lenders otherwise consent) and reserves (if applicable) therefor,
and otherwise agrees that such Credit Card Receivables shall be deemed Eligible
Credit Card Receivables; or
(f)    Credit Card Receivables which the Agent determines in its Permitted
Discretion to be uncertain of collection.
“Eligible In-Transit Inventory” shall mean, as of the date of determination
thereof, without duplication of other Eligible Inventory, Inventory (a) which
has been shipped from a foreign location for receipt by a Borrower within sixty
(60) days of the date of determination, but which has not yet delivered to such
Borrower, (b) for which payment has been made by a Borrower and title has passed
to such Borrower, (c) for which the document of title is reasonably acceptable
to the Agent and reflects a Borrower as consignee (along with delivery to such
Borrower of the documents of title with respect thereto), (d) as to which the
Agent has control over the documents of title which evidence ownership of the
subject Inventory (such as, if requested by the Agent, by the delivery of a
Customs Broker Agreement, reasonably satisfactory to the Agent), and (e) which
otherwise would


15[15]



--------------------------------------------------------------------------------





constitute Eligible Inventory; provided that the Agent may, in its discretion,
exclude any particular Inventory from the definition of “Eligible In-Transit
Inventory” in the event the Agent determines that such Inventory is subject to
any Person[’]’s right of reclamation, repudiation, stoppage in transit or any
event has occurred or is reasonably anticipated by the Agent to arise which may
otherwise adversely impact the value of such Inventory or the ability of the
Agent to realize upon such Inventory.
“Eligible Inventory” shall mean, as of the date of determination thereof, (a)
Eligible In-Transit Inventory, (b) Eligible L/C Inventory, and (c) items of
Inventory of the Borrowers that are finished goods, merchantable and readily
saleable to the public in the ordinary course deemed by the Agent in its
reasonable discretion to be eligible for inclusion in the calculation of the
Borrowing Base. Without limiting the foregoing, unless otherwise approved in
writing by the Agent, none of the following shall be deemed to be Eligible
Inventory:
(a)     Inventory that is not owned solely by a Borrower, or is leased by or is
on consignment to a Borrower, or which is consigned by a Borrower, or such
Borrower does not have good and valid title thereto;
(b)     Inventory (including any portion thereof in transit from vendors, other
than Eligible In-Transit Inventory and Eligible L/C Inventory) that is not
located at a warehouse facility or store that is owned or leased by Borrower;
(c)     Inventory that represents (i) goods damaged, defective or otherwise
unmerchantable, or (ii) goods returned to the vendor;
(d)     Inventory that is not located in the United States of America (excluding
territories and possessions thereof) other than Eligible In-Transit Inventory
and Eligible L/C Inventory;
(e)     Inventory that is not subject to a perfected first[‑] priority security
interest in favor of the Agent for the benefit of the Credit Parties;
(f)     Inventory which consists of samples, labels, bags, packaging, and other
similar non-merchandise categories;
(g)     Inventory as to which insurance in compliance with the provisions of
Section 5.7 hereof is not in effect;
(h)     Inventory which has been sold but not yet delivered; or
(i)     Inventory which is acquired in a Permitted Acquisition or which is owned
by a Subsidiary created after the Effective Date (except to the extent that such
Inventory has been acquired by such Subsidiary from another Borrower and
otherwise constitutes Eligible Inventory) unless and until the Agent has
completed an appraisal of such Inventory and a commercial finance examination,
establishes an advance rate (which is no higher than the advance rate for
existing Eligible Inventory unless the Supermajority Lenders otherwise consent)
and Inventory Reserves (if applicable) therefor, and otherwise agrees that such
Inventory shall be deemed Eligible Inventory.


16[16]



--------------------------------------------------------------------------------





“Eligible L/C Inventory” shall mean, as of the date of determination thereof,
without duplication of other Eligible Inventory, Inventory (a) not yet delivered
to the Borrowers, (b) the purchase of which is supported by a Commercial Letter
of Credit having an expiry within sixty (60) days of such date of determination,
(c) which has been consigned to a Borrower as consignee (along with delivery to
a Borrower of the documents of title with respect thereto), (d) as to which the
Agent has control over the documents of title which evidence ownership of the
subject Inventory (such as, if requested by the Agent, by the delivery of a
Customs Broker Agreement, reasonably satisfactory to the Agent), and (e) which
otherwise would constitute Eligible Inventory; provided that the Agent may, in
its discretion, exclude any particular Inventory from the definition of
“Eligible L/C Inventory” in the event the Agent determines that such Inventory
is subject to any Person[’]’s right of reclamation, repudiation, stoppage in
transit or any event has occurred or is reasonably anticipated by the Agent to
arise which may otherwise adversely impact the value of such Inventory or the
ability of the Agent to realize upon such Inventory.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources, or
handling, treatment, storage, disposal, Release or threatened Release of any
Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damage, costs of
environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of any Person directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


17[17]



--------------------------------------------------------------------------------





“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30[‑] day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by a Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by a
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by a Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from a Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning assigned to such term in Section 7.1. An
“Event of Default” shall be deemed to have occurred and to be continuing unless
and until that Event of Default has been duly waived by the Agent in writing or
cured to the reasonable satisfaction of the Agent.
“Excess Availability” means, as of any date of determination, the excess, if
any, of (a) the Loan Cap, over (b) the outstanding Credit Extensions.
“Excluded Accounts” means (a) deposit accounts exclusively holding (i) cash
collateral securing one or more reimbursement obligations under letters of
credit, surety bonds or Hedging Agreements, which letters of credit, surety
bonds or Hedging Agreements, as applicable, are otherwise not Obligations, all
to the extent permitted under the Credit Agreement, or (ii) proceeds of
Collateral securing Permitted Senior Debt on a first priority basis in
accordance with requirements imposed by the documents governing such Permitted
Senior Debt, and (b) any deposit account solely and exclusively used for taxes,
payroll, employee benefits or similar items and any other account or financial
asset in which such security interest would be unlawful or in violation of any
Plan or employee benefit agreement.
“Excluded Subsidiary” means (a) any Subsidiary of a Borrower that is not a
wholly owned Subsidiary, (b) any Subsidiary of Borrower that is prohibited by
law, regulation or contractual obligation from providing a Guarantee or becoming
a Borrower hereunder or that would require a governmental (including regulatory)
consent, approval, license or


18[18]



--------------------------------------------------------------------------------





authorization in order to provide such Guarantee or become a Borrower or where
the provision of such Guarantee or becoming a Borrower would result in material
adverse tax consequences as determined by the Borrowers in good faith, (c) any
Foreign Subsidiary, and (d) any not-for-profit Subsidiaries, captive insurance
or warranty Subsidiaries and special purpose entities used for permitted
financings. For the avoidance of doubt, as of the Second Amendment Effective
Date, GameStop Service Holdings, LLC and GameStop Service Company, LLC are
considered Excluded Subsidiaries per clause (d) above.
“Excluded Swap Obligation” means, with respect to any Borrower or Facility
Guarantor, any Swap Obligation if, and to the extent that, all or a portion of
the guaranty of such Borrower or Facility Guarantor under the Facility Guaranty
of, or the grant under a Loan Document by such Borrower or Facility Guarantor of
a security interest to secure, such Swap Obligation (or any guaranty thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such party[’]’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section [9.20]9.20
hereof and any and all guarantees of such Borrower[’]’s or Facility
Guarantor[’]’s Swap Obligations by other Borrower or Facility Guarantor) at the
time the guaranty of such Borrower or Facility Guarantor, or grant by such
Borrower or Facility Guarantor of a security interest, becomes effective with
respect to such Swap Obligation.
“Excluded Taxes” means, with respect to the Agent, any Lender, the Issuing Banks
or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) [income or franchise taxes]Taxes
imposed on (or measured by) its [gross or net income by the United States of
America, or by the jurisdiction under the laws of which]net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such recipient [is]being organized [or in which]under the
laws of, or having its principal office[ is located] or, in the case of any
Lender, in which its applicable lending office is located in, [(b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located, (c]the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Foreign Lender (other than an assignee
pursuant to a request by a Borrower under Section [2.26(b)]2.28(b)), any U.S.
withholding [t]Tax that is imposed on amounts payable to such Foreign Lender
pursuant to a law in effect at the time such Foreign Lender becomes a party to
this Agreement (or designates a new lending office) or is attributable to such
Foreign Lender[’]’s failure to comply with Section [2.24]2.26, except to the
extent that such Foreign Lender (or its assignor, if any) was entitled,
[at]immediately before the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section [2.24]2.26 and (d) any United States
federal withholding [tax that would not have been imposed but for a failure by
such recipient (or any financial institution through which any payment is made
to such recipient) to comply with the applicable requirements of FATCA.]Taxes
imposed under FATCA.
“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereto.


19[19]



--------------------------------------------------------------------------------





[“Extraordinary Receipt” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, indemnity payments and] any purchase price
adjustments[.]
“Facility Guaranty” means the Guaranty executed by the Facility Guarantors in
favor of the Credit Parties.
“Facility Guarantors” means each direct or indirect Domestic Subsidiary of the
Borrowers.
“FATCA” shall mean Sections 1471 through 1474 of the Code and the United States
Treasury Regulations [or published guidance with respect thereto.]as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any legislation, regulation or guidance giving effect to such
intergovernmental agreements.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.
“Fee Letter” means the letter entitled “Fee Letter” by, among others, [GameStop
Corp.]the Lead Borrower and the Agent dated as of [January 9]October 4, 201[4]7,
as such letter may from time to time be amended.
“FILO Credit Facility” has the meaning provided therefor in Section 2.30(a).
“FILO Credit Facility Amendment” has the meaning provided therefor in Section
2.30(c).
“FILO Lenders” has the meaning provided therefor in Section 2.30(a).
“Financial Officer” means, with respect to any Borrower, the chief financial
officer, chief accounting officer, controller, assistant controller, treasurer,
or assistant treasurer of such Borrower.
“Fixed Charge Coverage Ratio” means, as of the last day of any month, for the
twelve-month period then ended, the ratio of (a) an amount equal to Consolidated
EBITDA less Unfinanced Capital Expenditures less Taxes paid in cash, in each
case for such period, to (b) Debt Service Charges for such period. Consolidated
EBITDA, Capital Expenditures and Taxes shall be calculated without regard to (i)
those items attributable to any Person prior to the date it becomes a Domestic
Subsidiary of the Lead Borrower or any of its other Domestic Subsidiaries or is
merged into or consolidated with the Lead Borrower or any of its Domestic
Subsidiaries or that Person[’]’s assets


20[20]



--------------------------------------------------------------------------------





are acquired by the Lead Borrower or any of its Domestic Subsidiaries and (ii)
any Subsidiaries other than Domestic Subsidiaries Controlled by the Borrowers.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
“Foreign Subsidiary” means any Subsidiary [that is organized under the laws of a
jurisdiction other than the United States of America or any State] thereof or
the District of Columbiawhich is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender[’]’s Commitment Percentage
of the Letter of Credit Outstandings other than Letter of Credit Outstandings as
to which such Defaulting Lender[’]’s participation obligation has been
reallocated to other Lenders or cash collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender[’]’s Commitment Percentage of Swingline Loans other than Swingline Loans
as to which such Defaulting Lender[’]’s participation obligation has been
reallocated to other Lenders in accordance with the terms hereof.
“Fronting Fee” has the meaning provided therefor in Section 2.13(d).
“FSHCO” means any Person substantially all of the assets of which consist of
Equity Interests of one or more Controlled Foreign Corporations or FSHCOs;
provided that for this definition, the term “Equity Interests” includes all
interests in a Controlled Foreign Corporation or FSHCO treated as equity for
U.S. federal income tax purposes.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means accounting principles which are (a) consistent with those
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors (or successors) in effect and applicable to that accounting period
in respect of which reference to GAAP is being made, and (b) consistently
applied with past financial statements of the Borrower Affiliated Group adopting
the same principles.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner,


21[21]



--------------------------------------------------------------------------------





whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
primary purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation, provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, mold and
other fungi, bacteria, and all other substances or wastes of any nature
regulated pursuant to any Environmental Law, including any material listed as a
hazardous substance under Section 101(14) of CERCLA.
“Hedging Agreement” means any interest rate protection agreement, interest rate
swap agreement, interest rate cap agreement, interest rate collar agreement,
foreign currency exchange agreement, commodity price protection agreement, or
other interest or currency exchange rate or commodity price hedging arrangement
designed to hedge against fluctuations in interest rates or foreign exchange
rates.
“Increase Effective Date” shall have the meaning provided in Section
[2]2.29(d).[29(d).]
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (including any obligations which are without
recourse to the credit of such Person), (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (i) current accounts
payable incurred in the ordinary course of business and (ii) any purchase price
adjustments, earn-out or other similar obligations in connection with
Acquisitions permitted hereunder until such obligation is reflected as a
liability on the balance sheet (excluding any footnotes thereto) of such Person
in accordance with GAAP and is not paid within 60 days after becoming due and
payable), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances, (j)
to the extent not otherwise included, all net obligations of such Person under
Hedging Agreements, and (k) the principal and interest portions of all rental
obligations of such Person under any Synthetic Lease, tax retention operating


22[22]



--------------------------------------------------------------------------------





lease, off-balance sheet loan or similar off-balance sheet financing where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning provided therefor in Section 9.3(b).
“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing; books, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, source codes, object codes, executable
code, data, databases and other physical manifestations, embodiments or
incorporations of any of the foregoing; all other intellectual property; and all
common law and other rights throughout the world in and to all of the foregoing.
“Intellectual Property Security Agreement” shall mean the Second Amended and
Restated Patent and Trademark Security Agreement dated as of the [date
hereof]Effective Date and executed and delivered by the Borrowers to the Agent
for the ratable benefit of the Credit Parties.
“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the first day of each month, and (b) with respect to any
LIBOR Loan, on the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part, and, in addition, if such LIBOR Loan has an
Interest Period of greater than 90 days, on the last day of the third month of
such Interest Period.
“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Lead Borrower may elect by notice to the Agent in accordance
with the provisions of this Agreement, provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month
during which such Interest Period ends) shall end on the last Business Day of
the calendar month of such Interest


23[23]



--------------------------------------------------------------------------------





Period, (c) any Interest Period which would otherwise end after the Termination
Date shall end on the Termination Date, and (d) notwithstanding the provisions
of clause (c), no Interest Period shall have a duration of less than one month,
and if any Interest Period applicable to a LIBOR Borrowing would be for a
shorter period, such Interest Period shall not be available hereunder. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Inventory” has the meaning assigned to such term in the Security Agreement.
“Inventory Advance Rate” means, for each calendar year, (i) for the period from
[August]July 15 through October [3]15 of such calendar year, 92.5%, and (ii) at
all other times during such year, 90%.
“Inventory Reserves” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
reserves as may be established from time to time by the Agent in the Agent's
Permitted Discretion (after consultation with the Lead Borrower (whose consent
to any Inventory Reserve shall not be required)) with respect to the
determination of the saleability, at retail, of the Eligible Inventory or which
reflect such other factors as may affect the appraised value of the Eligible
Inventory. Without limiting the generality of the foregoing, Inventory Reserves
may include (but are not limited to) reserves based on (i) obsolescence; (ii)
seasonality; (iii) Shrink; (iv) imbalance; (v) change in Inventory character;
(vi) change in Inventory composition; (vii) change in Inventory mix; (viii)
markdowns (both permanent and point of sale); and (ix) retail markons and
markups inconsistent with prior period practice and performance; industry
standards; current business plans; or advertising calendar and planned
advertising events. Inventory Reserves shall be established and calculated in a
manner and methodology consistent with the Agent's practices as of the Second
Amendment Effective Date with other similarly situated borrowers.
“Investment” has the meaning provided therefore in Section 6.4.
“Issuing Bank” means (i) Bank of America, and any successor to Bank of America
in such capacity, and (ii) any other Lender consented to by the Agent and the
Lead Borrower (such consent not to be unreasonably withheld). Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate. For the avoidance of doubt, no Lender under clause (ii) hereof shall
be appointed as an Issuing Bank without the consent of such Lender.
“Latamel” means Latamel S.L., a limited liability company organized under the
laws of Spain.
“L/C Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“Lead Borrower” means GameStop Corp.


24[24]



--------------------------------------------------------------------------------





“Lenders” shall mean the Persons identified on Schedule 1.1 and each assignee
that becomes a party to this Agreement as set forth in Section 9.5(b).
“Letter of Credit” shall mean each Banker's Acceptance and each letter of credit
that is (i) issued pursuant to this Agreement for the account of any Borrower or
any Facility Guarantor, (ii) a Standby Letter of Credit or Commercial Letter of
Credit, (iii) issued in connection with the purchase of Inventory by any
Borrower or any Facility Guarantor or for any other purpose that is reasonably
acceptable to the Agent, and (iv) in form and substance reasonably satisfactory
to the Issuing Bank.
“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.13.
“Letter of Credit Outstandings” shall mean, at any time, the sum of (a) with
respect to Letters of Credit outstanding at such time, the aggregate maximum
amount that then is or at any time thereafter may become available for drawing
or payment thereunder plus (b) all amounts theretofore drawn or paid under
Letters of Credit for which the Issuing Bank has not then been reimbursed.
“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.
“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
Section 2.3.
“[LIBO Rate” means:]LIBOR Rate” means the per annum rate of interest (rounded
upwards, if necessary, to the next 1/16 of one percent (1%) and in no event less
than zero) determined by Agent at or about 11:00 a.m. (London time) two Business
Days prior to an interest period for a term equivalent to such period, equal to
the London Interbank Offered Rate, or comparable or successor rate approved by
Agent, as published on the applicable Reuters screen page (or other commercially
available source designated by Agent from time to time); provided, that any
comparable or successor rate shall be applied by Agent, if administratively
feasible, in a manner consistent with market practice.
[(a)    for any Interest Period with respect to a LIBO Loan, the rate per annum
equal to the British Bankers Association LIBOR Rate or the successor thereto if
the British Bankers Association is no longer making a LIBOR rate available
(“LIBOR”), as published by Reuters] (or other commercially available source
[providing quotations of LIBOR as designated by the Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“LIBOR Rate” for such Interest Period shall be the rate per annum determined by
the Agent to be the rate at which deposits in Dollars for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
LIBO Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and]


25[25]



--------------------------------------------------------------------------------





[(b)    for any interest calculation with respect to a Prime Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Prime Rate Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.]
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Line Letter” means that certain uncommitted discretionary line of credit made
by Bank of America, N.A. in favor of GameStop Europe Holdings S.a.r.l. and
certain of its subsidiaries in a letter agreement dated [May 20, 2013]as of the
Second Amendment Effective Date (as amended, restated, amended and restated or
otherwise modified and in effect from time to time), pursuant to which Bank of
America, N.A. may, in its discretion, make loans and issue commercial and
standby letters of credit or bank guarantees in an amount of up to $20,000,000
in the aggregate.
“Liquidation” means the exercise by the Agent of those rights and remedies
afforded to the Agent under the Loan Documents and Applicable Law as a creditor
of the Borrowers with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Borrowers acting with the consent of the Agent, of any public,
private or “going-out-of-business”, “store closing” or other similar sale or any
other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.
“Loan Account” has the meaning assigned to such term in Section 2.20(a).
“Loan Cap” means, at any time of determination, the lesser of (a) the Total
Commitments or (b) the Borrowing Base.
“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guaranty and any other instrument or agreement now or hereafter
executed and delivered in connection herewith or therewith, including (i) any
Cash Management Services provided by the Agent, any Lender or any of their
respective Affiliates, and (ii) any Bank Product provided by the Agent, any
Lender or any of their respective Affiliates, each as amended and in effect from
time to time.


26[26]



--------------------------------------------------------------------------------





“Loans” shall mean all loans (including, without limitation, Revolving Loans and
Swingline Loans) at any time made to the Borrowers or for account of the
Borrowers pursuant to this Agreement.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, assets, condition, financial or otherwise, of the Borrower
Affiliated Group, taken as a whole, (b) the ability of the Borrower Affiliated
Group, taken as a whole, to perform any material obligation or to pay any
Obligations under this Agreement or any of the other Loan Documents, or (c) the
validity or enforceability of this Agreement or any of the other Loan Documents
or any of the material rights or remedies of the Agent or the Lenders hereunder
or thereunder.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrowers in an aggregate principal amount
exceeding $20,000,000.
“Material Foreign Subsidiary” means each Foreign Subsidiary which is a direct
Subsidiary of a Borrower which, as of the last day of any fiscal quarter,
satisfied any one or more of the following tests:
(a)    such Foreign Subsidiary's total tangible assets (after intercompany
eliminations), as determined in accordance with GAAP, exceeds 10% of
consolidated total tangible assets of the Borrower Affiliated Group); or
(b)    such Foreign Subsidiary's Consolidated Net Income for the previous twelve
months ending as of the last day of such fiscal quarter exceeds 10% of the
Consolidated Net Income for the previous twelve months ending as of the last day
of such fiscal quarter of the Borrower Affiliated Group; or
(c)    such Foreign Subsidiary's Consolidated Net Worth exceeds 10% of the
Consolidated Net Worth of the Borrower Affiliated Group.
“Maturity Date” means [March]November 2[5]0, 20[19]22.
“Maximum Rate” has the meaning provided therefor in Section 9.13.
[“Micromania Acquisition” means the acquisition by the Lead Borrower or a
Subsidiary thereof of the issued and outstanding equity interests in SFMI
Micromania S.A.S. pursuant to that certain purchase agreement by and among the
Lead Borrower and SFMI Micromania S.A.S.]
“Minority Lenders” has the meaning provided therefor in Section 9.2(c).
“Moody's” means Moody's Investors Service, Inc.
[“Mortgages” means the Mortgages, Security Agreements and Assignments and Deeds
of Trust between the Borrower owning the Real Estate encumbered thereby and the
Agent for its own benefit and the ratable benefit of the other Credit Parties.]


27[27]



--------------------------------------------------------------------------------





“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
[]["]“Noncompliance Notice["]” has the meaning provided therefor in Section
2.5(b).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notes” shall mean (i) the promissory notes of the Borrowers substantially in
the form of Exhibit B-1, each payable to the order of any Lender requesting such
Note, evidencing the Revolving Loans, and (ii) if requested by the Swingline
Lender, the promissory note of the Borrowers substantially in the form of
Exhibit B-2, payable to the Swingline Lender, evidencing the Swingline Loans.
“Obligations” means (a) the due and punctual payment by the Borrowers of (i) the
principal of, and interest (including all interest that accrues after the
commencement of any proceeding under any Debtor Relief Laws naming any such
Borrower as the debtor in such proceeding, whether or not allowed in such case
or proceeding) on the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the Borrowers under the Credit Agreement in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of disbursements, interest thereon and obligations to provide
cash collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise, of the Borrowers to the Credit Parties under this Agreement and
the other Loan Documents (including all fees, costs, expenses and indemnities
that accrues after the commencement of any proceeding under any Debtor Relief
Laws naming any such Borrower as the debtor in such proceeding, whether or not
allowed in such case or proceeding), (b) the due and punctual payment and
performance of all covenants, agreements, obligations and liabilities of the
Borrowers under or pursuant to this Agreement and the other Loan Documents, and
(c) the payment and performance under any transaction with any [of the
]Arranger, Agent or any Lender, or any of their respective Affiliates, which
arises out of (i) any Cash Management Services, or (ii) Bank Products; provided
that Obligations of a Borrower or Facility Guarantor shall exclude any Excluded
Swap Obligations with respect to such Borrower or Facility Guarantor.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to Agent, any Lender, the Issuing
Banks or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).


28[28]



--------------------------------------------------------------------------------





“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document[.], except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.28).
“Overadvance” means, at any time of calculation, a circumstance in which the
Credit Extensions exceed the Loan Cap.
“Participant” has the meaning provided therefore in Section 9.5(e).
“Participant Register” has the meaning provided therefore in Section 9.5(f).
“Payment Conditions” means, at the time of determination, that (a) no Default or
Event of Default then exists or would arise as a result of the making such
payment or Permitted Acquisition, [and ](b) either (i) Agent has determined that
after giving effect to such payment or Permitted Acquisition, Excess
Availability on a pro-forma basis, and as projected for each day of the
[twelve]six ([12]6) months following such payment or the consummation of such
Permitted Acquisition, will be equal to or greater than twenty[-five (25%)]
percent (20%) of the then Borrowing Base, or (ii) the Agent has determined that
after giving effect to such payment or the consummation of such Permitted
Acquisition, (x) Excess Availability on a pro-forma basis, and as projected for
each day of the [twelve]six ([12]6) months following such payment or Permitted
Acquisition, will be equal to or greater than twelve and one-half [(12.5%)
]percent (12.5%) of the then Borrowing Base and (y) the Fixed Charge Coverage
Ratio, as calculated on a pro-forma basis for the twelve months prior to such
payment or consummation of such Permitted Acquisition, is greater than 1.0:1.0,
and (c) for any such payment or Permitted Acquisition in excess of $50,000,000,
the Lead Borrower shall have delivered a Transaction Certificate to the Agent
duly executed by a Financial Officer of the Lead Borrower and attaching evidence
(reasonably detailed and reasonably satisfactory to the Agent) of satisfaction
of the conditions contained in clauses (b)(i) and (b)(ii) above, as applicable.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a certificate in the form of Annex 1 to the
Security Agreement or any other form approved by the Agent.
“Permitted Acquisition” means an Investment in, a purchase of the [capital
stock]Equity Interests in, or the acquisition of all or a substantial portion of
the assets or properties of, any Person, the entering into any exchange of
securities with any Person, or the entering into any transaction, merger or
consolidation of any Person, or any acquisition of any retail store locations of
any Person, in each case that is organized under the laws of the United States
(each of the foregoing an “Acquisition”) in each case which satisfies each of
the following conditions:
([i]a)    The Acquisition is of a business permitted to be conducted by the
Borrowers pursuant to Section 6.3(b) hereof; and


29[29]



--------------------------------------------------------------------------------





([ii]b)    The Person making the Acquisition must be a Borrower or a Subsidiary
which will become a Borrower or Facility Guarantor in accordance with Section
5.14 hereof and the Borrowers (including such Person) shall take such steps as
are necessary to grant to the Agent, for the benefit of the Credit Parties, a
legal, valid and enforceable first priority security interest (except as
provided in Section [6.2]6.2 hereof) in all of the assets and [capital
stock]Equity Interests acquired in connection with such acquisition;
([iii]c)    If a Borrower shall merge with such other Person, such Borrower
shall be the surviving party of such merger; and
([iv]d)    the Payment Conditions shall be satisfied.
“Permitted Discretion” means the Agent's good faith credit judgment based upon
any factor or circumstance which it reasonably believes in good faith: (i) will
or could reasonably be expected to adversely affect the value of the Collateral,
the enforceability or priority of the Agent's Liens thereon in favor of the
Credit Parties or the amount which the Agent and the Credit Parties would likely
receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation of such Collateral; (ii) suggests that any
collateral report or financial information delivered to the Agent by or on
behalf of the Borrower Affiliated Group is incomplete, inaccurate or misleading
in any material respect; (iii) could reasonably be expected to materially
increase the likelihood of a proceeding under any Debtor Relief Law involving
any member of the Borrower Affiliated Group; or (iv) creates or reasonably could
be expected to create a Default or Event of Default. In exercising such
judgment, the Agent may consider such factors or circumstances already included
in or tested by the definition of Eligible Credit Card Receivables, Eligible
in-Transit Inventory, Eligible Inventory, or Eligible L/C Inventory, as well as
any of the following: (A) the financial and business climate and prospects of
any member of the Borrower Affiliated Group's industry and general macroeconomic
conditions; (B) changes in demand for and pricing of Inventory; (C) changes in
any concentration of risk with respect to Inventory; (D) any other factors or
circumstances that will or could reasonably be expected to have a Material
Adverse Effect; (E) audits of books and records by third parties, history of
chargebacks or other credit adjustments; and (F) any other factors that change
or could reasonably be expected to change the credit risk of lending to the
Borrowers on the security of the Inventory. Notwithstanding the foregoing, it
shall not be within Permitted Discretion for the Agent to establish Reserves
which are duplicative of each other whether or not such reserves fall under more
than one reserve category.
“Permitted Encumbrances” means:
([i]a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.5;
([ii]b)    carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.5;


30[30]



--------------------------------------------------------------------------------





([iii]c)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance, old-age pension
and other social security laws or regulations;
([iv]d)    deposits to secure the performance of bids, trade contracts, leases,
contracts (other than for the repayment of borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;
([v]e)    judgment liens in respect of judgments that do not constitute an Event
of Default under Section 7.1(m);
([vi]f)    easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrowers or any other member of the
Borrower Affiliated Group;
([vii]g)    Possessory liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and Permitted Investments, provided that such liens (a) attach only
to such Investments and (b) secure only obligations incurred in the ordinary
course and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;
([viii]h)    Liens in favor of a financial institution encumbering deposits
(including the right of setoff) held by such financial institution in the
ordinary course of its business and which are within the general parameters
customary in the banking industry; and
([ix]i)    Landlords' and lessors' liens in respect of rent that is not overdue
by more than thirty (30) days or which is being contested in compliance with
Section 5.5;
provided that, except as provided in any one or more of clauses (i) through (ix)
above, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.
“Permitted Foreign Acquisition” means any Investment made by a Borrower or
Subsidiary of any Borrower in, a purchase of the [capital stock or other equity
interests]Equity Interests of, or the acquisition of all or a substantial
portion of the assets or properties of, any Person, the entering into any
exchange of securities with any Person, or the entering into any transaction,
merger or consolidation of any Person, or any acquisition of any retail store
locations of any Person, in each case, that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia (a “Foreign Acquisition”), in each case which satisfies
each of the following conditions:
[(a) ](a) The Foreign Acquisition is of a business permitted to be conducted by
the Borrowers pursuant to Section [6.3(b)]6.3(b) hereof;


31[31]



--------------------------------------------------------------------------------





[(b) ](b) If a Borrower shall merge with such other Person, such Borrower shall
be the surviving party of such merger;
[(c) ](c) The Payment Conditions shall be satisfied; and
[(d) ](d) The total consideration paid or payable in connection with the Foreign
Acquisition does not exceed (A) $150,000,000, in each case for any one
transaction or a series of related transactions, (B) $300,000,000 for all such
transactions in any twelve month period, or (C) $500,000,000 in the aggregate
for all such acquisitions from and after the Second Amendment Effective Date.
“Permitted Investments” means each of the following:
([i]a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
([ii]b)    Investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A-1 or P-1 from S&P or from Moody's;
([iii]c)    Investments in certificates of deposit, banker's acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and demand deposit and money market
deposit accounts issued or offered by, any domestic office or European Union
office of any commercial bank organized under the laws of the United States of
America, any state thereof or the European Union that has a combined capital and
surplus and undivided profits of not less than $100,000,000; provided that such
Investments shall be limited to commercial banks organized under the laws of the
United States of America or any state thereof during the continuance of a Cash
Dominion Event;
([iv]d)    fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above (without regard to the
limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (iii) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;
([v]e)    money market mutual funds, 90% of the investments of which are in cash
or investments contemplated by clauses (i) through (iv) of this definition; and
([vi]f)    Investments by a Borrower consistent with such Borrower's current
investment policy, which Investments are approved by the Agent from time to
time;
provided that, notwithstanding the foregoing, after the occurrence and during
the continuance of a Cash Dominion Event, (i) no such new Investments shall be
permitted by a Borrower


32[32]



--------------------------------------------------------------------------------





unless either (A) no Loans are then outstanding, or (B) the Investment is a
temporary Investment pending expiration of an Interest Period for a LIBOR Loan,
the proceeds of which Investment will be applied to the Obligations after the
expiration of such Interest Period, and (ii) all such Investments are pledged by
the applicable Borrower to the Agent as additional collateral for the
Obligations pursuant to such agreements as may be reasonably required by the
Agent.
“Permitted Overadvance” means an Overadvance determined by the Agent, in its
reasonable discretion, (a) which is made to maintain, protect or preserve the
Collateral and/or the Lenders' rights under the Loan Documents or which is
otherwise for the benefit of the Credit Parties, or (b) which is made to enhance
the likelihood of, or to maximize the amount of, repayment of any Obligation, or
(c) is made to pay any other amount chargeable to any Borrower hereunder;
provided that Permitted Overadvances shall not (i) exceed ten percent (10%) of
the then Borrowing Base in the aggregate outstanding at any time or (ii) unless
a Liquidation is occurring, remain outstanding for more than thirty consecutive
Business Days, unless in case of clause (ii) the Required Lenders otherwise
agree; and provided further that the foregoing shall not (1) modify or abrogate
any of the provisions of Section 2.6(f) regarding the Lenders' obligations with
respect to L/C Disbursements or the provisions of Section [2.5]2.5 and [2.7]2.7
regarding the Lenders' obligations with respect to Swingline Loans, or (2)
result in any claim or liability against the Agent (regardless of the amount of
any Overadvance) for Unintentional Overadvances, and such Unintentional
Overadvances shall not reduce the amount of Permitted Overadvances allowed
hereunder, and further provided that in no event shall the Agent make an
Overadvance, if after giving effect thereto, the principal amount of the Credit
Extensions (including any Overadvance or proposed Overadvance) would exceed the
Total Commitments.
“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date in excess of, or prior to, the scheduled
principal payments due prior to such Maturity Date for the Indebtedness being
Refinanced, (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted Refinancing
shall be subordinated in right of payment to such Obligations on terms at least
as favorable to the Credit Parties as those contained in the documentation
governing the Indebtedness being Refinanced (e) no Permitted Refinancing shall
have different direct or indirect obligors, or greater guarantees or security,
than the Indebtedness being Refinanced, (f) such Permitted Refinancing shall be
otherwise on terms not materially less favorable to the Credit Parties than
those contained in the documentation governing the Indebtedness being
Refinanced, including, without limitation, with respect to amortization,
maturity, financial and other covenants, (g) the interest rate applicable to any
such


33[33]



--------------------------------------------------------------------------------





Permitted Refinancing shall not exceed the then applicable market interest rate,
and (h) at the time thereof, no Default or Event of Default shall have occurred
and be continuing.
“Permitted Senior Debt” means Indebtedness of the Borrowers with respect to
which:
[(a) ](a) no portion of the principal of such Indebtedness in excess of [1]5%
per annum shall be required to be paid, whether by stated maturity, mandatory or
scheduled prepayment or redemption or otherwise, prior to the date that is 90
days after the Maturity Date, provided that the foregoing limitation shall not
apply (i) if an event of default under such Indebtedness (after the expiration
of any applicable cure periods) has occurred and is continuing, (ii) if a change
of control of the Lead Borrower has occurred but only to the extent that the
holders of such Permitted Senior Debt are entitled to, and do, require
prepayment of any portion of such Indebtedness upon such occurrence, (iii) to
the extent that the documentation evidencing such Indebtedness (which
documentation shall be reasonably satisfactory the Agent in accordance with
clause (c) hereof) requires that any portion of the net cash proceeds from any
asset sale or casualty event (after giving effect to any reinvestment rights and
any permanent repayment of Indebtedness) be utilized to prepay such Indebtedness
(it being agreed that net cash proceeds from the sale of Inventory in the
ordinary course of business shall in no events shall be available for payment of
the Permitted Senior Debt under this clause (iii)), [or ](iv) to the extent that
the documentation evidencing such Indebtedness (which documentation shall be
reasonably satisfactory the Agent in accordance with clause (c) hereof) requires
prepayments out of excess cash flow, or (v) as otherwise may be agreed to by the
Agent, subject to standstill and the lien subordination provisions as set forth
in an intercreditor agreement pursuant to clause (d) below;
[(b) ](b) such Indebtedness may be secured by a first priority Lien on [the
trade names of the Borrowers, the capital stock of the Lead Borrower’s
Subsidiaries and fixed assets of the Borrowers] only and a second priority Lien
on any Collateral of the type that is not included in the Borrowing Base [and]or
any related assets and proceeds thereof only and a second priority Lien on any
Collateral of the type included in the Borrowing Base and related assets and
proceeds thereof (provided that the Agent for the benefit of the Credit Parties
is granted a second priority Lien on any assets for which a first priority Lien
is granted to secure such Indebtedness);
[(c) ](c) the documentation pursuant to which such Indebtedness shall be issued
(including, if such Indebtedness is secured, the security documents), shall be
reasonably satisfactory to the Agent; and
(d)    if such Indebtedness is secured, it shall be subject to an intercreditor
agreement reasonably acceptable to the Agent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.


34[34]



--------------------------------------------------------------------------------





“Pledge Agreement” means the Second Amended and Restated Pledge Agreement dated
as of the Effective Date and executed and delivered by one or more of the
Borrowers to the Agent, for the benefit of the Credit Parties, as the same may
be amended and in effect from time to time, pursuant to which, without
limitation, (i) all of the issued and outstanding [capital stock]Equity
Interests of all Domestic Subsidiaries owned by a Borrower and (ii) sixty-five
percent (65%) (or such lesser amount owned by such Borrower) of [all of the
issued and outstanding capital stock of all]Voting Stock of all Material Foreign
Subsidiaries is pledged to the Agent (in each case, other than Subsidiaries that
are not directly or indirectly wholly owned by such Borrower).
[“Prepayment Event” means:]
[(a)
Any disposition (including pursuant to a sale and leaseback transaction) of any
property or asset of a Borrower or Facility Guarantor (excluding, unless a Cash
Dominion Event then exists, sales of Inventory in the ordinary course of
business);]

[(b)
Any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of (and payments in lieu
thereof), any property or asset of a Borrower or Facility Guarantor;]

[(c)
The incurrence by a Borrower or Facility Guarantor of any Indebtedness for
borrowed money other than Permitted Indebtedness; or]

[(d)    The receipt by any Borrower or Facility Guarantor of any Extraordinary
Receipts;]
[provided that any receipt of proceeds from any of the foregoing clauses (a)
through (d) in an amount not to exceed $20,000,000 in the aggregate prior to the
continuance of a Cash Dominion Event shall not be deemed a Prepayment Event.]
“Prime Rate” [shall mean, for any day,]means for any day a fluctuating rate per
annum (and in no event less than zero) equal to the highest of (a) the [annual
]rate of interest [then most recently]in effect for such day as publicly
announced from time to time by Bank of America [at its head office in Charlotte,
North Carolina ]as its “[P]prime [R]rate”[,]; (b) the Federal Funds [Effective
]Rate [in effect on]for such day, plus [½ of 1% (]0.50%[) per annum, or]; and
(c) the LIBOR Rate for a [30 day]one month interest period as determined on such
day, plus 1.00%[ per annum]. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in Bank of America's prime rate, the Federal Funds [Effective
]Rate or the LIBOR Rate, respectively, shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Prime Rate Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Prime Rate in accordance with the provisions of Section 2.3.
“Qualified ECP Guarantor” means, at any time, each Borrower and Facility
Guarantor with total assets exceeding $10,000,000 or that qualifies at such time
as an “eligible contract participant”


35[35]



--------------------------------------------------------------------------------





under the Commodity Exchange Act and can cause another Person to qualify as an
“eligible contract participant” at such time under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned or leased by any
Borrower, including all easements, rights-of-way, and similar rights relating
thereto and all leases, tenancies, and occupancies thereof.
“Register” has the meaning set forth in Section 9.5(c).
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
“Release” has the meaning set forth in Section 101(22) of CERCLA.
“Required Lenders” shall mean, at any time, Lenders having Commitments greater
than 50% of the Total Commitments, or if the Commitments have been terminated,
Lenders whose percentage of the outstanding Loans and Letters of Credit
aggregate greater than 50% of all such Loans and Letters of Credit Outstanding;
provided that the Commitment of, and the portion of the Credit Extensions held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
“Reserves” means the Inventory Reserves and Availability Reserves.
“Restricted Debt Payment” has the meaning provided therefor in Section 6.7(b).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of
[capital stock]Equity Interests of any Borrower, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of [capital stock]Equity
Interests of any Borrower or any option, warrant or other right to acquire any
such shares of [capital stock]Equity Interests of any Borrower.
“Restricted Payment Conditions” means, at the time of determination, that (a) no
Default or Event of Default then exists or would arise as a result of the making
such Restricted Payment, [and ](b) either (i) Agent has determined that after
giving effect to such Restricted Payment, Excess Availability on a pro-forma
basis, and as projected for each day of the [twelve]six ([12]6) months following
such payment[ or the consummation of such Permitted Acquisition], will be equal
to or greater than [thirty (30%)]twenty percent (20%) of the then Borrowing
Base, or (ii) the Agent has determined that after giving effect to such
Restricted Payment, (x) Excess Availability on a pro-forma basis, and as
projected for each day of the [twelve]six ([12]6) months following such


36[36]



--------------------------------------------------------------------------------





Restricted Payment, will be equal to or greater than fifteen [(15%) ]percent
(15%) of the then Borrowing Base and (y) the Fixed Charge Coverage Ratio, as
calculated on a pro-forma basis for the twelve months prior to such Restricted
Payment, is greater than 1.[1:1.0]0:1.0, and (c) for any Restricted Payment in
excess of $50,000,000, the Lead Borrower shall have delivered a Transaction
Certificate to the Agent duly executed by a Financial Officer of the Lead
Borrower and attaching evidence (reasonably detailed and reasonably satisfactory
to the Agent) of satisfaction of the conditions contained in clauses (b)(i) and
(b)(ii) above, as applicable.
“Revolving Loans” means all Loans at any time made by a Lender pursuant to
Section 2.
“S&P” means Standard & Poor's Rating Services, a division of the McGraw-Hill
Companies, Inc.
“[Security Agreement” means the Second]Sanction(s)” means any sanction
administered or enforced by the United States Government (including, without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury (“HMT”) or other relevant sanctions authority.
“Second Amendment” means that certain Second Amendment to Credit Agreement by
and among the as Lead Borrower, the Subsidiary Borrowers party hereto, the
Lenders party thereto, and the Agent dated as of the Second Amendment Effective
Date.
“Second Amendment Effective Date” means November 20, 2017.
“Security Agreement” means the Third Amended and Restated Security Agreement
dated as of the Second Amendment Effective Date and executed and delivered by
the Borrowers to the Agent for the benefit of the Credit Parties, as amended and
in effect from time to time.
“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreement, the Pledge Agreement, the Facility Guaranty[, the Mortgages]
and each other security agreement, guaranty or other instrument or document
executed and delivered pursuant to Section 5.15 or any other provision hereof or
any other Loan Document, to secure any of the Obligations.
“Settlement Date” has the meaning provided in Section 2.7(b) .
“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured, (c)
such Person is able to realize upon its properties and assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will, incur debts beyond such Person's ability to pay
as such


37[37]



--------------------------------------------------------------------------------





debts mature, and (e) such Person is not engaged in a business or a transaction,
and is not about to engage in a business or transaction, for which such Person's
properties and assets would constitute unreasonably small capital after giving
due consideration to the prevailing practices in the industry in which such
Person is engaged.
“Specified Account” means (a) any account that is subject to a daily sweep into
an account that is subject to a Blocked Account Agreement and (b) any De Minimus
Accounts.
“Specified Loan Party” means any Borrower or Facility Guarantor that is not then
an “eligible contract participant” under the Commodity Exchange Act (determined
prior to giving effect to Section [9.20).]9.20).
“SPV” has the meaning provided in Section 9.5(h).
“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.
“Statutory Reserve Rate” means, for any Interest Period, the rate (expressed as
a decimal) applicable to the Agent during such Interest Period under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
for determining the maximum reserve requirement (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by the Board to which the Agent is subject with respect to the Adjusted LIBOR
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. LIBOR Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent and/or one or more subsidiaries of the parent.
Notwithstanding anything to the contrary contained in this definition of
“Subsidiary” or otherwise in this Agreement, Latamel shall not be considered a
“Subsidiary” of any of the Borrowers or the Borrower Affiliated Group for the
purpose of this Agreement and the Loan Documents so long as it is not Controlled
by the Borrowers or the Borrower Affiliated Group.


38[38]



--------------------------------------------------------------------------------





“Subsidiary Borrowers” means, individually and collectively, GameStop, Inc.,
Sunrise Publications, Inc., ELBO Inc., EB International Holdings, Inc.,
[Kongregate Inc., ]GameStop Texas Ltd., Marketing Control Services, Inc., SOCOM,
LLC, [Spawn Labs, Inc., ]Simply Mac, Inc., Spring Communications Holding, Inc.,
GS Mobile, Inc., Geeknet, Inc. and any other Domestic Subsidiary which becomes a
Borrower hereunder.
“Supermajority Lenders” shall mean, at any time, Lenders having Commitments
greater than 66 2/3% of the Total Commitments, or if the Commitments have been
terminated, Lenders whose percentage of the outstanding Loans and Letters of
Credit aggregate greater than 66 2/3% of all such Loans and Letters of Credit
Outstanding; provided that the Commitment of, and the portion of the Credit
Extensions held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Supermajority Lenders.
“Swap Obligations” means with respect to any Borrower or Facility Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Swingline Lender” means Bank of America, in its capacity as lender of Swingline
Loans hereunder.
“Swingline Loan” shall mean a Loan made by the Swingline Lender to the Borrowers
pursuant to Section 2.5 hereof.
“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which does not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, would be characterized as Indebtedness of such lessee
without regard to the accounting treatment.    
“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Termination Date” shall mean the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Loans are accelerated and the
Commitments are terminated in accordance with Section 7.1, or (iii) the date of
the occurrence of any Event of Default pursuant to Section 7.1(j) or 7.1(k).
“Total Commitments” shall mean, at any time, the sum of the Commitments at such
time. As of the Second Amendment Effective Date, the Total Commitments are
$4[0]20,000,000.
“Trading with the Enemy Act” has the meaning provided in Section 9.16.
“Transaction Certificate” means a certificate substantially in the form of
Exhibit F.


39[39]



--------------------------------------------------------------------------------





“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Prime Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that if a term is defined in Article 9
of the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.
“UFCA” has the meaning provided in Section [9]9.14.[14.]
“UFTA” has the meaning provided in Section [9.14]9.14.
“Unfinanced Capital Expenditures” means Capital Expenditures paid in cash which
are not financed with the proceeds of Indebtedness (other than the Obligations).
“Unintentional Overadvance” means an Overadvance which, to the Agent's
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or misrepresentation
by the Borrowers.
“Unused Commitment” shall mean, on any day, (a) the then Total Commitments minus
(b) the sum of (i) the principal amount of Loans then outstanding (including the
principal amount of Swingline Loans then outstanding), and (ii) the then Letter
of Credit Outstandings.
“Voting Stock” means, with respect to any corporation, the outstanding stock of
all classes (or equivalent interests) which ordinarily, in the absence of
contingencies, entitles holders thereof to vote for the election of directors
(or Persons performing similar functions) of such corporation, even though the
right so to vote has been suspended by the happening of such contingency.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


40[40]



--------------------------------------------------------------------------------





1.2    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns or, for natural persons, such Person's successors, heirs, executors,
administrators and other legal representatives, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Sections, Exhibits and Schedules shall be construed to
refer to Sections of, and Exhibits and Schedules to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (f) all
financial statements and other financial information provided by the Borrowers
and each other member of the Borrower Affiliated Group to the Agent or any
Lender shall be provided with reference to Dollars, and (g) this Agreement and
the other Loan Documents are the result of negotiation among, and have been
reviewed by counsel to, among others, the Borrower Affiliated Group and the
Agent and are the product of discussions and negotiations among all parties.
Accordingly, this Agreement and the other Loan Documents are not intended to be
construed against the Agent or any of the Lenders merely on account of the
Agent's or any Lender's involvement in the preparation of such documents.
1.3    Accounting Terms. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect on the Second Amendment Effective Date, on a basis consistent
with the financial statements referred to in Section [3.4]3.4 of this Agreement,
provided that, if the Borrowers request an amendment to any provision hereof to
reflect the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the Agent
notifies the Borrowers that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
provision shall have been amended in accordance herewith. Notwithstanding the
foregoing, if at any time any change in GAAP, including any change effective
after the Second Amendment Effective Date pursuant to accounting pronouncements
promulgated prior to the Second Amendment Effective Date, and such changes may
have an adverse impact on the Borrowers, the parties to this Agreement, shall
negotiate in good faith to amend this Agreement to preserve the original intent
thereof in light of such change in GAAP, provided that until so amended, (A) the
applicable provisions of this Agreement shall continue to be computed and
performed in accordance with GAAP prior to such change therein and (b) the
Borrowers shall provide to the Agent financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations with respect to the applicable provisions
made before and after giving effect to such


41[41]



--------------------------------------------------------------------------------





change in GAAP. Notwithstanding the foregoing, any obligations of a Person under
a lease (whether existing now or entered into in the future) that is not (or
would not be) a Capital Lease Obligation under GAAP as in effect on the Second
Amendment Effective Date, shall not be treated as a Capital Lease Obligation
solely as a result of the adoption of changes in GAAP[ outlined by the Financial
Accounting Standards Board in its press release dated March 19, 2009]).
1.4    Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.5    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.6    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit, whether or not such
maximum face amount is in effect at such time.
2.    AMOUNT AND TERMS OF CREDIT
2.1    Commitment of the Lenders.
(a)    Each Lender severally and not jointly with any other Lender, agrees, upon
the terms and subject to the conditions herein set forth, to extend credit to
the Borrowers on a revolving basis, in the form of Revolving Loans and Letters
of Credit and in an amount not to exceed the lesser of such Lender's Commitment
or such Lender's Commitment Percentage of the Loan Cap, subject to the following
limitations:
(i)    The aggregate outstanding amount of the Credit Extensions shall not at
any time exceed the Loan Cap.
(ii)    No Lender shall be obligated to issue any Letter of Credit, and Letters
of Credit shall be available from the Issuing Bank, subject to the ratable
participation of all Lenders, as set forth in Section 2.6. The aggregate Letter
of Credit Outstandings shall not at any time exceed $50,000,000.
(iii)    Subject to all of the other provisions of this Agreement, Revolving
Loans that are repaid may be reborrowed prior to the Termination Date. No new
extension of credit, however, shall be made to the Borrowers after the
Termination Date.
(b)    Each Borrowing of Revolving Loans (other than Swingline Loans) shall be
made by the Lenders pro rata in accordance with their respective Commitments.
The failure of any Lender to make any Loan shall neither relieve any other
Lender of its obligation to fund its Loan


42[42]



--------------------------------------------------------------------------------





in accordance with the provisions of this Agreement nor increase the obligation
of any such other Lender.
2.2    Reserves; Changes to Reserves.
(a)    [The]As of the Second Amendment Effective Date, the Inventory Reserves
and Availability Reserves [as of the Effective Date are the following:]
[(i)    Return to Vendor (an Inventory Reserve): An amount equal to the Cost of
Inventory for which vendors are to furnish credit to the Borrower Affiliated
Group as reflected in the Borrower Affiliated Group’s books and records from
time to time.]
[(ii)    Shrink (an Inventory Reserve): An amount equal to the one month accrual
for Shrink reflected in the Borrower Affiliated Group’s books and records from
time to time.]
[(iii)    Defective and Refurbishment Parts (an Inventory Reserve): An amount
equal to the amount of defective goods and goods at the refurbishment center for
repair reflected in the Borrower Affiliated Group’s books and records from time
to time.]
[(iv)    Internal Warranties (an Inventory Reserve): An amount equal to the
amount of internal warranties reflected in the cost of the Borrower Affiliated
Group’s Inventory from time to time.]
[(v)    Customer Credit Liabilities (an Availability Reserve): An amount equal
to 30% of the amount of gift certificates and merchandise credits reflected in
the Borrower Affiliated Group’s books and records from time to time.]
[(vi)    Customer Deposits (an Availability Reserve): An amount equal to 30% of
the outstanding customer deposits held by the Borrowers as reflected in the
Borrowers’ books and records.]
[(vii)    Rent (an Availability Reserve): An amount equal to one month’s rent
for each location in the States of Pennsylvania, Virginia, Washington and any
other state which provides a lien for landlords which may have priority over the
Agent’s Lien (except for those locations for which the Agent has received a
Collateral Access Agreement satisfactory in form to the Agent).][(b) ]are set
forth in the Borrowing Base Certificate delivered pursuant to Section 3(i) of
the Second Amendment. The Agent may[ hereafter,] on three (3) Business Days
written notice to the Lead Borrower, establish additional Reserves or change any
of the foregoing Reserves, in the exercise of the Permitted Discretion of the
Agent (provided that no such prior notice shall be required if a Cash Dominion
Event exists or for (1) changes to any Reserves resulting solely by virtue of
mathematical calculations of the amount of the Reserve in accordance with the
methodology of calculation previously utilized


43[43]



--------------------------------------------------------------------------------





(such as, but not limited to, [R]rent and Customer Credit Liabilities), or (2)
changes to Reserves or establishment of additional Reserves if a Material
Adverse Effect has occurred or it would be reasonably likely that a Material
Adverse Effect to the Lenders would occur were such Reserve not changed or
established prior to the expiration of such three (3) Business Day period);
provided, however, that as long as no Event of Default then exists and is
continuing, the Agent shall not modify the methodology in which Reserves
described in Section 2.2(a) hereof are determined from time to time.
2.3    Making of Loans.
(a)    Except as set forth in Sections 2.16 and 2.24, Loans (other than
Swingline Loans) by the Lenders shall be either Prime Rate Loans or LIBOR Loans
as the Lead Borrower on behalf of the Borrowers may request subject to and in
accordance with this Section 2.3, provided that all Swingline Loans shall be
only Prime Rate Loans. All Loans made pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, be Loans of the same Type. Each
Lender may fulfill its Commitment with respect to any Loan by causing any
lending office of such Lender to make such Loan; but any such use of a lending
office shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of the applicable Note. Each Lender shall, subject to
its overall policy considerations, use reasonable efforts (but shall not be
obligated) to select a lending office which will not result in the payment of
increased costs by the Borrowers pursuant to Section 2.23. Subject to the other
provisions of this Section 2.3 and the provisions of Section 2.24, Borrowings of
Loans of more than one Type may be incurred at the same time, but no more than
seven (7) Borrowings of LIBOR Loans may be outstanding at any time.
(b)    The Lead Borrower shall give the Agent three (3) Business Days' prior
telephonic notice (thereafter confirmed in writing) of each LIBOR Borrowing and
one (1) Business Day's prior notice of each Borrowing of Prime Rate Loans. Any
such notice, to be effective, must be received by the Agent not later than 11:00
a.m. on the third Business Day in the case of LIBOR Loans prior to, and on the
first Business Day in the case of Prime Rate Loans prior to, the date on which
such Borrowing is to be made. Such notice shall be irrevocable and shall specify
the amount of the proposed Borrowing (which shall be in an integral multiple of
$100,000, but not less than $1,000,000 in the case of LIBOR Loans) and the date
thereof (which shall be a Business Day) and shall contain disbursement
instructions. Such notice shall specify whether the Borrowing then being
requested is to be a Borrowing of Prime Rate Loans or LIBOR Loans and, if LIBOR
Loans, the Interest Period with respect thereto. If no election of Interest
Period is specified in any such notice for a Borrowing of LIBOR Loans, such
notice shall be deemed a request for an Interest Period of one month. If no
election is made as to the Type of Loan, such notice shall be deemed a request
for a Borrowing of Prime Rate Loans. The Agent shall promptly notify each Lender
of its proportionate share of such Borrowing, the date of such Borrowing, the
Type of Borrowing being requested and the Interest Period or Interest Periods
applicable thereto, as appropriate. On the borrowing date specified in such
notice, each Lender shall make its share of the Borrowing available at the
office of the Agent at 100 Federal Street, Boston, Massachusetts 02110, no later
than 12:00 noon, in immediately available funds. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Agent


44[44]



--------------------------------------------------------------------------------





such Lender's share of such Borrowing, the Agent may assume that such Lender has
made such share available on such date in accordance with this Section and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Agent, then the applicable Lender
and the Borrowers severally agree to pay to the Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of
payment to the Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrowers, the interest rate
applicable to Prime Rate Loans. If such Lender pays such amount to the Agent,
then such amount shall constitute such Lender's Loan included in such Borrowing.
Upon receipt of the funds made available by the Lenders to fund any Borrowing
hereunder, the Agent shall disburse such funds in the manner specified in the
notice of borrowing delivered by the Lead Borrower and shall use reasonable
efforts to make the funds so received from the Lenders available to the
Borrowers no later than 3:00 p.m.
(c)    The Agent, without the request of the Lead Borrower, may advance any
interest, fee, service charge, or other payment to which the Agent or its
Affiliates or any Lender is entitled from any Borrower pursuant hereto or any
other Loan Document and may charge the same to the Loan Account notwithstanding
that an Overadvance may result thereby. The Agent shall notify the Lead Borrower
of any such advance or charge no later than one Business Day prior to the making
thereof. Such action on the part of the Agent shall not constitute a waiver of
the Agent's rights and each Borrower's obligations under Section [2.4]2.4. Any
amount which is added to the principal balance of the Loan Account as provided
in this Section 2.3(c) shall bear interest at the interest rate then and
thereafter applicable to Prime Rate Loans.
2.4    Overadvances.
(a)    The Agent and the Lenders have no obligation to make any Loan or to
provide any Letter of Credit if an Overadvance would result.
(b)    The Agent may, in its discretion, make Permitted Overadvances without the
consent of the Lenders and each Lender shall be bound thereby. Any Permitted
Overadvances may constitute Swingline Loans. The making of any Permitted
Overadvance is for the benefit of the Borrowers; such Permitted Overadvances
constitute Revolving Loans and Obligations. The making of any such Permitted
Overadvances on any one occasion shall not obligate the Agent or any Lender to
make or permit any Permitted Overadvances on any other occasion or to permit
such Permitted Overadvances to remain outstanding.
(c)    The making by the Agent of a Permitted Overadvance shall not modify or
abrogate any of the provisions of Section [2.6(f)]2.6(f) regarding the Lenders'
obligations to purchase participations with respect to L/C Disbursements or
Section [2.7]2.7 regarding any Lender's reimbursement obligations with respect
to Swingline Loans.


45[45]



--------------------------------------------------------------------------------





2.5    Swingline Loans.
(a)    []The Swingline Lender is authorized by the Lenders and shall, subject to
the provisions of this Section, make Swingline Loans up to $25,000,000 in the
aggregate outstanding at any time consisting only of Prime Rate Loans, upon a
notice of Borrowing received by the Agent and the Swingline Lender (which
notice, at the Swingline Lender[']’s discretion, may be submitted prior to 1:00
p.m. on the Business Day on which such Swingline Loan is requested); provided
that the Swingline Lender shall not be obligated to make any Swingline Loan in
its reasonable discretion if any Lender at such time is a Defaulting Lender,
unless the Swingline Lender has entered into satisfactory arrangements with the
Borrowers or such Lender to eliminate the Swingline Lender's Fronting Exposure
with respect to such Swingline Loan. Swingline Loans shall be subject to
periodic settlement with the Lenders under Section 2.7 below.
(b)    []Swingline Loans may be made only in the following circumstances: (A)
for administrative convenience, the Swingline Lender shall, at the Lead
Borrower's request, make Swingline Loans in reliance upon the Borrowers' actual
or deemed representations under Section 4.2, that the applicable conditions for
borrowing are satisfied or (B) for Permitted Overadvances. If the conditions for
borrowing under Section 4.2 cannot be fulfilled, the Lead Borrower shall give
immediate notice thereof to the Agent and the Swingline Lender (a “Noncompliance
Notice”), and the Agent shall promptly provide each Lender with a copy of the
Noncompliance Notice. If the conditions for borrowing under Section 4.2 cannot
be fulfilled, the Required Lenders may direct the Swingline Lender to, and the
Swingline Lender thereupon shall, cease making Swingline Loans (other than
Permitted Overadvances) until such conditions can be satisfied or are waived in
accordance with Section 9.2. Unless the Required Lenders so direct the Swingline
Lender, the Swingline Lender may, but is not obligated to, continue to make
Swingline Loans beginning one Business Day after the Non-Compliance Notice is
furnished to the Lenders. Notwithstanding the foregoing, no Swingline Loans
shall be made pursuant to this subsection (b) (other than Permitted
Overadvances) if the aggregate outstanding amount of the Credit Extensions would
exceed the Loan Cap.
2.6    Letters of Credit.
(a)    Upon the terms and subject to the conditions herein set forth, the Lead
Borrower on behalf of the Borrowers, may request the Issuing Bank, at any time
and from time to time after the [date hereof]Effective Date and prior to the
Termination Date, to issue, and subject to the terms and conditions contained
herein, the Issuing Bank shall issue, for the account of the relevant Borrower,
one or more Letters of Credit; provided that no Letter of Credit shall be issued
if after giving effect to such issuance (i) the aggregate Letter of Credit
Outstandings shall exceed $50,000,000, or (ii) the aggregate Credit Extensions
would exceed the Loan Cap; and provided, further, that no Letter of Credit shall
be issued if the Issuing Bank shall have received notice from the Agent or the
Required Lenders that the conditions to such issuance have not been met; and
provided further that the Issuing Bank shall not be required to issue any such
Letter of Credit in its reasonable discretion if: (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain the Issuing Bank from issuing such Letter of Credit, or any
Applicable Law relating to the Issuing Bank or any request or directive (whether


46[46]



--------------------------------------------------------------------------------





or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the
Issuing Bank in good faith deems material to it, (B) the issuance of such Letter
of Credit would violate one or more policies of the Issuing Bank applicable to
letters of credit generally, or (C) any Lender is at such time a Defaulting
Lender hereunder, unless the Issuing Bank has entered into satisfactory
arrangements with the Borrowers or such Lender to eliminate the Issuing Bank's
Fronting Exposure with respect to such Letter of Credit. Any Issuing Bank (other
than Bank of America) shall notify the Agent in writing on each Business Day of
all Letters of Credit issued on the prior Business Day by such Issuing Bank,
provided that (A) until the Agent advises any such Issuing Bank that the
provisions of Section [4.2]4.2 are not satisfied, or (B) the aggregate amount of
the Letters of Credit issued in any such week exceeds such amount as shall be
agreed by the Agent and the Issuing Bank, such Issuing Bank shall be required to
so notify the Agent in writing only once each week of the Letters of Credit
issued by such Issuing Bank during the immediately preceding week as well as the
daily amounts outstanding for the prior week, such notice to be furnished on
such day of the week as the Agent and such Issuing Bank may agree.
(b)    Each Letter of Credit shall expire at or prior to the close of business
on the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (ii) the date that is five (5) Business
Days prior to the Maturity Date, provided that each Letter of Credit may, upon
the request of the Lead Borrower, include a provision whereby such Letter of
Credit shall be renewed automatically for additional consecutive periods of
twelve (12) months or less (but not beyond the date that is five (5) Business
Days prior to the Maturity Date) unless the Issuing Bank which issued such
Letter of Credit notifies the beneficiary thereof at least thirty (30) days
prior to the then-applicable expiration date that such Letter of Credit will not
be renewed.
(c)    Drafts drawn under any Letter of Credit shall be reimbursed by the
Borrowers in dollars on the same Business Day of any such payment thereof by the
Issuing Bank by paying to the Agent an amount equal to such drawing (together
with interest as provided in Section 2.6(e)) not later than 12:00 noon on (i)
the date that the Lead Borrower shall have received notice of such drawing, if
such notice is received prior to 10:00 a.m., on such date, or (ii) the Business
Day immediately following the day that the Lead Borrower receives such notice,
if such notice is received after 10:00 a.m. on the day of drawing, provided that
the Lead Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.3 or [2.5]2.5 that such payment be financed
with a Revolving Loan consisting of a Prime Rate Loan, or a Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrowers' obligation to
make such payment shall be discharged and replaced by the resulting Prime Rate
Loan or Swingline Loan. The Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit issued by the Issuing Bank. The Issuing Bank shall
promptly notify the Agent and the Borrower by telephone (confirmed by telecopy)
of such demand for payment and whether the Issuing Bank has made or will make
payment thereunder (which


47[47]



--------------------------------------------------------------------------------





payment shall not be made until two (2) Business Days after such notice from the
Issuing Bank to the Borrower), provided that any failure to give or delay in
giving such notice shall not relieve the Borrowers of their obligation to
reimburse the Issuing Bank and the Lenders with respect to any such payment.
(d)    If the Issuing Bank shall make any L/C Disbursement, then, unless the
Borrowers shall reimburse the Issuing Bank in full on the date such payment is
made, the unpaid amount thereof shall bear interest, for each day from and
including the date such payment is made to but excluding the date that the
Borrowers reimburse the Issuing Bank therefor, at the rate per annum then
applicable to Prime Rate Loans, provided that if the Borrowers fail to reimburse
the Issuing Bank when due pursuant to paragraph [(c)](c) of this Section, then
Section 2.10 shall apply. Interest accrued pursuant to this paragraph shall be
for the account of the Issuing Bank, except that interest accrued on and after
the date of payment by any Lender pursuant to paragraph [(f)](f) of this Section
to reimburse the Issuing Bank shall be for the account of such Lender to the
extent of such payment.
(e)    Immediately upon the issuance of any Letter of Credit by the Issuing Bank
(or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of the Issuing Bank, the Issuing Bank
shall be deemed to have sold to each Lender, and each such Lender shall be
deemed unconditionally and irrevocably to have purchased from the Issuing Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender's Commitment Percentage, in such Letter of Credit, each
drawing thereunder and the obligations of the Borrowers under this Agreement and
the other Loan Documents with respect thereto. Upon any change in the
Commitments pursuant to Section 2.15, [2.29]2.29, 2.30 and/or 9.5, it is hereby
agreed that with respect to all Letter of Credit Outstandings, there shall be an
automatic adjustment to the participations hereby created to reflect the new
Commitment Percentages of the assigning and assignee Lenders. Any action taken
or omitted by the Issuing Bank under or in connection with a Letter of Credit
issued by the Issuing Bank, if taken or omitted in the absence of gross
negligence, bad faith or willful misconduct, shall not create for the Issuing
Bank any resulting liability to any Lender.
(f)    In the event that the Issuing Bank makes any L/C Disbursement and the
Borrowers shall not have reimbursed such amount in full to the Issuing Bank
pursuant to Section 2.6(c), the Issuing Bank shall promptly notify the Agent,
which shall promptly notify each Lender of such failure, and each Lender shall
promptly and unconditionally pay to the Agent for the account of the Issuing
Bank the amount of such Lender's Commitment Percentage of such unreimbursed
payment in dollars and in same day funds. If the Issuing Bank so notifies the
Agent, and the Agent so notifies the Lenders prior to 11:00 a.m., on any
Business Day, each such Lender shall make available to the Issuing Bank such
Lender's Commitment Percentage of the amount of such payment on such Business
Day in same day funds (or if such notice is received by the Lenders after 11:00
a.m. on the day of receipt, payment shall be made on the immediately following
Business Day). If and to the extent such Lender shall not have so made its
Commitment Percentage of the amount of such payment available to the Issuing
Bank, such Lender agrees to pay to the Issuing Bank, forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to the Agent for the account of the Issuing Bank at the
Federal Funds Effective


48[48]



--------------------------------------------------------------------------------





Rate. Each Lender agrees to fund its Commitment Percentage of such unreimbursed
payment notwithstanding a failure to satisfy any applicable lending conditions
or the provisions of Sections [2.3]2.3 or 2.6, or the occurrence of the
Termination Date. The failure of any Lender to make available to the Issuing
Bank its Commitment Percentage of any payment under any Letter of Credit shall
neither relieve any Lender of its obligation hereunder to make available to the
Issuing Bank its Commitment Percentage of any payment under any Letter of Credit
on the date required, as specified above, nor increase the obligation of such
other Lender. Whenever any Lender has made payments to the Issuing Bank in
respect of any reimbursement obligation for any Letter of Credit, such Lender
shall be entitled to share ratably, based on its Commitment Percentage, in all
payments and collections thereafter received on account of such reimbursement
obligation.
(g)    Whenever any Borrower desires that the Issuing Bank issue a Letter of
Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), the Lead Borrower shall give to the Issuing Bank and the Agent at least
two (2) Business Days' prior written (including telegraphic, telex, facsimile or
cable communication) notice (or such shorter period as may be agreed upon in
writing by the Issuing Bank and Borrower) specifying the date on which the
proposed Letter of Credit is to be issued, amended, renewed or extended (which
shall be a Business Day), the stated amount of the Letter of Credit so
requested, the expiration date of such Letter of Credit, the name and address of
the beneficiary thereof, and the provisions thereof. If requested by the Issuing
Bank, the applicable Borrower shall also submit a letter of credit application
on the Issuing Bank's standard form in connection with any request for the
issuance, amendment, renewal or extension of a Letter of Credit.
(h)    The obligations of the Borrowers to reimburse the Issuing Bank for any
L/C Disbursement shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including, without limitation: (i) any lack of validity or enforceability of any
Letter of Credit; (ii) the existence of any claim, setoff, defense or other
right which the Borrowers may have at any time against a beneficiary of any
Letter of Credit or against the Issuing Bank or any of the Lenders, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by the Issuing Bank of any Letter of
Credit issued by the Issuing Bank against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Letter of Credit; (v) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrowers' obligations hereunder; or (vi) the fact that any
Event of Default shall have occurred and be continuing. None of the Agent, the
Lenders, the Issuing Bank or any of their Affiliates shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank, provided that the foregoing


49[49]



--------------------------------------------------------------------------------





shall not be construed to excuse the Issuing Bank from liability to the
Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by Applicable Law) suffered by the Borrowers that are caused by
the Issuing Bank's failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
compliance with the terms of a Letter of Credit, the Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(i)    If any Event of Default shall occur and be continuing, on the Business
Day that the Lead Borrower receives notice from the Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrowers shall deposit in the Cash Collateral Account an amount in cash equal
to 105% of the Letter of Credit Outstandings as of such date plus any accrued
and unpaid interest thereon. Each such deposit shall be held by the Agent as
collateral for the payment and performance of the Obligations of the Borrowers
under this Agreement. The Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such Cash Collateral Account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the Agent at the
request of the Lead Borrower and at the Borrowers' risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such Cash Collateral
Account shall be applied by the Agent to reimburse the Issuing Bank for payments
on account of drawings under Letters of Credit for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the Letter of Credit
Outstandings at such time or, if the Loans have matured or the maturity of the
Loans has been accelerated, be applied to satisfy other Obligations of the
Borrowers under this Agreement.
2.7    Settlements Amongst Lenders.
(a)    The Swingline Lender may, at any time, and shall, not less frequently
than weekly, on behalf of the Borrowers (which hereby authorize the Swingline
Lender to act in their behalf in that regard) request the Agent to cause the
Lenders to make a Revolving Loan (which shall be a Prime Rate Loan) in an amount
equal to such Lender[']’s Commitment Percentage of the outstanding amount of
Swingline Loans made in accordance with Section 2.5, which request may be made
regardless of whether the conditions set forth in Section 4 have been satisfied.
Upon such request, each Lender shall make available to the Agent the proceeds of
such Revolving Loan for the account of the Swingline Lender. If the Swingline
Lender requires a Revolving Loan to be made by the Lenders and the request
therefor is received prior to 12:00 Noon, on a Business Day, such transfers
shall be made in immediately available funds no later than 3:00 p.m. that day;
and, if the request therefor is received after 12:00 Noon, then no later than
3:00 p.m. on the next Business Day.


50[50]



--------------------------------------------------------------------------------





The obligation of each Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Agent or the Swingline
Lender. If and to the extent any Lender shall not have so made its transfer to
the Agent, such Lender agrees to pay to the Agent, forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to the Agent at the Federal Funds Effective Rate.
(b)    []The amount of each Lender's Commitment Percentage of outstanding
Revolving Loans shall be computed weekly (or more frequently in the Agent's
discretion) and shall be adjusted upward or downward based on all Revolving
Loans and repayments of Revolving Loans received by the Agent as of 3:00 p.m. on
the first Business Day following the end of the period specified by the Agent
(such date, the “Settlement Date”).
(c)    The Agent shall deliver to each of the Lenders promptly after the
Settlement Date a summary statement of the amount of outstanding Revolving Loans
for the period and the amount of repayments received for the period. As
reflected on the summary statement: each Lender shall transfer to the Agent (as
provided below), or the Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Revolving Loans made by each Lender shall be equal to such Lender's
applicable Commitment Percentage of Revolving Loans outstanding as of such
Settlement Date. If the summary statement requires transfers to be made to the
Agent by the Lenders and is received prior to 12:00 Noon on a Business Day, such
transfers shall be made in immediately available funds no later than 3:00 p.m.
that day; and, if received after 12:00 Noon, then no later than 3:00 p.m. on the
next Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the Agent. If
and to the extent any Lender shall not have so made its transfer to the Agent,
such Lender agrees to pay to the Agent, forthwith on demand such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Agent at the Federal Funds Effective Rate.
2.8    Notes; Repayment of Loans.
(a)    Upon the request of a Lender or the Swingline Lender, as applicable, the
Loans made by each Lender (and to the Swingline Lender, with respect to
Swingline Loans) shall be evidenced by a Note duly executed on behalf of the
Borrowers, dated the Effective Date, in substantially the form attached hereto
as Exhibit B-1 or Exhibit B-2, as applicable, payable to the order of each such
Lender (or the Swingline Lender, as applicable) in an aggregate principal amount
equal to such Lender's Commitment (or, in the case of the Note evidencing the
Swingline Loans, $25,000,000).
(b)    []Each Lender is hereby authorized by the Borrower to endorse on a
schedule attached to each Note delivered to such Lender (or on a continuation of
such schedule attached to such Note and made a part thereof), or otherwise to
record in such Lender's internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of the Borrowers to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.


51[51]



--------------------------------------------------------------------------------





(c)    Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender's Note and an indemnity in form and
substance reasonably satisfactory to the Lead Borrower, and upon cancellation of
such Note, the Borrowers will issue, in lieu thereof, a replacement Note in
favor of such Lender, in the same principal amount thereof and otherwise of like
tenor.
2.9    Interest on Loans.
(a)    Subject to Section 2.10, each Prime Rate Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as applicable) at a rate per annum that shall be equal to the then
Prime Rate, plus the Applicable Margin for Prime Rate Loans.
(b)    Subject to Section 2.10, each LIBOR Loan shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365 or 366 days,
as applicable) at a rate per annum equal, during each Interest Period applicable
thereto, to the Adjusted LIBOR Rate for such Interest Period, plus the
Applicable Margin for LIBOR Loans.
(c)    Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date, after the
Termination Date on demand and (with respect to LIBOR Loans) upon any repayment
or prepayment thereof (on the amount prepaid).
2.10    Default Interest. Effective upon the occurrence of any Event of Default
and at all times thereafter while such Event of Default is continuing, at the
option of the Agent or upon the direction of the Required Lenders, interest
shall accrue on all outstanding Loans (including Swingline Loans) (after as well
as before judgment, as and to the extent permitted by law), and all fees payable
under Sections [2.12]2.12 and [2.13]2.13 shall accrue, at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as applicable) equal to the rate (including the Applicable Margin)
in effect from time to time plus 2.00% per annum (the “Default Rate”), and such
interest shall be payable on demand.
2.11    Certain Fees. The Borrowers shall pay to [the Arranger]MLPFS, for the
account [of the Arranger]MLPFS, and to the Agent, for the account of the Agent
and the Lenders, the fees set forth in the Fee Letter as and when payment of
such fees is due as therein set forth.
2.12    Unused Commitment Fee. The Borrowers shall pay to the Agent for the
account of the Lenders, a commitment fee (the “Commitment Fee”) equal to 0.25%
per annum (on the basis of actual days elapsed in a year of 365 or 366 days, as
applicable) multiplied by the actual daily balance of the Unused Commitment for
each day commencing on and including the Effective Date and ending on but
excluding the Termination Date. Upon the occurrence of an Event of Default, at
the option of the Agent or at the direction of the Required Lenders, the
Commitment Fee shall be determined at the rate set forth in Section [2.10]2.10.
The Commitment Fee so accrued in any calendar quarter shall be payable on the
first day of the next calendar quarter, in arrears, except that all Commitment
Fees so accrued as of the Termination Date shall be payable on the Termination
Date. The Agent shall pay the Commitment Fee to the Lenders based upon their
Commitment Percentage.


52[52]



--------------------------------------------------------------------------------





2.13    Letter of Credit Fees. The Borrowers shall pay the Agent, for the
account of the Lenders, on the first day of the next calendar quarter, in
arrears, a fee (each, a “Letter of Credit Fee”) equal to the following per annum
percentages of the face amount of the following categories of Letters of Credit
outstanding during the subject quarter:
(a)    Each Standby Letter of Credit: At the then Applicable Margin per annum
for LIBOR Loans.
(b)    Each Commercial Letter of Credit and Banker's Acceptance: Fifty percent
(50%) of the Applicable Margin per annum for LIBOR Loans.
(c)    After the occurrence and during the continuance of an Event of Default,
at the option of the Agent or upon the direction of the Required Lenders, the
Letter of Credit Fee set forth in clauses (a) and (b) above, shall be increased
by an amount equal to two percent (2%) per annum.
(d)    The Borrowers shall pay to the Issuing Bank, in addition to all Letter of
Credit Fees otherwise provided for hereunder, a fronting fee (each a “Fronting
Fee”) in an amount equal to 0.125% of the face amount of each Letter of Credit
payable on the issuance of such Letter of Credit.
(e)    The Borrowers shall pay to the Issuing Bank, in addition to the Letter of
Credit Fees and Fronting Fees otherwise provided for hereunder, fees and charges
in connection with the issuance, negotiation, settlement, amendment and
processing of each Letter of Credit issued by the Issuing Bank as are
customarily imposed by the Issuing Bank from time to time in connection with
letter of credit transactions.
(f)    All Letter of Credit Fees shall be calculated on the basis of actual days
elapsed in a year of 365 or 366 days, as applicable.
2.14    Nature of Fees. All fees shall be paid on the dates due, in immediately
available funds, to the Agent, for the respective accounts of the Agent, the
Issuing Banks, and the Lenders, as provided herein. All fees shall be fully
earned on the date when due and shall not be refundable under any circumstances.
2.15    Termination or Reduction of Commitments.
(a)    Upon at least three (3) Business Days' prior written notice to the Agent,
the Lead Borrower may at any time or from time to time in part permanently
reduce the Commitments. Each such reduction shall be in the principal amount of
$2,500,000 or any integral multiple of $1,000,000 in excess thereof. Each such
reduction shall (i) be applied ratably to the Commitments of each Lender and
(ii) be irrevocable when given. At the effective time of each such reduction,
the Borrowers shall pay to the Agent for application as provided herein (i) all
Commitment Fees accrued on the amount of the Commitments so reduced through the
date thereof, (ii) any amount by which the Credit Extensions outstanding on such
date exceed the amount to which the Commitments are to be reduced effective on
such date, in each case pro rata based on the amount prepaid, and (iii) any
Breakage Costs, if applicable.


53[53]



--------------------------------------------------------------------------------





(b)    Upon at least three (3) Business Days' prior written notice to the Agent,
the Lead Borrower may at any time terminate the Commitments. At the effective
time of each such termination specified in such notice, the Borrowers shall
repay to the Agent for application as provided herein all Obligations.
2.16    Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a LIBOR Borrowing:
(a)    the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBOR Rate for such Interest Period; or
(b)    the Agent is advised by the Required Lenders that the Adjusted LIBOR Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Agent shall give notice thereof to the Lead Borrower and the Lenders by
telephone or telecopy as promptly as practicable thereafter (but in any event,
within two (2) Business Days) and, until the Agent notifies the Lead Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Borrowing Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a LIBOR Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a LIBOR Borrowing, such Borrowing
shall be made as a Borrowing of Prime Rate Loans.
2.17    Conversion and Continuation of Loans. The Lead Borrower on behalf of the
Borrowers shall have the right at any time,
(a)    on three (3) Business Days' prior irrevocable notice to the Agent (which
notice, to be effective, must be received by the Agent not later than 11:00 a.m.
on the third Business Day preceding the date of any conversion), (x) to convert
any outstanding Borrowings of Prime Rate Loans (but in no event Swingline Loans)
to Borrowings of LIBOR Loans, or (y) to continue an outstanding Borrowing of
LIBOR Loans for an additional Interest Period,
(b)    on one Business Day's irrevocable notice to the Agent (which notice, to
be effective, must be received by the Agent not later than 11:00 a.m. on the
date of any conversion), to convert any outstanding Borrowings of LIBOR Loans to
a Borrowing of Prime Rate Loans, subject to the following:
(i)    no Borrowing of Loans may be converted into, or continued as, LIBOR Loans
at any time when an Event of Default has occurred and is continuing;
(ii)    if less than a full Borrowing of Loans is converted, such conversion
shall be made pro rata among the Lenders, as applicable, in accordance with the
respective principal amounts of the Loans comprising such Borrowing held by such
Lenders immediately prior to such conversion;


54[54]



--------------------------------------------------------------------------------





(iii)    the aggregate principal amount of Loans being converted into or
continued as LIBOR Loans shall be in an integral of $100,000 and at least
$1,000,000;
(iv)    each Lender shall effect each conversion by applying the proceeds of its
new LIBOR Loan or Prime Rate Loan, as the case may be, to its Loan being so
converted;
(v)    the Interest Period with respect to a Borrowing of LIBOR Loans effected
by a conversion or in respect to the Borrowing of LIBOR Loans being continued as
LIBOR Loans shall commence on the date of conversion or the expiration of the
current Interest Period applicable to such continued Borrowing, as the case may
be;
(vi)    a Borrowing of LIBOR Loans may be converted only on the last day of an
Interest Period applicable thereto;
(vii)    each request for a conversion or continuation of a Borrowing of LIBOR
Loans which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one month; and
(viii)    no more than seven (7) Borrowings of LIBOR Loans may be outstanding at
any time.
If the Lead Borrower does not give notice to convert any Borrowing of Prime Rate
Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBOR Loans, in each case as provided above, such
Borrowing shall automatically be converted to, or continued as, as applicable, a
Borrowing of Prime Rate Loans at the expiration of the then current Interest
Period. The Agent shall, after it receives notice from the Borrower, promptly
give each Lender notice of any conversion, in whole or part, of any Loan made by
such Lender.
2.18    Mandatory Prepayment; Cash Collateral; Commitment Termination. The
outstanding Obligations shall be subject to mandatory prepayment as follows:
(a)    If at any time the amount of the Credit Extensions exceeds the Loan Cap,
the Borrowers will immediately upon notice from the Agent (A) prepay the Loans
in an amount necessary to eliminate such excess, and (B) if, after giving effect
to the prepayment in full of all outstanding Loans such excess has not been
eliminated, deposit cash into the Cash Collateral Account in an amount equal to
105% of the Letters of Credit Outstanding.
(b)    To the extent required pursuant to Section 2.21, the Revolving Loans
shall be repaid daily in accordance with the provisions of said Section 2.21.
(c)    [The Borrowers shall prepay the Revolving Loans, and the Agent may, in
its reasonable discretion, require the Borrowers to cash collateralize the
Letter of Credit Outstandings, in an amount equal to the net proceeds received
by a Borrower or Facility Guarantor on account of a Prepayment Event,
irrespective of whether a Cash Dominion Event then exists and is
continuing.][Reserved].


55[55]



--------------------------------------------------------------------------------





(d)    Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid
before outstanding LIBOR Loans are prepaid. Each partial prepayment of LIBOR
Loans shall be in an integral multiple of $1,000,000. No prepayment of LIBOR
Loans shall be permitted pursuant to this Section 2.18 other than on the last
day of an Interest Period applicable thereto, unless the Borrowers
simultaneously reimburse the Lenders for all “Breakage Costs” (as defined below)
associated therewith. In order to avoid such Breakage Costs, as long as no Event
of Default has occurred and is continuing, at the request of the Lead Borrower,
the Agent shall hold all amounts required to be applied to LIBOR Loans in the
Cash Collateral Account and will apply such funds to the applicable LIBOR Loans
at the end of the then pending Interest Period therefor and such LIBOR Loans
shall continue to bear interest at the rate set forth in Section 2.9 until the
amounts in the Cash Collateral Account have been so applied (provided that the
foregoing shall in no way limit or restrict the Agent's rights upon the
subsequent occurrence of an Event of Default). No partial prepayment of a
Borrowing of LIBOR Loans shall result in the aggregate principal amount of the
LIBOR Loans remaining outstanding pursuant to such Borrowing being less than
$1,000,000 (unless all such outstanding LIBOR Loans are being prepaid in full).
Any prepayment of the Revolving Loans shall not permanently reduce the
Commitments.
(e)    All amounts required to be applied to all Loans hereunder (other than
Swingline Loans) shall be applied ratably in accordance with each Lender's
Commitment Percentage.
(f)    Upon the Termination Date, the Commitments and the credit facility
provided hereunder shall be terminated in full and the Borrowers shall pay, in
full and in cash, all outstanding Loans and all other outstanding Obligations.
2.19    Optional Prepayment of Loans; Reimbursement of Lenders.
(a)    The Borrowers shall have the right at any time and from time to time to
prepay outstanding Loans in whole or in part, (x) with respect to LIBOR Loans,
upon at least two Business Days' prior written, telex or facsimile notice to the
Agent prior to 11:00 a.m., and (y) with respect to Prime Rate Loans, upon at
least one Business Day prior written, telex or facsimile notice to the Agent
prior to 11:00 p.m., subject to the following limitations:
(i)    All prepayments under this Section 2.19 shall be paid to the Agent for
application, first, to the prepayment of outstanding Swingline Loans, second, to
the prepayment of other outstanding Loans ratably in accordance with each
Lender's Commitment Percentage, and third, to the funding of a cash collateral
deposit in the Cash Collateral Account in an amount equal to 105% of all Letter
of Credit Outstandings.
(ii)    Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid
before outstanding LIBOR Loans are prepaid. Each partial prepayment of LIBOR
Loans shall be in an integral multiple of $1,000,000. No prepayment of LIBOR
Loans shall be permitted pursuant to this Section 2.19 other than on the last
day of an Interest Period applicable thereto, unless the Borrowers
simultaneously reimburse the Lenders for all “Breakage Costs” (as defined below)
associated therewith. No partial prepayment of a Borrowing of LIBOR Loans shall
result in the aggregate principal amount of the LIBOR Loans remaining
outstanding pursuant to such


56[56]



--------------------------------------------------------------------------------





Borrowing being less than $1,000,000 (unless all such outstanding LIBOR Loans
are being prepaid in full).
(iii)    Each notice of prepayment shall specify the prepayment date, the
principal amount and Type of the Loans to be prepaid and, in the case of LIBOR
Loans, the Borrowing or Borrowings pursuant to which such Loans were made. Each
notice of prepayment shall be irrevocable and shall commit the Borrowers to
prepay such Loan by the amount and on the date stated therein. The Agent shall,
promptly after receiving notice from the Lead Borrower hereunder, notify each
Lender of the principal amount and Type of the Loans held by such Lender which
are to be prepaid, the prepayment date and the manner of application of the
prepayment.
(b)    The Borrowers shall reimburse each Lender on demand for any loss incurred
or to be incurred by it in the reemployment of the funds released (i) resulting
from any prepayment (for any reason whatsoever, including, without limitation,
conversion to Prime Rate Loans or acceleration by virtue of, and after, the
occurrence of an Event of Default) of any LIBOR Loan required or permitted under
this Agreement, if such Loan is prepaid other than on the last day of the
Interest Period for such Loan or (ii) in the event that after the Lead Borrower
delivers a notice of borrowing under Section 2.3 in respect of LIBOR Loans, such
Loans are not borrowed on the first day of the Interest Period specified in such
notice of borrowing for any reason. Such loss shall be the amount as reasonably
determined by such Lender as the excess, if any, of (A) the amount of interest
which would have accrued to such Lender on the amount so paid or not borrowed at
a rate of interest equal to the Adjusted LIBOR Rate for such Loan, for the
period from the date of such payment or failure to borrow to the last day (x) in
the case of a payment or refinancing of a LIBOR Loan other than on the last day
of the Interest Period for such Loan, of the then current Interest Period for
such Loan or (y) in the case of such failure to borrow, of the Interest Period
for such LIBOR Loan which would have commenced on the date of such failure to
borrow, over (B) the amount of interest which would have accrued to such Lender
on such amount by placing such amount on deposit for a comparable period with
leading banks in the London interbank market (collectively, “Breakage Costs”).
Any Lender demanding reimbursement for such loss shall deliver to the Lead
Borrower from time to time one or more certificates setting forth the amount of
such loss as determined by such Lender and setting forth in reasonable detail
the manner in which such amount was determined.
(c)    In the event the Borrowers fail to prepay any Loan on the date specified
in any prepayment notice delivered pursuant to Section 2.19(a), the Borrowers on
demand by any Lender shall pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any actual loss incurred by such
Lender as a result of such failure to prepay, including, without limitation, any
loss, cost or expenses incurred by reason of the acquisition of deposits or
other funds by such Lender to fulfill deposit obligations incurred in
anticipation of such prepayment. Any Lender demanding such payment shall deliver
to the Lead Borrower from time to time one or more certificates setting forth
the amount of such loss as determined by such Lender and setting forth in
reasonable detail the manner in which such amount was determined.


57[57]



--------------------------------------------------------------------------------





(d)    Whenever any partial prepayment of Loans [are]is to be applied to LIBOR
Loans, such LIBOR Loans shall be prepaid in the chronological order of their
Interest Payment Dates.
2.20    Maintenance of Loan Account; Statements of Account.
(a)    The Agent shall maintain an account on its books in the name of the
Borrowers (the “Loan Account”) which will reflect (i) all Loans and other
advances made by the Lenders to the Borrowers or for the Borrowers' account,
(ii) all L/C Disbursements, fees and interest that have become payable as herein
set forth, and (iii) any and all other monetary Obligations that have become
payable.
(b)    The Loan Account will be credited with all amounts received by the Agent
from the Borrowers or otherwise for the Borrowers' account, including all
amounts received in the Bank of America Concentration Account from the Blocked
Account Banks, and the amounts so credited shall be applied as set forth in
Sections [2.22(a)]2.23(a) and (b) After the end of each month, the Agent shall
send to the Lead Borrower a statement accounting for the charges, loans,
advances and other transactions occurring among and between the Agent, the
Lenders and the Borrowers during that month. The monthly statements shall,
absent manifest error, be an account stated, which is final, conclusive and
binding on the Borrowers.
2.21    Cash Receipts.
(a)    At the request of the Agent, the Borrowers shall deliver to the Agent (i)
at any time after the occurrence and during the continuance of a Cash Dominion
Event, the Borrowers shall deliver to the Agent (i) a list of all present DDAs
maintained by the Borrowers, which list includes, with respect to each
depository (A) the name and address of that depository; (B) the account
number(s) maintained with such depository; and (C) to the extent known, a
contact person at such depository (the “DDA List”), (ii) at any time after the
occurrence and during the continuance of a Cash Dominion Event, notifications
executed on behalf of the Borrowers to each depository institution identified on
the DDA List in form and substance reasonably satisfactory to the Agent, of the
Agent's interest in such DDA (each, a “DDA Notification”), and (iii) on the
Second Amendment Effective Date, notifications (the “Credit Card Notifications”)
executed on behalf of the Borrowers with each of the Borrowers' major credit
card processors in form and substance reasonably satisfactory to the Agent;
provided that the Agent shall deliver the Credit Card Notifications to the
Credit Card Processors only upon the occurrence and during the continuance of a
Cash Dominion Event.
(b)    Annexed hereto as Schedule [2.21(b)]2.21(b) is a list describing all
arrangements to which any Borrower is a party with respect to the payment to any
Borrower of the proceeds of all credit card charges for sales by such Borrower.
(c)    On or prior to the Second Amendment Effective, Date the Borrowers shall
have entered into a Blocked Account Agreement with the Blocked Account Banks as
set forth on Schedule 2.21(c) hereto in form and substance reasonably
satisfactory to the Agent; it being understood and agreed that no Blocked
Account Agreements shall be required in respect of any Excluded Accounts or
Specified Accounts.


58[58]



--------------------------------------------------------------------------------





(d)    The DDA Notifications and Credit Card Notifications shall require, after
the occurrence and during the continuance of a Cash Dominion Event, the sweep on
each Business Day of all available cash receipts and other proceeds from the
sale or disposition of any Collateral, including, without limitation, the
proceeds of all credit card charges (all such cash receipts and proceeds, “Cash
Receipts”), to (x) a concentration account maintained by the Borrowers at Bank
of America, which shall be a Blocked Account (the “Bank of America Concentration
Account”), or (z) another Blocked Account, as the Agent may direct.
(e)    The Blocked Account Agreements (other than the Blocked Account Agreement
with respect to the Bank of America Concentration Account) shall require, after
the occurrence and during the continuance of a Cash Dominion Event, the sweep on
each Business Day of all Cash Receipts to the Bank of America Concentration
Account or to such other account as the Agent may direct.
(f)    If at any time after the occurrence and during the continuance of a Cash
Dominion Event, any cash or cash equivalents owned by the Borrowers are
deposited to any account, or held or invested in any manner, otherwise than in a
Blocked Account that is subject to a Blocked Account Agreement as required
herein, the Agent shall require the Borrowers to have all funds held in such
account transferred to the Bank of America Concentration Account or such other
Blocked Account daily or otherwise as the Agent may direct.
(g)    The Borrowers may close DDAs or Blocked Accounts (other than the Bank of
America Concentration Account) and/or open new DDAs or Blocked Accounts, subject
to the execution and delivery to the Agent of appropriate DDA Notifications or
Blocked Account Agreements consistent with the provisions of this Section 2.21.
Unless consented to in writing by the Agent, the Borrowers may not enter into
any agreements with additional credit card processors unless contemporaneously
therewith, a Credit Card Notification is executed and delivered to the Agent.
(h)    The Bank of America Concentration Account is and shall remain, a Blocked
Account. Each Borrower acknowledges and agrees that, subject to the provisions
of subparagraph [(i)](i) below, (i) such Borrower has no right of withdrawal
from the Bank of America Concentration Account, (ii) the funds on deposit in the
Bank of America Concentration Account shall continue to be collateral security
for all of the Obligations and (iii) the funds on deposit in the Bank of America
Concentration Account shall be applied as provided in Section 2.22(a).
(i)    So long as no Cash Dominion Event has occurred and is continuing, the
Borrowers may direct, and shall have sole control over, the manner of
disposition of its funds in the DDA Accounts and the Blocked Accounts (other
than the Bank of America Concentration Account).
(j)    After the occurrence and during the continuation of a Cash Dominion
Event, the Borrowers shall cause the ACH or wire transfer to, upon the Agent's
instruction, any Blocked Account, no less frequently than daily (unless the
Commitments have been terminated hereunder and the Obligations have been paid in
full) of the then contents of each DDA, each such transfer to be net of any
minimum balance, not to exceed $10,000 with respect to any one DDA and $250,000


59[59]



--------------------------------------------------------------------------------





in the aggregate for all DDAs, as may be required to be maintained in the
subject DDA by the bank at which such DDA is maintained, and, in connection with
each such transfer, the Borrowers shall also provide the Agent with an
accounting of the contents of each DDA.
(k)    After the occurrence and during the continuation of a Cash Dominion
Event, whether or not any Obligations are then outstanding, the Borrowers shall
cause the ACH or wire transfer, upon the Agent's instruction, to the Bank of
America Concentration Account of the then entire balance of each Blocked Account
(other than the Bank of America Concentration Account) available to the
Borrowers, net of such minimum balance, not to exceed $10,000, as may be
required to be maintained in the subject Blocked Account by the bank at which
such Blocked Account is maintained.
(l)    In the event that, notwithstanding the provisions of this Section 2.21,
after the occurrence of a Cash Dominion Event, the Borrowers receive or
otherwise have dominion and control of any such proceeds or collections, such
proceeds and collections shall be held in trust by the Borrowers for the Agent
and shall not be commingled with any of the Borrowers' other funds or deposited
in any account of Borrower other than as instructed by the Agent.
2.22    Application of Payments.
(a)    As long as the time for payment of the Obligations has not been
accelerated and no Liquidation has commenced, all amounts received in the Bank
of America Concentration Account from any source, including the Blocked Account
Banks, and other amounts received by the Agent, shall be applied, on the day of
receipt, in the following order: first, to pay any fees and expense
reimbursements and indemnification then due and payable to the Agent and the
Issuing Banks; second, to pay interest then due and payable on the Obligations;
third, to repay any outstanding Swingline Loans; fourth, to repay any
outstanding Revolving Loans that are Prime Rate Loans and any outstanding
reimbursement obligations under Letters of Credit; fifth, to repay any
outstanding Revolving Loans that are LIBOR Loans and all Breakage Costs due in
respect of such repayment pursuant to Section 2.19(b) or, at the Lead Borrower's
option, to fund a cash collateral deposit to the Cash Collateral Account
sufficient to pay, and with direction to pay, all such outstanding LIBOR Loans
on the last day of the then-pending Interest Period therefor from such Cash
Collateral Account; sixth, if an Event of Default exists, to fund a cash
collateral deposit in the Cash Collateral Account in an amount equal to 105% of
all Letter of Credit Outstandings; seventh, to pay all other Obligations that
are then outstanding and then due and payable. If all amounts set forth in
clauses first through and including seventh above are paid, any excess amounts
shall be deposited in a separate cash collateral account, and shall be released
to the Lead Borrower on the day of receipt. So long as no Event of Default has
occurred and is continuing, and, to the extent required by the Agent, in its
reasonable discretion, upon the repayment of any outstanding Revolving Loans
that are LIBOR Loans, the Agent shall release the funds held in the Cash
Collateral Account pursuant to clause fifth above to the Borrowers upon the Lead
Borrower's request.
(b)    All credits against the Obligations shall be effective on the day of
receipt thereof, and shall be conditioned upon final payment to the Agent of the
items giving rise to such credits. If any item deposited to the Bank of America
Concentration Account and credited to the Loan Account is dishonored or returned
unpaid for any reason, whether or not such return is rightful


60[60]



--------------------------------------------------------------------------------





or timely, the Agent shall have the right to reverse such credit and charge the
amount of such item to the Loan Account and the Borrowers shall indemnify the
Agent, the Issuing Banks and the Lenders against all claims and losses resulting
from such dishonor or return.
2.23    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBOR Rate) or any Issuing Bank;
or
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or LIBOR Loans made by such Lender
or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender or the Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise) other than
Taxes, which shall be governed by Section 2.26 hereof , then the Borrowers will
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or the Issuing Bank's capital or on
the capital or liquidity of such Lender's or the Issuing Bank's holding company,
if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender's or the Issuing Bank's holding company could
have achieved but for such Change in Law (taking into consideration such
Lender's or the Issuing Bank's policies and the policies of such Lender's or the
Issuing Bank's holding company with respect to capital adequacy or liquidity),
then from time to time the Borrowers will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank or such Lender's or the Issuing Bank's holding
company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph [(a)](a) or [(b)](b) of
this Section and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Lead Borrower and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.


61[61]



--------------------------------------------------------------------------------





(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section within ninety (90) days of the effective
date of the relevant Change in Law shall constitute a waiver of such Lender's or
the Issuing Bank's right to demand such compensation.
2.24    Change in Legality.
(a)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (x) any Change in Law shall make it unlawful for a Lender to make
or maintain a LIBOR Loan or to give effect to its obligations as contemplated
hereby with respect to a LIBOR Loan or (y) at any time any Lender determines
that the making or continuance of any of its LIBOR Loans has become
impracticable as a result of a contingency occurring after the [date
hereof]Second Amendment Effective Date which adversely affects the London
interbank market or the position of such Lender in the London interbank market,
then, by written notice to the Lead Borrower, such Lender may (i) declare that
LIBOR Loans will not thereafter be made by such Lender hereunder, whereupon any
request by the Borrowers for a LIBOR Borrowing shall, as to such Lender only, be
deemed a request for a Prime Rate Loan unless such declaration shall be
subsequently withdrawn; and (ii) require that all outstanding LIBOR Loans made
by it be converted to Prime Rate Loans, in which event all such LIBOR Loans
shall be automatically converted to Prime Rate Loans as of the effective date of
such notice as provided in paragraph (b) below. In the event any Lender shall
exercise its rights under clause (i) or (ii) of this paragraph (a), all payments
and prepayments of principal which would otherwise have been applied to repay
the LIBOR Loans that would have been made by such Lender or the converted LIBOR
Loans of such Lender shall instead be applied to repay the Prime Rate Loans made
by such Lender in lieu of, or resulting from the conversion of, such LIBOR
Loans.
(b)    For purposes of this Section 2.24, a notice to the Lead Borrower by any
Lender pursuant to paragraph (a) above shall be effective, and if any LIBOR
Loans shall then be outstanding, on the last day of the then-current Interest
Period; and otherwise such notice shall be effective on the date of receipt by
the Lead Borrower.
2.25    Payments; Sharing of Setoff.
(a)    The Borrowers shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal, interest, fees or
reimbursement of drawings under Letters of Credit, or of amounts payable under
Sections 2.19(b), 2.23 or 2.26, or otherwise) prior to 2:00 p.m. on the date
when due, in immediately available funds, without setoff or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Agent at its offices at 100 Federal Street, Boston, Massachusetts, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.19(b),
2.23, 2.26 or 9.3 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document (other than payments
with


62[62]



--------------------------------------------------------------------------------





respect to LIBOR Borrowings) shall be due on a day that is not a Business Day,
the date for payment shall be extended to the next succeeding Business Day, and,
if any payment due with respect to LIBOR Borrowings shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, unless that succeeding Business Day is in the next
calendar month, in which event, the date of such payment shall be on the last
Business Day of subject calendar month, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Agent to pay fully all amounts of principal, unreimbursed drawings under Letters
of Credit, interest and fees then due hereunder, such funds shall be applied
ratably among the parties entitled thereto in accordance with the provisions of
Section 2.22(a) or [7.3]7.3 hereof, as applicable.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in drawings under Letters of Credit or Swingline
Loans resulting in such Lender's receiving payment of a greater proportion of
the aggregate amount of its Loans and participations in drawings under Letters
of Credit and Swingline Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans and
participations in drawings under Letters of Credit and Swingline Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in drawings under Letters of Credit and Swingline Loans, provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in drawings under Letters of Credit to any assignee or
participant, other than to the Borrowers or any Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrowers consent to the
foregoing and agree, to the extent they may effectively do so under Applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrowers rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.
(d)    Unless the Agent shall have received notice from the Lead Borrower prior
to the date on which any payment is due to the Agent for the account of the
Lenders or an Issuing Bank hereunder that the Borrowers will not make such
payment, the Agent may assume that the Borrowers have made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Agent forthwith on demand


63[63]



--------------------------------------------------------------------------------





the amount so distributed to such Lender or the Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the Federal Funds
Effective Rate.
2.26    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any [Indemnified Taxes or Other Taxes, provided that if
the Borrowers shall be required]Taxes, except as required by Applicable Law. If
any applicable law (as determined in the good faith discretion of the Borrowers)
requires the Borrowers to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Agent, any Lender or the Issuing Bank (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrowers shall make such deductions, and
(iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.
(b)    In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.
(c)    The Borrowers shall indemnify the Agent, each Lender and the Issuing
Bank, within ten (10) Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Agent, such Lender or
the Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrowers hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Lender or the
Issuing Bank, or by the Agent on its own behalf or on behalf of a Lender or the
Issuing Bank setting forth in reasonable detail the manner in which such amount
was determined, shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrowers to a Governmental Authority, the Borrowers shall deliver
to the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.
(e)    Any [Foreign ]Lender that is entitled to an exemption from or reduction
in withholding tax with respect to payments made under any Loan Document shall
deliver to the Lead Borrower and the Agent at the time or times reasonably
requested by the Lead Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Lead Borrower or the Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. Without limiting the generality of the foregoing (i) any Lender
that is not a


64[64]



--------------------------------------------------------------------------------





Foreign Lender shall deliver to the Lead Borrower and the Agent executed copies
of IRS Form W-9, upon the reasonable request of the Lead Borrower or Agent,
certifying that such Lender is exempt from U.S. federal backup withholding tax,
(ii) any Foreign Lender that is entitled to an exemption from or reduction in
withholding tax with respect to payments made under any Loan Document shall
deliver to the Lead Borrower and the Agent two copies of either United States
Internal Revenue Service Form W-8BEN-E or W-8BEN, as applicable, or Form W-8ECI,
or any subsequent versions thereof or successors thereto, or, in the case of a
Foreign Lender's claiming exemption from or reduction in U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a Form W-8BEN-E or W-8BEN, as applicable, or
any subsequent versions thereof or successors thereto (and, if such Foreign
Lender delivers a Form W-8BEN-E or W-8BEN, as applicable, a certificate
representing that such Foreign Lender is not a bank for purposes of Section
881(c) of the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrowers and is not a [c]Controlled
[f]Foreign [c]Corporation related to the Borrowers (within the meaning of
Section 864(d)(4) of the Code)), or in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax properly completed and duly executed
by such Foreign Lender claiming complete exemption from or reduced rate of,
United States federal withholding tax on payments by the Borrowers under this
Agreement and the other Loan Documents[, ]or in the case of a Foreign Lender
claiming [exemption for “portfolio interest” certifying that it is not a foreign
corporation, partnership, estate or trust]. Such forms shall be delivered by
each [Foreign]applicable Lender on or before the date it becomes a party to this
Agreement[ (or, in the case of a transferee that is a participation holder, on
or before the date such participation holder becomes a transferee hereunder)]
and on or before the date, if any, such[ Foreign] Lender changes its applicable
lending office by designating a different lending office (a “New Lending
Office”). In addition, each[ Foreign] Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such[
Foreign] Lender. Notwithstanding any other provision of this Section 2.26(e), a[
Foreign] Lender shall not be required to deliver any form pursuant to this
2.26(e) that such [Foreign ]Lender is not legally able to deliver.
(f)    The Borrowers shall not be required to indemnify any Foreign Lender or to
pay any additional amounts to any Foreign Lender in respect of United States
federal withholding tax pursuant to paragraph (a) or (c) above to the extent
that the obligation to pay such additional amounts would not have arisen but for
a failure by such Foreign Lender to comply with the provisions of paragraph (e)
above or (g) below. Should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, the Borrowers shall, at such
Lender's expense, take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.
(g)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead Borrower and the Agent, at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Lead Borrower or the Agent, such documentation prescribed by Applicable Law
(including


65[65]



--------------------------------------------------------------------------------





as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Lead Borrower or the Agent as may be
necessary for the Lead Borrower or the Agent to comply with its obligations
under FATCA, to determine that such Lender has complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.
(h)    Unless required by Applicable Laws, at no time shall the Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or Issuing
Bank, or have any obligation to pay to any Lender or Issuing Bank, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender or
Issuing Bank, as the case may be. If any recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by any Borrower or Facility Guarantor or
with respect to which any Borrower or Facility Guarantor has paid additional
amounts pursuant to this Section 2.26, it shall pay to such Borrower or Facility
Guarantor an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower or Facility
Guarantor under this Section 2.26 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
recipient, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that each Borrower and Facility Guarantor, upon the request of the
recipient, agrees to repay the amount paid over to such Borrower or Facility
Guarantor (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the recipient in the event the recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable recipient be
required to pay any amount to such Borrower or Facility Guarantor pursuant to
this subsection the payment of which would place the recipient in a less
favorable net after-Tax position than such recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or Facility Guarantor or any other Person.
(i)    Each Lender and does hereby, severally indemnify, and shall make payment
in respect thereof within 10 days after demand therefor, the Agent (x) against
any Indemnified Taxes or Other Taxes attributable to such Lender (but only to
the extent that any Borrower has not already indemnified the Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrowers to do so), (y) against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.5(f) relating to the maintenance of a
Participant Register and (z) against any Excluded Taxes attributable to such
Lender that are payable or paid by the Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Agent under this Section
2.26(i).


66[66]



--------------------------------------------------------------------------------





(j)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Agreement, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
2.27    Security Interests in Collateral. To secure their Obligations under this
Agreement and the other Loan Documents, the Borrowers shall grant, and shall
cause each Facility Guarantor to grant to the Agent, for its benefit and the
ratable benefit of the other Credit Parties, a first-priority security interest[
or mortgage Lien] in all of the Collateral pursuant hereto and to the Security
Documents.
2.28    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.23, or if the
Borrowers are required to pay Indemnified Taxes or any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.26, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Sections
2.23 or 2.26, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment; provided, however, that the Borrowers shall not be
liable for such costs and expenses of a Lender requesting compensation if (i)
such Lender becomes a party to this Agreement on a date after the Effective Date
and (ii) the relevant Change in Law resulting in such compensation, Indemnified
Taxes or additional amounts occurs on a date prior to the date such Lender
becomes a party hereto.
(b)    If any Lender requests compensation under Section 2.23, or if the
Borrowers are required to pay Indemnified Taxes or any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.26, or if any Lender is a Defaulting Lender, then the Borrowers may,
at their sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.5), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment or to an Eligible Assignee), provided that (i) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in unreimbursed drawings under Letters of Credit and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (ii) in the case of any such assignment resulting from a
claim for compensation under Section 2.23 or payments required to be made
pursuant to Section 2.26, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by


67[67]



--------------------------------------------------------------------------------





such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.
2.29    Increase in Commitments.
(a)    Provided no Default then exists or would arise therefrom, upon notice to
the Agent (which shall promptly notify the Lenders), the Lead Borrower may from
time to time request an increase in the Total Commitments (each such increase, a
“Commitment Increase”) by an amount (for all such requests) not exceeding
$200,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $50,000,000, and (ii) the Lead Borrower may make a maximum of
four such requests. [At the time of sending such notice, the Lead Borrower (in
consultation with the Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).]Any such
Commitment Increase may be funded initially by the Agent or one or more existing
Lenders as agreed with the Lead Borrower; provided that all existing Lenders
will be provided with a right to participate in such Commitment Increase within
thirty (30) days following the closing of such Commitment Increase.
(b)    Each Lender shall notify the Agent within such time period as specified
in clause (a) above whether or not it agrees to increase its Commitment and, if
so, whether by an amount equal to, greater than, or less than its Commitment
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.
(c)    The Agent shall notify the Lead Borrower and each Lender of the Lenders'
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Agent (which approval
shall not be unreasonably withheld), to the extent that the existing Lenders
decline to increase their Commitments, or decline to increase their Commitments
to the amount requested by the Lead Borrower, the Agent, in consultation with
the Lead Borrower, will use its reasonable efforts to arrange for other Eligible
Assignees to become a Lender hereunder and to issue commitments in an amount
equal to the amount of the increase in the Total Commitments requested by the
Lead Borrower and not accepted by the existing Lenders (and the Lead Borrower
may also invite additional Eligible Assignees to become Lenders) (such
additional Lenders, “Additional Commitment Lenders”), provided, however, that
without the consent of the Agent, at no time shall the Commitment of any
Additional Commitment Lender be less than $10,000,000.
(d)    If the Total Commitments are increased in accordance with this Section,
the Agent, in consultation with the Lead Borrower, shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such Commitment
Increase. The Agent shall promptly notify the Lead Borrower and the Lenders of
the final allocation of such Commitment Increase and the Increase Effective Date
and on the Increase Effective Date (i) the Total Commitments under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of such
Commitment Increase, and (ii) Schedule 1.1 shall be deemed modified, without
further action, to reflect the revised Commitments and Commitment Percentages of
the Lenders.


68[68]



--------------------------------------------------------------------------------





(e)    As a condition precedent to any such Commitment Increase, (i) the Lead
Borrower shall deliver to the Agent a certificate of each Borrower dated as of
the Increase Effective Date (in sufficient copies for each Lender) signed by a
responsible officer of such Borrower (A) certifying and attaching the
resolutions adopted by such Borrower approving or consenting to such Commitment
Increase, and (B) certifying that, before and after giving effect to such
Commitment Increase, (1) the representations and warranties contained in Section
[4]4 and the other Loan Documents are true and correct on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section
[2.29]2.29, the representations and warranties contained in Section [3.4]3.4
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a), (b) and (c), respectively, of Section [5.1]5.1; (ii) the Borrowers,
the Agent, and any Additional Commitment Lender shall have executed and
delivered a joinder to the Loan Documents in such form as the Agent shall
reasonably require; (iii) the Borrowers shall have paid such fees and other
compensation to the Additional Commitment Lenders as the Lead Borrower and such
Additional Commitment Lenders shall agree; (iv) the Borrowers shall have paid
such arrangement fees to the Agent as the Lead Borrower and the Agent may agree;
(v) if requested by the Agent, the Borrowers shall deliver to the Agent and the
Lenders an opinion or opinions, in form and substance reasonably satisfactory to
the Agent, from counsel to the Borrowers reasonably satisfactory to the Agent
and dated such date; (vi) the Borrowers and each Additional Commitment Lender
shall have delivered such other instruments, documents and agreements as the
Agent may reasonably have requested; and (vii) no Default exists. The Borrowers
shall prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section [2.19(b)]2.19(b)) to the extent
necessary to keep the outstanding Loans ratable with any revised Commitment
Percentages arising from any nonratable increase in the Commitments under this
Section [2.29]2.29.
(f)    This Section shall supersede any provisions in Sections [2.25]2.25 or
[9.2]9.2 to the contrary.
2.30    FILO Credit Facility.
(a)    Notwithstanding anything to the contrary contained in this Agreement, at
any time after the Second Amendment Effective Date, provided no Default or Event
of Default then exists or would arise therefrom, upon notice to the Agent (which
shall promptly notify the Lenders), the Lead Borrower may request a separate
“first-in, last out” credit facility provided by one or more Lenders or other
Eligible Assignees as agree to hold “first-in, last out” commitments (the “FILO
Lenders”) that are subject to a separate “first-in, last out” incremental
borrowing base (collectively, the “FILO Credit Facility”), which FILO Credit
Facility, subject to Section 7.3 (as amended in accordance with Section
2.30(b)(i)), shall constitute Obligations for all purposes under the Loan
Documents (including for the purposes of being secured by the Collateral and
being guaranteed by the Borrowers). The Agent shall promptly notify the Lenders
of each such request and the Lenders shall respond thereto in the same manner
specified for any Commitment increase requests in Section 2.29(a). The Agent
shall notify Lenders and the Lead Borrower of the responses to such request and
any actions to arrange for other Eligible Assignees to serve as FILO Lenders in
the same manner specified for commitment increases in Section 2.29(c). Any FILO
Lender participating in the FILO


69[69]



--------------------------------------------------------------------------------





Credit Facility which is not then a Lender (or an Affiliate of such Lender
engaged in the ordinary course of its business in extending commercial loans)
shall be subject to the prior approval of the Agent and the Lead Borrower (such
consent not to be unreasonably withheld or delayed).
(b)    Notwithstanding anything herein to the contrary, the FILO Credit Facility
shall be established in accordance following terms and conditions:
(i)    the establishment thereof shall result in an amendment of the payment
waterfall in Section 7.3 (without the requirement of the consent of the Lenders
under Section 9.2) to include payment of accrued and unpaid interest of
Obligations under the FILO Credit Agreement as a new clause “Sixth” and unpaid
payment of principal of Obligations under the FILO Credit Agreement as a new
clause “Seventh”, and renumbering the existing clauses “Sixth”, “Seventh”,
“Eighth”, “Ninth” and “Tenth” as clauses “Eighth”, “Ninth”, “Tenth”, “Eleventh”
and “Twelfth”, respectively;
(ii)    subject to other express limitations set forth in this Section 2.30, the
FILO Credit Facility shall be on terms and conditions as determined by the Lead
Borrower, the Agent and the FILO Lenders, it being understood and agreed that
such terms and conditions may include, without limitation, FILO Credit
Facility-specific borrowing base, advance rate (including seasonal or
fluctuating advance rates), eligibility criteria, availability reserves
(including reserves implemented against the Borrowing Base with respect to
obligations owing to the FILO Lenders), representations, warranties, covenants
and Events of Default, interest rates, fees, final maturity date, amortization,
mandatory and voluntary prepayment and commitment termination provision as to
the FILO Credit Facility and Section 2.21 or any other provision of the Loan
Documents related to cash dominion, and amendment and waiver provisions
(including modifications to Section 9.2 to provide for customary or market
provisions in favor of the FILO Lenders, which may include voting rights in
favor of the FILO Lenders relating to modifications of the Borrowing Base that
would affect the FILO Credit Facility or the FILO Lenders) in respect of or
relating to the FILO Credit Facility and other customary or market terms and
conditions for asset-based “first in, last out” credit facilities of this
nature;
(iii)    subject to amortization or mandatory FILO Credit Facility reduction
terms and conditions, the stated maturity date of the FILO Credit Facility shall
not be earlier than the then Maturity Date;
(iv)    the advance rates in respect of the incremental borrowing base under
FILO Credit Facility shall not exceed five percent (5.0%) on any class of assets
eligible for inclusion therein;
(v)    the arrangement of the FILO Credit Facility, and any upfront,
underwriting, arrangement or similar fees in respect of the FILO Credit
Facility, shall be agreed to by the Lead Borrower, Bank of America and the FILO
Lenders;
(vi)    the FILO Credit Facility shall be subject to closing conditions as may
be determined by the Agent, the FILO Lenders and the Lead Borrower;


70[70]



--------------------------------------------------------------------------------





(vii)    the FILO Credit Facility shall be subject to the condition precedent
that no Event of Default shall have occurred and be continuing immediately
before or after giving effect thereto;
(viii)    the aggregate amount of the FILO commitments under the FILO Credit
Facility shall not exceed $50,000,000;
(ix)    all documentation in respect of the FILO Credit Facility shall be
consistent with the foregoing and in form and substance reasonably satisfactory
to the Agent and the FILO Credit Facility Lenders, and the FILO Credit Facility
Amendment shall have been approved by the Agent;
(x)    the Lead Borrower shall not be required to offer any Lender an
opportunity to join the FILO Credit Facility as a FILO Lender; and
(xi)    no Lender shall be obligated to participate in the FILO Credit Facility.
(c)    Notwithstanding anything in Section 9.2 or any other provision of the
Loan Documents to the contrary, the Lenders hereby irrevocably authorize the
Agent to enter into amendments, restatements or other supplements or
modifications to this Agreement and the other Loan Documents with the Borrowers
and the FILO Lenders as may be necessary or desirable in order to establish the
FILO Credit Facility, in each case on terms consistent with this Section 2.30
(“FILO Credit Facility Amendment”) without the consent or approval of any
Lenders (other than the Lenders participating in the FILO Credit Facility). The
Lenders hereby consent to the FILO Credit Facility and other transactions
contemplated by this Section 2.30 (including, for the avoidance of doubt, the
terms and condition illustrated in clause (b) above) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
any pro rata payment section or amendment or waiver section) or any other Loan
Document that may otherwise prohibit or restrict the FILO Credit Facility, the
FILO Credit Facility Amendment or any other transaction contemplated by this
Section 2.30. The Agent shall have the right (but not the obligation) to consult
with the Required Lenders with respect to the FILO Credit Facility and any
matter contemplated by this Section 2.30; provided, however, that whether or not
there has been any consultation with the Required Lenders by the Agent with
respect to a FILO Credit Facility, any such FILO Credit Facility Amendment
entered into by the Agent pursuant to this Section 2.30 shall be binding and
conclusive on the Lenders in all respects.


71[71]



--------------------------------------------------------------------------------





3.     REPRESENTATIONS AND WARRANTIES.
Each Borrower, for itself and on behalf of each other member of the Borrower
Affiliated Group, represents and warrants to the Agent and the Lenders that:
3.1    Organization; Powers. Each member of the Borrower Affiliated Group is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and each such Person has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
3.2    Authorization; Enforceability. The transactions contemplated hereby and
by the other Loan Documents to be entered into by each Borrower and Facility
Guarantor are within such Borrower's and Facility Guarantor's corporate powers
and have been duly authorized by all necessary corporate, and, if required,
stockholder action. This Agreement has been duly executed and delivered by each
Borrower and constitutes, and each other Loan Document to which any Borrower or
Facility Guarantor is a party, when executed and delivered by such Borrower or
Facility Guarantor will constitute, a legal, valid and binding obligation of
such Borrower or Facility Guarantor (as the case may be), enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
3.3    Governmental Approvals; No Conflicts. The transactions to be entered into
contemplated by the Loan Documents (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except (i) for such as have been obtained or made and are in full
force and effect, (ii) for those which could not be reasonably be expected to
have a Material Adverse Effect, and (iii) for filings and recordings necessary
to perfect Liens created under the Loan Documents, (b) will not violate any
Applicable Law or regulation or the charter, by[‑] laws or other organizational
documents of any Borrower or any other member of the Borrower Affiliated Group
or any order of any Governmental Authority, except for such violation which
could not reasonably be expected to have a Material Adverse Effect, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Borrower or any other member of the Borrower
Affiliated Group or their respective assets, except for such violation or
default which could not reasonably be expected to have a Material Adverse
Effect, or give rise to a right thereunder to require any material payment to be
made by any Borrower or any other member of the Borrower Affiliated Group, and
(d) will not result in the creation or imposition of any Lien on any material
asset of any Borrower or any other member of the Borrower Affiliated Group,
except Liens created under the Loan Documents or otherwise permitted hereby or
thereby.
3.4    Financial Condition. The Lead Borrower has heretofore furnished to the
Lenders the audited consolidated balance sheet, and statements of income,
stockholders' equity, and cash flows for Borrower Affiliated Group as of and for
the fiscal year ending [February]January 28, 201[3]7 and the unaudited
consolidated balance sheet and statements of income, stockholders' equity, and
cash flows for Borrower Affiliated Group for the fiscal quarters ending [May
4]April 29, 201[3, August 3, 2013]7 and [November]July 29, 201[3]7. Such
financial statements present


72[72]



--------------------------------------------------------------------------------





fairly, in all material respects, the financial position, results of operations
and cash flows of the Borrower Affiliated Group, in each case, as of such dates
and for such periods in accordance with GAAP.
3.5    Properties.
(a)    Each member of the Borrower Affiliated Group has good title to, or valid
leasehold interests in, all of such Person's real and personal property material
to its business, except for defects which could not reasonably be expected to
have a Material Adverse Effect.
(b)    Schedule [3.5(b)]3.5(b)(i) sets forth the address [(including county) ]of
all Real Estate that is owned by [each member of the Borrower Affiliated Group]a
Domestic Subsidiary as of the Second Amendment Effective Date, together with a
list of the holders of any mortgage or other Lien thereon. Schedule
[3.5(b)]3.5(b)(ii) sets forth the address of all Real Estate that is leased by
[each member of the Borrower Affiliated Group]a Domestic Subsidiary as of the
Second Amendment Effective Date. Each of such leases is in full force and effect
and no Borrower or Facility Guarantor is in default of the terms thereof, except
for such defaults which would not reasonably be expected to have a Material
Adverse Effect.
3.6    Litigation and Environmental Matters.
(a)    There are no actions, suits, investigations, or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
any member of the Borrower Affiliated Group, threatened against or affecting any
such Person (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than those set forth on Schedule [3.6]3.6) or (ii) that involve any of the Loan
Documents.
(b)    Except for the matters set forth on Schedule [3.6]3.6, and except as
could not reasonably be expected to have a Material Adverse Effect, no member of
the Borrower Affiliated Group (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
(c)    Since the Second Amendment Effective Date, there has been no change in
the status of the matters set forth on Schedule [3.6]3.6 that, individually or
in the aggregate, has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect.
3.7    Compliance with Laws and Agreements. Each member of the Borrower
Affiliated Group is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to such Person or its property and all
indentures, material agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.


73[73]



--------------------------------------------------------------------------------





3.8    Investment and Holding Company Status. No member of the Borrower
Affiliated Group is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 2005.
3.9    Taxes. Each member of the Borrower Affiliated Group has timely filed or
caused to be filed all tax returns and reports required to have been filed and
has paid or caused to be paid all taxes required to have been paid by it, except
(a) taxes that are being contested in good faith by appropriate proceedings, for
which such Person has set aside on its books adequate reserves, and as to which
no Lien has arisen, or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
3.10    ERISA. Except as set forth in Schedule [3.10]3.10, no member of the
Borrower Affiliated Group is party to a Plan. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) does not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan, and the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) does not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Plans.
3.11    Interdependence of Borrower Affiliated Group.[(a)    ] The business of
each member of the Borrower Affiliated Group shall benefit from the successful
performance of the business of each other member of the Borrower Affiliated
Group, and the Borrower Affiliated Group as a whole.
(a)    [(b) ]Each member of the Borrower Affiliated Group has cooperated to the
extent necessary and shall continue to cooperate with each other member of the
Borrower Affiliated Group to the extent necessary in the development and conduct
of each other member of the Borrower Affiliated Group's business, and shall to
the extent necessary share and participate in the formulation of methods of
operation, distribution, leasing, inventory control, and other similar business
matters essential to each member of the Borrower Affiliated Group[']’s business.
(b)    [(c) ]The failure of any member of the Borrower Affiliated Group to
cooperate with all other members of the Borrower Affiliated Group in the conduct
of their respective businesses shall have an adverse impact on the business of
each other member of the Borrower Affiliated Group, and the failure of any
member of the Borrower Affiliated Group to associate or cooperate with all other
members of the Borrower Affiliated Group is reasonably likely to impair the
goodwill of such other members of Borrower Affiliated Group and the Borrower
Affiliated Group as a whole.
(c)    [(d) ]Each Borrower and Facility Guarantor is accepting joint and several
liability for the Obligations on the terms and conditions set forth in Section
[9.14]9.14 hereof and represents and warrants that the financial accommodations
being provided hereby are for the mutual benefit, directly and indirectly, of
each Borrower and Facility Guarantor.


74[74]



--------------------------------------------------------------------------------





3.12    Disclosure. The Borrowers have disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which any member of the
Borrower Affiliated Group is subject, and all other matters known to any such
Person, that, individually or in the aggregate, in each case, could reasonably
be expected to result in a Material Adverse Effect. None of the reports,
financial statements, certificates or other information furnished by or on
behalf of any member of the Borrower Affiliated Group to the Agent or any Lender
in connection with the negotiation of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.
3.13    Subsidiaries. On and as of the Second Amendment Effective Date, the
authorized [capital stock or other equity]Equity Interests, and the number of
issued and outstanding shares of [capital stock or other equity, of the
Borrowers and each other member of the Borrower Affiliated Group]Equity
Interests, of the Domestic Subsidiaries (other than any Excluded Subsidiary) is
as described in Schedule [3.13]3.13. All such outstanding shares of [capital
stock or other equity of the Borrowers and each other member of the Borrower
Affiliated Group have]Equity Interests of such Domestic Subsidiaries has been
duly and validly issued, in compliance with all legal requirements relating to
the authorization and issuance of shares of [capital stock or other
equity]Equity Interests, and are fully paid and non-assessable. [There is no
other capital stock or ownership interest]Other than with respect to any
Excluded Subsidiary, Foreign Subsidiary or Latamel, there is no other Equity
Interests of any class outstanding. [Except] On and as of the Second Amendment
Effective Date, except as set forth on Schedule [3.13]3.13, no member of the
Borrower Affiliated Group is party to any joint venture, general or limited
partnership, or limited liability company, agreements or any other business
ventures or entities.
3.14    Insurance. Schedule [3.14]3.14 sets forth a description of all insurance
maintained by or on behalf of the Borrower Affiliated Group as of the Second
Amendment Effective Date. Each of such policies is in full force and effect. As
of the Second Amendment Effective Date, all premiums in respect of such
insurance that are due and payable have been paid.
3.15    Labor Matters. There are no strikes, lockouts or slowdowns against any
member of the Borrower Affiliated Group pending or, to the knowledge of the
Borrowers, threatened. The hours worked by and payments made to employees of the
members of the Borrower Affiliated Group have not been in violation of the Fair
Labor Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters to the extent that any such violation could reasonably
be expected to have a Material Adverse Effect. All payments due from any member
of the Borrower Affiliated Group, or for which any claim may be made against any
such Person, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of such
member. The consummation of the transactions contemplated by the Loan Documents
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which any member
of the Borrower Affiliated Group is bound.


75[75]



--------------------------------------------------------------------------------





3.16    Certain Transactions. Except as set forth on Schedule [3.16]3.16, none
of the officers, partners, or directors of any member of the Borrower Affiliated
Group is presently a party to any transaction, and, to the knowledge of the
executive officers of the Borrowers, none of the employees of any member of the
Borrower Affiliated Group is presently a party to any material transaction, with
any other member of the Borrower Affiliated Group or any Affiliate (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, partner, director or such employee
or, to the knowledge of the executive officers of the Borrowers, any
corporation, partnership, trust or other entity in which any officer, partner,
director, or any such employee or natural person related to such officer,
partner, director or employee or other Person in which such officer, partner,
director or employee has a direct or indirect beneficial interest, has a
substantial direct or indirect beneficial interest or is an officer, director,
trustee or partner.
3.17    Restrictions on the Borrower Affiliated Group. No member of the Borrower
Affiliated Group is a party to or bound by any contract, agreement or
instrument, or subject to any charter or other corporate restriction, that has
or could reasonably be expected to have a Material Adverse Effect.
3.18    Security Documents. The Security Documents create in favor of the Agent,
for the ratable benefit of the Credit Parties, a legal, valid and enforceable
security interest[ or mortgage Lien, as applicable,] in the Collateral, and the
Security Documents constitute, or will upon the filing of financing statements
and the obtaining of “control”, in each case with respect to the relevant
Collateral as required under the applicable Uniform Commercial Code, the
creation of a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Borrowers and each Facility Guarantor
thereunder in such Collateral, in each case prior and superior in right to any
other Person (other than Permitted Encumbrances having priority under Applicable
Law), except as permitted hereunder or under any other Loan Document.
3.19    Federal Reserve Regulations.
(a)    No member of the Borrower Affiliated Group is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.
(b)    No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to buy or carry Margin Stock or to extend credit to others for
the purpose of buying or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or X.


76[76]



--------------------------------------------------------------------------------





3.20    Solvency. The Borrower Affiliated Group, taken as a whole, is Solvent.
No transfer of property is being made by any Borrower and no obligation is being
incurred by any Borrower in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Borrower.
3.21    Intellectual Property, Licenses and Permits. Except as otherwise set
forth on Schedule [3.21]3.21 hereto, each [member of the Borrower Affiliated
Group]Domestic Subsidiary owns, or is licensed to use, all Intellectual
Property, licenses and permits, and rights in respect of the foregoing, adequate
for the conduct of its business as substantially now conducted without known
conflict with any rights of any other Person and, in each case, free of any Lien
that is not a Permitted Encumbrance.
3.22    EEA Financial Institution. None of the Borrowers is an EEA Financial
Institution.
3.23    Sanctions Concerns and Anti-Corruption Laws.
(a)    No Borrower, nor any Subsidiary, nor, to the knowledge of the Borrowers,
any director, officer, employee, agent, affiliate or representative thereof, is
an individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated Nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority or (iii) located,
organized or resident in a Designated Jurisdiction.
(b)    The Borrowers and their Subsidiaries have conducted their business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws and applicable
Sanctions, and to the knowledge of each Borrower, the Borrowers and their
Subsidiaries are in compliance with such anti-corruption laws and applicable
Sanctions in all material respects.
4.    CONDITIONS.
4.1    Effective Date. The effectiveness of this Agreement [is]on the Effective
Date was subject to the following conditions precedent:
(a)    The Agent (or its counsel) shall have received from each party hereto
either (i) a counterpart of this Agreement and all other Loan Documents
(including, without limitation, the Security Documents) signed on behalf of such
party or (ii) written evidence satisfactory to the Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and all other Loan Documents.


77[77]



--------------------------------------------------------------------------------





(b)    The Agent shall have received a favorable written opinion (addressed to
the Agent and the Lenders on the Effective Date and dated the Effective Date) of
Bryan Cave LLP, counsel for the Borrowers, substantially in the form of Exhibit
C, covering such matters relating to the Borrowers, the Loan Documents or the
transactions contemplated thereby as the Required Lenders shall reasonably
request. The Borrowers hereby request such counsel to deliver such opinion.
(c)    The Agent shall have received such documents and certificates as the
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of each member of the Borrower Affiliated Group, the
authorization of the transactions contemplated by the Loan Documents and any
other legal matters relating to the Borrower Affiliated Group, the Loan
Documents or the transactions contemplated thereby, all in form and substance
reasonably satisfactory to the Agent and its counsel.
(d)    The Agent shall have received a Borrowing Base Certificate dated the
Effective Date, relating to the month ended on March 1, 2014, and executed by a
Financial Officer of the Lead Borrower.
(e)    The Agent shall have received a certificate from the chief financial
officer of the Lead Borrower, together with such other evidence reasonably
requested by the Agent, in each case reasonably satisfactory in form and
substance to the Agent, (i) with respect to the solvency of the Borrower
Affiliated Group on a consolidated basis, as of the Effective Date, and (ii)
certifying that, as of the Effective Date, the representations and warranties
made by the Borrowers in the Loan Documents are true and complete in all
material respects and that no event has occurred (or failed to occur) which is
or which, solely with the giving of notice or passage of time (or both) would be
a Default or an Event of Default.
(f)    All necessary consents and approvals to the transactions contemplated
hereby shall have been obtained and shall be reasonably satisfactory to the
Agent, including, without limitation, consents from all requisite material
Governmental Authorities and except as would not reasonably be expected to have
or result in a Material Adverse Effect.
(g)    No event shall have occurred that could reasonably be expected to have a
Material Adverse Effect.
(h)    The Agent shall have received and be satisfied with updated projections
in form and substance reasonably satisfactory to the Agent.
(i)    Except as set forth on Schedule 3.6 as of the Effective Date, there shall
not be pending any litigation or other proceeding, the result of which could
reasonably be expected to have a Material Adverse Effect on the Borrower
Affiliated Group, taken as a whole.
(j)    After giving effect to the consummation of the transactions contemplated
on the Effective Date, no Default or Event of Default shall then exist.


78[78]



--------------------------------------------------------------------------------





(k)    The Agent shall have received results of searches from such jurisdictions
as may be reasonably required by the Agent or other evidence reasonably
satisfactory to the Agent (in each case dated as of a date reasonably
satisfactory to the Agent) indicating the absence of Liens on the Collateral,
including, without limitation, receivables from credit card processors, except
for Permitted Encumbrances.
(l)    The Agent shall have received all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Agent to be filed, registered or recorded to create or perfect
the first priority Liens intended to be created under the Loan Documents and all
such documents and instruments shall have been so filed, registered or recorded
to the satisfaction of the Agent.
(m)    The Agent shall have received the Blocked Account Agreements required to
be delivered hereunder on or before the Effective Date.
(n)    All fees due at or immediately after the Effective Date and all
reasonable costs and expenses incurred by the Agent in connection with this
Agreement and the other Loan Documents (including the reasonable fees and
expenses of counsel to the Agent) shall have been paid in full.
(o)    The consummation of the transactions contemplated hereby shall not (a)
violate any Applicable Law, or (b) conflict with, or result in a default or
event of default under, any material agreement of Borrowers or any other member
of the Borrower Affiliated Group, taken as a whole (and the Agent and the
Lenders shall receive a satisfactory opinion of Borrowers' counsel to that
effect). No event shall exist which is, or solely with the passage of time, the
giving of notice or both, would be a default under any material agreement of any
member of the Borrower Affiliated Group.
(p)    No material changes in governmental regulations or policies affecting the
Borrowers, the Agent, or any Lender involved in this transaction shall have
occurred prior to the Effective Date which could, individually or in the
aggregate, materially adversely affect the transaction contemplated by this
Agreement.
(q)    After giving effect to the consummation of the transactions contemplated
on the Effective Date, Excess Availability shall be not less than $200,000,000.
(r)    The Agent shall have received, and be satisfied with, evidence of the
Borrowers' insurance, together with such endorsements as are required by the
Loan Documents.
(s)    Any other information (financial or otherwise) reasonably requested by
the Agent shall have been received by, and shall be in form and substance
reasonably acceptable to, the Agent, and the Agent shall have completed all due
diligence to the satisfaction of the Agent.
(t)    There shall have been delivered to the Agent such additional instruments
and documents as the Agent or counsel to the Agent reasonably may require or
request.


79[79]



--------------------------------------------------------------------------------





The Agent shall notify the Lead Borrower and the Lenders of the Effective Date,
and such notice shall be conclusive and binding.
4.2    Conditions Precedent to Each Loan and Each Letter of Credit. [In addition
to those conditions described in Section ][4.1]After the Effective Date, the
obligation of the Lenders to make each Loan and of the Issuing Bank to issue,
renew or extend each Letter of Credit, is subject to the following conditions
precedent:
(a)    Notice. The Agent shall have received a notice with respect to such
Borrowing or issuance, as the case may be, as required by Section 2.3.
(b)    Representations and Warranties. All representations and warranties
contained in this Agreement and the other Loan Documents or otherwise made in
writing in connection herewith or therewith shall be true and correct in all
material respects on and as of the date of each Borrowing or the issuance of
each Letter of Credit hereunder with the same effect as if made on and as of
such date, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (ii) in the case of any representation and
warranty qualified by materiality, they shall be true and correct in all
respects and (iii) for purposes of this Section [4.2]4.2, the representations
and warranties contained in Section [3.4]3.4 shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a), (b) or (c), as
applicable, of Section [5.1]5.1.
(c)    No Default. On the date of each Borrowing hereunder and the issuance of
each Letter of Credit, the Borrowers shall be in compliance with all of the
terms and provisions set forth herein and in the other Loan Documents to be
observed or performed and no Default or Event of Default shall have occurred and
be continuing.
(d)    Borrowing Base Certificate. The Agent shall have received the most
recently required Borrowing Base Certificate, with each such Borrowing Base
Certificate including schedules as required by the Agent, and reflecting that,
after giving effect to such Credit Extension requested to be made on any such
date and the use of proceeds thereof, no Overadvance exists or would result from
such Credit Extension.
The request by the Borrowers for, and the acceptance by the Borrowers of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in this Section 4.2 have
been satisfied at that time and that after giving effect to such extension of
credit the Borrowers shall continue to be in compliance with the Borrowing Base.
The conditions set forth in this Section 4.2 are for the sole benefit of the
Agent and each Lender and may be waived by the Agent in whole or in part without
prejudice to the Agent or any Lender.
5.     AFFIRMATIVE COVENANTS. [.]
Until the Commitments have expired or been terminated, all Loans and other
Obligations hereunder have been paid or satisfied in full in cash (other than
contingent indemnification claims for which a claim has not been asserted), and
all Letters of Credit shall have expired or terminated


80[80]



--------------------------------------------------------------------------------





and all L/C Disbursements have been reimbursed, each Borrower covenants and
agrees with the Agent and the Lenders that:
[5.1    ][Financial Statements and Other Information]
5.1    [. ]Financial Statements and Other Information. The Borrowers will
furnish to the Agent:
(a)    within ninety (90) days after the end of each fiscal year of the Borrower
Affiliated Group, a consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all audited and reported on by BDO USA, LLP or another
independent public accountant of recognized national standing (without a “going
concern” or like qualification or exception and without a qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower Affiliated Group on a
consolidated basis in accordance with GAAP consistently applied;
(b)    within forty-five (45) days after the end of each fiscal quarter of the
Borrower Affiliated Group, a consolidated balance sheet and related statements
of operations, stockholders' equity and cash flows, as of the end of and for
such fiscal quarter and the elapsed portion of the fiscal year, with comparative
results to the same fiscal periods of the prior fiscal year, all certified by a
Financial Officer of the Lead Borrower as presenting in all material respects
the financial condition and results of operations of the Borrower Affiliated
Group on a consolidated basis in accordance with GAAP consistently applied,
subject to normal year end audit adjustments and the absence of footnotes;
(c)    if at any time (i) Excess Availability is less than [forty (40%)]thirty
percent (30%) of the Loan Cap or (ii) an Event of Default has occurred and is
continuing, within thirty (30) days after the end of each of the fiscal months
of each fiscal year of the Borrower Affiliated Group, a consolidated balance
sheet and related statements of operations, stockholders' equity and cash flows,
as of the end of and for such fiscal month and the elapsed portion of the fiscal
year, with comparative results to the same fiscal periods of the prior fiscal
year, all certified by a Financial Officer of the Lead Borrower as presenting in
all material respects the financial condition and results of operations of the
Borrower Affiliated Group on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year end audit adjustments and the
absence of footnotes;
(d)    concurrently with any delivery of financial statements under clause (a),
(b) or (c) above, a certificate of a Financial Officer of the Lead Borrower in
the form of Exhibit E hereto (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations with respect to the Fixed Charge Coverage Ratio
for such period (whether or not such ratio is required to be tested pursuant to
Section [6.11]6.11 hereof), and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the Borrowers' audited
financial statements referred to in Section 3.4 and, if any such change has


81[81]



--------------------------------------------------------------------------------





occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
(e)    within thirty (30) days after the commencement of each fiscal year of the
Borrower Affiliated Group, a detailed consolidated budget by quarter (provided
that, such budget shall be by month at all times after a Cash Dominion Event has
occurred and is continuing or at any time when an Accelerated Borrowing Base
Delivery Event is continuing) for such fiscal year (including a projected
consolidated balance sheet, related statements of projected operations and cash
flow), and an Excess Availability model by month, as of the end of and for such
fiscal year);
(f)    within ten (10) days after the end of each fiscal month, a certificate in
the form of Exhibit D (with such changes therein as may be required by the Agent
to reflect the components of and reserves against the Borrowing Base as provided
for hereunder from time to time) (a “Borrowing Base Certificate”) showing the
Borrowing Base as of the close of business on the last day of the immediately
preceding month, each such Certificate to be certified as complete and correct
on behalf of the Borrower Affiliated Group by a Financial Officer of the Lead
Borrower, provided, however, if and so long as an Accelerated Borrowing Base
Delivery Event is continuing, such Borrowing Base Certificate (showing the
Borrowing Base as of the close of business on the last day of the immediately
preceding week) shall be delivered weekly on Wednesday of each week;
(g)    within thirty (30) days after the commencement of each fiscal year,
projected sales and inventory levels and cash flow for the Borrowers' stores for
each month of the following fiscal year;
(h)    the financial and collateral reports described on Schedule [5.1(h)]5.1(h)
hereto, at the times set forth in such Schedule;
(i)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Lead
Borrower or any other member of the Borrower Affiliated Group with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, as the case may be; provided that the Borrowers shall not be required
to deliver copies of any of the foregoing items to the extent that the Borrowers
have notified the Agent that such items are available to the Agents on EDGAR or
the Lead Borrower's website, and such items are so available;
(j)    Fifteen (15) days' after the consummation of a Permitted Acquisition, (A)
copies of purchase and sale agreements or other acquisition documents to be
executed in connection with the Permitted Acquisition, and (B) with respect to
any Permitted Acquisition for aggregate consideration of equal to or greater
than $35,000,000, (i) copies of the most recent audited, and if later, unaudited
financial statements of the Person which is the subject of the Permitted
Acquisition, and (ii) an unaudited pro forma Consolidated balance sheet and
income statement of the Borrower Affiliated Group as of the end of the most
recently completed fiscal quarter but prepared as though the Permitted
Acquisition had occurred on such date and related pro forma calculations of
average Excess Availability for the subsequent four fiscal quarters period;


82[82]



--------------------------------------------------------------------------------





(k)    notice of any (i) sale or other disposition of assets of any Borrower
permitted under Section [6.5(e)]6.5(e) hereof promptly following the date of
consummation such sale or disposition or (ii) incurrence of any Indebtedness
permitted under Section 6.1(d) promptly following the incurrence of such
Indebtedness;
(l)    promptly upon receipt thereof, copies of all reports submitted to the
Lead Borrower or any other member of the Borrower Affiliated Group by
independent certified public accountants in connection with each annual, interim
or special audit of the books of the Borrower Affiliated Group made by such
accountants, including any management letter commenting on the Borrowers'
internal controls submitted by such accountants to management in connection with
their annual audit; and
(m)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Lead Borrower or
any other member of the Borrower Affiliated Group, or compliance with the terms
of any Loan Document, as the Agent or any Lender may reasonably request.
5.2    Notices of Material Events. The Borrowers will, and will cause each other
member of the Borrower Affiliated Group to furnish to the Agent and the Issuing
Bank prompt written notice of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any member of the
Borrower Affiliated Group that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;
(e)    any change in any Borrower's chief executive officer or chief financial
officer;
(f)    any collective bargaining agreement or other labor contract to which any
member of the Borrower Affiliated Group becomes a party, or the application for
the certification of a collective bargaining agent;
(g)    the filing of any Lien for unpaid taxes in an aggregate amount in excess
of $2,500,000 against any member of the Borrower Affiliated Group; and
(h)    the discharge by any Borrower of its present independent accountants or
any withdrawal or resignation by such independent accountants.


83[83]



--------------------------------------------------------------------------------





Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Lead Borrower setting
forth the details of the event or development requiring such notice and, if
applicable, any action taken or proposed to be taken with respect thereto.
5.3    Information Regarding Collateral. The Lead Borrower will furnish to the
Agent thirty (30) days' prior written notice of any change (i) in any member of
the Borrower Affiliated Group's corporate or legal name used to identify it in
the conduct of its business or in the ownership of its properties, (ii) in the
location of any member of the Borrower Affiliated Group's chief executive
office, its principal place of business, any office in which it maintains books
or records relating to Collateral owned by it or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility), (iii) in any member of the Borrower Affiliated Group's
organizational structure or (iv) in any member of the Borrower Affiliated
Group's jurisdiction of incorporation or formation, Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization.
5.4    Existence; Conduct of Business. Each Borrower will, and will cause each
other member of the Borrower Affiliated Group to, do or cause to be done all
things necessary to comply with its respective charter, certificate of
incorporation, articles of organization, and/or other organizational documents,
as applicable; and by-laws and/or other instruments which deal with corporate
governance, and to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.3 or any sale, lease,
transfer or other disposition permitted by Section 6.5.
5.5    Payment of Obligations. Each Borrower will, and will cause each other
member of the Borrower Affiliated Group to, pay its Indebtedness and other
obligations, including tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) such Borrower or such
other member of the Borrower Affiliated Group has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation, (d) no Lien secures
such obligation and (e) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect. Nothing
contained herein shall be deemed to limit the rights of the Agent under Section
2.2(b).
5.6    Maintenance of Properties. Each Borrower will, and will cause each other
member of the Borrower Affiliated Group to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted and with the exception of asset dispositions
permitted hereunder.
5.7    Insurance.
(a)    Each Borrower will, and will cause each other member of the Borrower
Affiliated Group to, (i) maintain insurance with financially sound and reputable
insurers that, with respect to the Domestic Subsidiaries, are reasonably
acceptable to the Agent (or, to the extent


84[84]



--------------------------------------------------------------------------------





consistent with prudent business practice, a program of self-insurance
consistent with current practices) on such of its property and in at least such
amounts and against at least such risks as is customary with companies in the
same or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death occurring
upon, in or about or in connection with the use of any properties owned,
occupied or controlled by it (including the insurance required pursuant to the
Security Documents); (ii) maintain such other insurance as may be required by
law; and (iii) furnish to the Agent, upon written request, full information as
to the insurance carried with respect to the Domestic Subsidiaries. The Agent
shall not, by the fact of approving, disapproving, accepting, obtaining or
failing to obtain any such insurance, incur liability for the form or legal
sufficiency of insurance contracts, solvency of insurance companies or payment
of lawsuits, and each Borrower and each other member of the Borrower Affiliated
Group hereby expressly assumes full responsibility therefor and liability, if
any, thereunder. The Borrowers shall, and shall cause each [other member of the
Borrower Affiliated Group]Domestic Subsidiary to, furnish to the Agent
certificates or other evidence satisfactory to the Agent of compliance with the
foregoing insurance provisions.
(b)    Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a lenders' loss
payable clause, in form and substance reasonably satisfactory to the Agent,
which endorsements or amendments shall provide that the insurer shall pay all
proceeds otherwise payable to the Borrowers under the policies directly to the
Agent, (ii) a provision to the effect that none of the Borrowers, the Agent, or
any other party shall be a coinsurer and (iii) such other provisions as the
Agent may reasonably require from time to time to protect the interests of the
Lenders. Commercial general liability policies shall be endorsed to name the
Agent as an additional insured. Business interruption policies shall name the
Agent as a lenders’ loss payee and shall be endorsed or amended to include (i) a
provision that, from and after the Effective Date, the insurer shall pay all
proceeds in excess of $5,000,000 otherwise payable to the Borrowers under the
policies directly to the Agent, provided, however, that the Agent, at its
option, may waive such requirement to delivery any such proceeds prior to the
occurrence of a Cash Dominion Event, and the Agent hereby agrees that prior to
the occurrence of a Cash Dominion Event, the Agent shall remit any such proceeds
received by Agent under the policies to Borrowers, provided further that after
the occurrence of a Cash Dominion Event, the Agent shall apply any proceeds
received in accordance with Section 2.22 or [7.3]7.3 hereof, as applicable, (ii)
a provision to the effect that none of the Borrowers, the Agent or any other
party shall be a co[‑] insurer and (iii) such other provisions as the Agent may
reasonably require from time to time to protect the interests of the Lenders.
Each such policy referred to in this paragraph also shall provide that it shall
not be canceled, modified or not renewed except upon not less than 30 days'
prior written notice thereof by the insurer to the Agent (giving the Agent the
right to cure defaults in the payment of premiums). The Borrowers shall deliver
to the Agent, prior to the cancellation, modification or nonrenewal of any such
policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Agent) together with
evidence satisfactory to the Agent of payment of the premium therefor.
[(c)    If at any time any Real Estate subject to the Mortgages is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), the Borrowers will


85[85]



--------------------------------------------------------------------------------





obtain flood insurance in such total amount as is reasonable and customary for
companies engaged in the Borrowers’ business, and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.]
5.8    Casualty and Condemnation. Each Borrower will furnish to the Agent and
the Lenders prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or any part
thereof or interest therein under power of eminent domain or by condemnation or
similar proceeding.
5.9    Books and Records; Inspection and Audit Rights.
(a)    Each Borrower will, and will cause each other member of the Borrower
Affiliated Group to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. Each Borrower will permit any representatives
designated by the Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
(b)    Each Borrower will, and will cause each other member of the Borrower
Affiliated Group to, from time to time upon the reasonable request and
reasonable prior notice of the Agent or the Required Lenders through the Agent,
permit the Agent or professionals (including consultants, accountants, lawyers
and appraisers) retained by the Agent to conduct appraisals, commercial finance
examinations and other evaluations, including, without limitation, of (i) the
Borrowers' practices in the computation of the Borrowing Base and (ii) the
assets included in the Borrowing Base and related financial information such as,
but not limited to, sales, gross margins, payables, accruals and reserves, and
pay the reasonable fees and expenses of the Agent or such professionals with
respect to such evaluations and appraisals, provided that prior to the
occurrence and continuation of an Event of Default, the Borrowers shall only be
required to pay the fees and expenses for (i) one commercial finance examination
and one appraisal during each twelve month period following the Second Amendment
Effective Date so long as the conditions set forth in clause[s] (ii[) or (iii])
below do not apply, and (ii) two commercial finance examinations and two
appraisals during each twelve month period following the Second Amendment
Effective Date if Excess Availability is at any time less than twenty[-five
percent (25%) of the Loan Cap, and (iii) three commercial finance examinations
and three appraisals during each twelve month period following the Effective
Date if Excess Availability is at any time less than fifteen percent (15]
percent (20%) of the Loan Cap. Notwithstanding the foregoing limitations on the
Borrowers' obligation to pay the expenses for appraisals and commercial finance
examinations prior to the occurrence of an Event of Default, the Agent may, (i)
undertake such additional appraisals and commercials finance examinations prior
to the occurrence of an Event of Default as it, in its Permitted Discretion,
deems necessary, at the expense of the Lenders, and (ii) if an Event of Default
shall have occurred and be continuing, undertake such additional appraisals and
commercial finance examinations at the Borrowers' expense as it deems
appropriate.


86[86]



--------------------------------------------------------------------------------





(c)    The Borrowers shall, at all times, retain BDO USA, LLP or other
independent certified public accountants who are reasonably satisfactory to the
Agent and instruct such accountants to cooperate with, and be available to, the
Agent or its representatives to discuss the Borrowers' financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such accountants, as may be raised by the Agent.
5.10    Fiscal Year. Each of the Borrowers and each other member of the Borrower
Affiliated Group shall have a fiscal year ending on the Saturday closest to
January 31 of each year and shall notify the Agent of any change in such fiscal
year.
5.11    Physical Inventories.
(a)    The Agent, at the expense of the Borrowers, may participate in and/or
observe each physical count and/or inventory of so much of the Collateral as
consists of Inventory which is undertaken on behalf of the Borrowers so long as
such participation does not disrupt the normal inventory schedule or process,
provided that such participation shall be limited to once in any twelve month
period after the Second Amendment Effective Date (unless a Cash Dominion Event
shall have occurred and be continuing).
(b)    The Borrowers, at their own expense, shall cause not less than one
physical inventory of the Borrowers' inventory to be undertaken in each twelve
(12) month period during which this Agreement is in effect, conducted by the
Borrowers and using practices consistent with practices in effect on the date
hereof.
(c)    At the Agent's request, the Borrowers, within forty-five (45) days
following the completion of such inventory, shall provide the Agent with a
reconciliation of the results of each such inventory (as well as of any other
physical inventory undertaken by the Borrowers) and shall post such results to
the Borrowers' stock ledger and general ledger, as applicable.
(d)    If and so long as there are any Loans outstanding, the Agent, in its
discretion, if any Event of Default exists, may cause such additional
inventories to be taken as the Agent determines (each, at the expense of the
Borrowers). The Agent shall use its best efforts to schedule any such
inventories so as to not unreasonably disrupt the operation of the Borrowers'
business.
5.12    Compliance with Laws. Each Borrower will, and will cause each other
member of the Borrower Affiliated Group to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
5.13    Use of Proceeds and Letters of Credit. The proceeds of Loans made
hereunder and Letters of Credit issued hereunder will be used only (a) for
Restricted Payments permitted hereunder, Permitted Acquisitions and Permitted
Foreign Acquisitions, (b) to finance the acquisition of working capital assets
of the Borrowers, including the purchase of inventory and equipment, in each
case in the ordinary course of business, (c) to finance Capital Expenditures of
the Borrowers, and (d) for general corporate purposes, all to the extent
permitted herein. No part of the proceeds of any Loan will be used, whether
directly or indirectly, in violation of Sections [9.15]6.14, 6.15, 9.15 or


87[87]



--------------------------------------------------------------------------------





[9.16]9.16 hereof, or for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X or to make payments of
principal or fees on the Senior Notes, except as provided in Section
[6.1(b)]6.1(b) hereof.
5.14    Additional Subsidiaries [(a)    ]. If any additional Domestic Subsidiary
(other than an Excluded Subsidiary) of any Borrower is formed or acquired after
the Effective Date, the Lead Borrower will promptly notify the Agent and the
Lenders thereof and (i) if a wholly owned Domestic Subsidiary, the Borrowers
will cause each such Domestic Subsidiary, to become a Borrower or Facility
Guarantor hereunder and to deliver all “know your customer” information as
reasonably requested by the Agent to comply with the Act, as the Agent or the
Lead Borrower may request, and under each applicable Security Document in the
manner provided therein within thirty (30) days after such Domestic Subsidiary
is formed or acquired and promptly take such actions to create and perfect Liens
on such Domestic Subsidiary's assets to secure the Obligations as the Agent
shall reasonably request and (ii) any shares of [capital stock] Equity Interests
owned, and if any Indebtedness of such Domestic Subsidiary (whether or not
wholly owned) are owned, by or on behalf of any Borrower, the Borrowers will
cause such shares and promissory notes evidencing such Indebtedness to be
pledged within thirty (30) Days after such Domestic Subsidiary is formed or
acquired.
(a)    [(b) ]If any additional Material Foreign Subsidiary of any Borrower is
formed or acquired after the Effective Date or if a Foreign Subsidiary becomes a
Material Foreign Subsidiary, the Lead Borrower will notify the Agent and the
Lenders thereof and the Borrowers shall cause 65% of the outstanding shares of
Voting Stock of such Material Foreign Subsidiary (or such lesser percentage as
is owned by any such Borrower) to be pledged within sixty (60) days after such
Material Foreign Subsidiary is formed or acquired or such Subsidiary becomes a
Material Foreign Subsidiary.
5.15    Further Assurances. Each member of the Borrower Affiliated Group will
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any Applicable Law, or which the Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Borrowers. The Borrowers also agree to
provide to the Agent, from time to time upon request, evidence reasonably
satisfactory to the Agent as to the perfection and priority of the Liens created
or intended to be created by the Security Documents.
6.    NEGATIVE COVENANTS.[ ] Until the Commitments have expired or been
terminated, all Loans and other Obligations hereunder have been paid or
satisfied in full in cash (other than contingent indemnification claims for
which a claim has not been asserted), and all Letters of Credit shall have
expired or terminated and all L/C Disbursements have been reimbursed, each
Borrower covenants and agrees with the Agent and the Lenders that:


88[88]



--------------------------------------------------------------------------------





6.1    Indebtedness and Other Obligations. The Borrowers will not, and will not
permit any other member of the Borrower Affiliated Group to, create, incur,
assume or permit to exist any Indebtedness, except:
(a)    Indebtedness created under the Loan Documents;
(b)    Indebtedness set forth in Schedule [6.1]6.1 and any Permitted Refinancing
thereof;
(c)    Indebtedness of any Borrower or Subsidiary to any other Borrower or
Subsidiary, provided, however, that (i) the aggregate amount of Indebtedness due
to the Borrowers by Domestic Subsidiaries which are not wholly-owned and which
are not Borrowers or Facility Guarantors hereunder, when combined with the
amount of Investments set forth in Section [6.4(e)]6.4(e)(i), shall not exceed
$25,000,000 for any Subsidiary and $100,000,000 in the aggregate from and after
the Second Amendment Effective Date (net of any dividends, distributions,
returns of capital or repayment of indebtedness by such Subsidiaries to
Borrowers or Facility Guarantors) unless the Payment Conditions are met at the
time of incurrence thereof, and (ii) the aggregate amount of Indebtedness due to
any Borrower by Foreign Subsidiaries, when combined with the amount of
Investments in Foreign Subsidiaries set forth in Section 6.4(e)(ii), shall not
exceed the limits set forth in Section [6.4(e)]6.4(e)(ii) unless the Payment
Conditions are met at the time of incurrence thereof, and further provided in
each case that [(A) ]no [Default or ]Event of Default has occurred and is
continuing or would result from the incurrence of such Indebtedness[, and (B)
immediately after giving effect to the incurrence of such Indebtedness and on a
pro forma and projected basis for a period of ninety (90) days thereafter,
Excess Availability shall be not less than $80,000,000];
(d)    Indebtedness of the Borrower Affiliated Group to finance the acquisition
of any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof, provided that the
aggregate principal amount of Indebtedness permitted by this clause (d) shall
not exceed $50,000,000 at any time outstanding;
(e)    Indebtedness incurred to finance any Real Estate owned by any Borrower or
incurred in connection with any sale-leaseback transaction;
(f)    Indebtedness under Hedging Agreements, other than for speculative
purposes, entered into in the ordinary course of business;
(g)    Contingent liabilities under surety, customs or appeal bonds or similar
instruments incurred in the ordinary course of business[ in connection with the
construction or improvement of stores];


89[89]



--------------------------------------------------------------------------------





(h)    (x) Indebtedness of any Foreign Subsidiary to any other Foreign
Subsidiary and (y) Indebtedness of any Domestic Subsidiary which is not a
Borrower or Facility Guarantor to other Domestic Subsidiaries which are not
Borrowers or Facility Guarantors;
(i)    Guarantees by any member of the Borrower Affiliated Group of Indebtedness
of any other member of the Borrower Affiliated Group, provided that such
Indebtedness is otherwise permitted by this Section 6.1;
(j)    Indebtedness of any Person that becomes a Subsidiary after the Effective
Date, provided that (i) such Indebtedness exists at the time such Person becomes
a Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate outstanding principal amount
of Indebtedness permitted by this subsection [(j)](j) shall not exceed
$50,000,000 at any time outstanding;
(k)    Indebtedness incurred under a letter of credit facility in an amount not
to exceed $25,000,000;
(l)    Indebtedness of any [Borrower or]Foreign Subsidiary[ to any other
Borrower or Subsidiary in connection with the Micromania Acquisition]; provided
that [such]the aggregate outstanding principal amount of Indebtedness
[does]permitted by this subsection (l) shall not exceed $[6]50,000,000 [in the
aggregate]at any time outstanding;
(m)    Indebtedness under the Line Letter;
(n)    Permitted Senior Debt in an aggregate principal amount not exceeding
$1,000,000,000 at any time outstanding; [and]
(o)    other unsecured Indebtedness in an aggregate principal amount not
exceeding $250,000,000 at any time outstanding; provided that in the event that
a member of the Borrower Affiliated Group undertakes a Permitted Acquisition or
Permitted Foreign Acquisition, the total consideration paid or payable in
connection therewith is greater than $500,000,000, such Person may incur other
unsecured Indebtedness in an aggregate amount not exceeding $500,000,000 for the
payment of the purchase price for all such Permitted Acquisitions or Permitted
Foreign Acquisitions, as applicable, provided further that no Default or Event
of Default has occurred and is continuing or would result from the incurrence of
such Indebtedness; and
(p)    Permitted Refinancings in respect of Indebtedness incurred pursuant to
clauses (b), (d), (e), (j), (m) and (o) above.
6.2    Liens. The Borrowers will not, and will not permit any other member of
the Borrower Affiliated Group to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:
(a)    Liens created under the Loan Documents;
(b)    Permitted Encumbrances;


90[90]



--------------------------------------------------------------------------------





(c)    any Lien on any property or asset of any Borrower or other member of the
Borrower Affiliated Group set forth in Schedule [6.2]6.2, provided that (i) such
Lien shall not apply to any other property or asset of such Person and (ii) such
Lien shall secure only those obligations that it secures as of the Effective
Date, and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(d)    Liens on fixed or capital assets acquired by any Borrower or other member
of the Borrower Affiliated Group, and the proceeds thereof, provided that (i)
such Liens secure Indebtedness permitted by Section [6.1(d)]6.1(d), (ii) such
Liens and the Indebtedness secured thereby are incurred on or prior to or within
60 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring such fixed or capital assets, (iv) such Liens shall not apply
to any other property or assets of the Borrowers or other member of the Borrower
Affiliated Group, and (v) [at the Agent’s option with respect to Liens which
arise after the Effective Date, the Agent shall have entered into an
intercreditor]if the assets subject to such Liens are material to the business
of the Borrowers taken as a whole, upon the reasonable request of the Agent, the
Borrowers will use commercially reasonable efforts to obtain an access agreement
with the holder of such Lien on terms reasonably satisfactory to the Agent;
(e)    Liens to secure Indebtedness permitted by Section [6.1(e)]6.1(e) provided
that such Liens shall not apply to any property or assets of the Borrowers other
than the Real Estate so financed or which is the subject of a sale-leaseback
transaction;
(f)    Liens on cash collateral to secure Indebtedness permitted by Section
[6.1(k)]6.1(k);
(g)    Security interests existing on any property or assets (other than
Inventory, Accounts, and the Proceeds thereof) prior to the acquisition thereof
by any member of the Borrower Affiliated Group or existing on any property or
assets (other than Inventory, Accounts, and the Proceeds thereof) of any Person
that becomes a Subsidiary after the Effective Date prior to the time such Person
becomes a Subsidiary, provided that (i) such security interests secure
Indebtedness permitted by Section [6.1(j)]6.1(j), (ii) such security interests
are not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as applicable, (iii) such security interests
shall not apply to any other property or assets of the Borrower or any
Subsidiary and (iv) such security interests shall secure only the Indebtedness
that such security interests secure on the date of such acquisition or the date
such Person becomes a Subsidiary, as applicable, and any extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof; [and]


91[91]



--------------------------------------------------------------------------------





(h)    Liens on the assets of Foreign Subsidiaries to secured Indebtedness
permitted pursuant to Section 6.1(l);
(i)    [(h) ]Liens to secure Permitted Senior Debt as described in the
definition thereof[.]; and
(j)    Liens to secure Permitted Refinancings incurred pursuant to Section
6.1(p) to the extent permitted pursuant to the definition thereof.
6.3    Fundamental Changes. [(a) ](a) The Borrowers shall not, and shall not
permit any other member of the Borrower Affiliated Group to, liquidate, merge or
consolidate into or with any other Person or enter into or undertake any plan or
agreement of liquidation, merger or consolidation with any other Person,
provided that (i) a Borrower may merge with another company in connection with a
Permitted Acquisition or Permitted Foreign Acquisition if such Borrower is the
surviving company, (ii) any wholly-owned Subsidiary of any Borrower may merge or
consolidate into or with such Borrower or any other wholly-owned Subsidiary of
such Borrower if no Default or Event of Default has occurred and is continuing
or would result from such merger and if such Borrower or such Subsidiary is the
surviving company, (iii) a Subsidiary of any Borrower may merge into another
entity in connection with a Permitted Acquisition or Permitted Foreign
Acquisition if, upon consummation of such merger, the surviving entity shall be
a direct or indirect wholly-owned Subsidiary of such Borrower and, if the
surviving entity is a Domestic Subsidiary, a party to the Security Documents,
(iv) any Domestic Subsidiary may merge into any other Domestic Subsidiary, (v)
any Foreign Subsidiary may merge into any other Foreign Subsidiary and (vi) any
Subsidiary (other than a Borrower) may liquidate or dissolve if the Lead
Borrower determines in good faith that such liquidation is in the best interests
of the Borrowers and would not have a Material Adverse Effect.
(a)    The Borrowers shall not, and shall not permit any other member of the
Borrower Affiliated Group to, engage to any material extent in any business
other than businesses of the type conducted by the Borrower Affiliated Group on
the Effective Date and businesses reasonably related or complementary thereto,
except that the Borrowers or any other member of the Borrower Affiliated Group
may withdraw from any business activity which such Person's board of directors
reasonably deems unprofitable or unsound, provided that promptly after such
withdrawal, the Lead Borrower shall provide the Agent with written notice
thereof.
6.4    Investments, Loans, Advances, Guarantees and Acquisitions. The Borrowers
shall not, and shall not permit any other member of the Borrower Affiliated
Group to, purchase, hold or acquire (including pursuant to any merger with any
Person that was not a wholly owned Subsidiary prior to such merger) any [capital
stock]Equity Interests, evidences of indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (each of the
foregoing, an “Investment”), except for:
(a)    Permitted Acquisitions and Permitted Foreign Acquisitions;


92[92]



--------------------------------------------------------------------------------





(b)    Permitted Investments;
(c)    Investments existing on the Second Amendment Effective Date, and set
forth on Schedule [6.4]6.4, to the extent such investments would not be
permitted under any other clause of this Section;
(d)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(e)    Investments by a Borrower [in such Borrower’s Subsidiaries]or another
member of the Borrower Affiliated Group in any Subsidiary of a member of the
Borrower Affiliated Group, provided, however, that[ (i) the aggregate amount of]
Investments [in]made by Borrowers or Facility Guarantors in (i) Domestic
Subsidiaries which are not wholly-owned and which are not Borrowers or Facility
Guarantors hereunder, when combined with the amount of Indebtedness set forth in
Section [6.1(c)]6.1(c)(i), shall not at any one time exceed $25,000,000 for any
such Subsidiary and $100,000,000 in the aggregate from and after the Second
Amendment Effective Date (net of any dividends, distributions, returns of
capital or repayment of indebtedness by such Subsidiaries to Borrowers or
Facility Guarantors) unless the Payment Conditions are met at the time such
Investment is made, and (ii)[ the aggregate amount of Investments in] Foreign
Subsidiaries, when combined with the amount of Indebtedness due from Foreign
Subsidiaries set forth in Section [6.1(c)]6.1(c)(ii), may not at any time exceed
(net of any dividends, distributions, returns of capital or repayment of
indebtedness by Foreign Subsidiaries to Borrowers or Facility Guarantors) (i)
$125,000,000 per annum or (ii) $500,000,000 in the aggregate from and after the
Second Amendment Effective Date unless the Payment Conditions are met at the
time such Investment is made, and further provided in each case that [(A) ]no
[Default or ]Event of Default has occurred and is continuing or would result
from such Investment[, and (B) immediately after giving effect to such
Investment and on a pro forma basis for a period of ninety (90) days thereafter,
Excess Availability shall be not less than $80,000,000; ];
(f)    contributions of Equity Interests made by a Borrower or Facility
Guarantor to another member of the Borrower Affiliated Group; provided that such
Equity Interests are in an entity that is not a Borrower or Facility Guarantor;
(g)    [(f) ]Guarantees by a Borrower or Facility Guarantor of Indebtedness and
other obligations of another Borrower or Facility Guarantor; and
(h)    [(g) ]loans or advances to employees for the purpose of travel,
entertainment or relocation in the ordinary course of business and consistent
with past practices, not exceeding $1,000,000 in the aggregate at any time
outstanding; provided, that no such advances to any single employee shall exceed
$250,000 in the aggregate at any time outstanding.
6.5    Asset Sales. The Borrowers will not, and will not permit any other member
of the Borrower Affiliated Group to, sell, transfer, lease or otherwise dispose
of any asset, including any [capital stock]Equity Interests, nor will any
Borrower issue any additional shares of its [capital stock or other ownership
interest]Equity Interests in such Borrower, except:


93[93]



--------------------------------------------------------------------------------





(a)    (i) sales of Inventory in the ordinary course of business, or (ii) used,
obsolete or surplus equipment, or (iii) Permitted Investments, in each case in
the ordinary course of business;
(b)    sales, transfers and dispositions among the Borrower Affiliated Group
(excluding, however, any sales, transfers and dispositions of Inventory or
proceeds thereof, from any Borrower or any Facility Guarantor except to Borrower
or another Facility Guarantor), provided that any such sales, transfers or
dispositions involving a Subsidiary that is not a Borrower or a Facility
Guarantor shall be made in compliance with Section 6.8;
(c)    sales, transfers and dispositions by [the Lead Borrower of the capital
stock of](i) the Borrowers or Facility Guarantors of any Equity Interests of (x)
any member of the Borrower Affiliated Group that does not own Eligible Inventory
or the proceeds thereof[.], (y) any Excluded Subsidiary and (z) Latamel, and
(ii) any other member of the Borrower Affiliated Group that is not a Borrower or
a Facility Guarantor of any Equity Interests of any of its Subsidiaries that is
not a Borrower or Facility Guarantor;
(d)     sales or other transfers of assets pursuant to store closures; provided
that in any fiscal year, Borrowers shall not close more than ten percent (10%)
of Borrowers' stores open at the beginning of such fiscal year;
(e)    sales, transfers, or dispositions of assets, which in the reasonable
determination of the Lead Borrower, are duplicative and unnecessary as a result
of a Permitted Acquisition or Permitted Foreign Acquisition; provided that (x)
such assets are no longer necessary for the conduct of the Borrowers' business,
and (y) the aggregate consideration for such sales, transfers or dispositions
after the Second Amendment Effective Date shall not exceed $75,000,000;
(f)    other sales, transfers, or dispositions of assets not in the ordinary
course of business and not pursuant to store closures; provided that (x) no
Default or Event of Default then exists or would arise therefrom and (y) the
aggregate consideration for such sales, transfers or dispositions after the
Second Amendment Effective Date shall not exceed $75,000,000;
(g)    sales or issuances by the Lead Borrower of any of its [capital
stock]Equity Interests that does not result in a Change of Control;[ and]
(h)    sales or issuances of [capital stock]Equity Interests to any Borrower;
and
(i)    sales, transfers or dispositions of any Intellectual Property that the
Lead Borrower has determined is not used or useful in the business of the
Borrower Affiliated Group; provided that if such sales, transfers or
dispositions include the sales, transfers or dispositions of Intellectual
Property used or useful in connection with any Collateral of the type included
in the Borrowing Base and related assets and proceeds thereof (as determined by
the Agent in its Permitted Discretion), the purchaser, assignee or other
transferee thereof shall agree in writing to be bound by a non-exclusive
royalty-free worldwide license of such Intellectual Property in favor of the
Agent for use in connection with the exercise of the rights and remedies of the
Credit Parties, which license shall be in form and substance reasonably
satisfactory to the Agent;


94[94]



--------------------------------------------------------------------------------





provided that all sales, transfers, leases and other dispositions of Inventory
and the proceeds thereof shall be made for cash consideration, and further
provided that that all sales, transfers, leases and other dispositions permitted
hereby (other than sales, transfers and other dispositions permitted under
clauses (a)(ii), [(b)](b) (subject to the proviso therein), (g) and (h)) shall
be made at arm's length and for fair value; and further provided that the
authority granted hereunder may be terminated in whole or in part by the Agent
upon the occurrence and during the continuance of any Event of Default.
6.6    Restrictive Agreements. The Borrowers will not, and will not permit any
other member of the Borrower Affiliated Group to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any member
of the Borrower Affiliated Group to create, incur or permit to exist any Lien
upon any of its property or assets or (b) the ability of any member of the
Borrower Affiliated Group to pay dividends or other distributions with respect
to any shares of its [capital stock]Equity Interests or to make or repay loans
or advances to the Borrowers or any other member of the Borrower Affiliated
Group or to guarantee Indebtedness of the Borrowers or any other member of the
Borrower Affiliated Group, provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by Applicable Law or by any Loan Document,
(ii) the foregoing shall not apply to customary restrictions and conditions
imposed by any indenture or other debt instrument that the Borrowers or any
other member of the Borrower Affiliated Group may be party to in connection with
Indebtedness permitted under clauses (n) or (o) of Section [6.1]6.1, so long as
such restrictions and conditions do not restrict or prohibit the granting of
Liens to secure the Obligations under the Loan Documents, (iii) the foregoing
restrictions shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary that is to be
sold and such sale is permitted hereunder, (iv) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment or subleasing thereof.
6.7    Restricted Payments; Certain Payments of Indebtedness.
(a)    The Borrowers will not, and will not permit any other member of the
Borrower Affiliated Group to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except as long as no Default or Event of
Default exists or would arise therefrom, and after giving effect thereto, the
Borrowers are Solvent (i) any Borrower may declare and pay dividends with
respect to its [capital stock]Equity Interests payable solely in additional
shares of their common stock, (ii) the Subsidiaries of the [Lead
Borrower]Borrowers may declare and pay cash dividends with respect to their
[capital stock]Equity Interests, and (iii) only if the Restricted Payment
Conditions are then satisfied, the Lead Borrower may repurchase its [capital
stock]Equity Interests and/or declare and pay cash dividends to its
shareholders.
(b)    The Borrowers will not at any time, and will not permit any other member
of the Borrower Affiliated Group to make or agree to pay or make, directly or
indirectly, any payment


95[95]



--------------------------------------------------------------------------------





or other distribution (whether in cash securities or other property) of or in
respect of principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness (any
such payment, distribution, sinking fund or deposit in respect of Indebtedness,
a “Restricted Debt Payment”), except:
(i)    payment of regularly scheduled interest and principal payments as and
when due in respect of, and mandatory prepayments required pursuant to the terms
of, any Indebtedness permitted under Section 6.1;
(ii)    [only]any Restricted Debt Payment, if the Payment Conditions are
satisfied[, prepayments of Permitted Senior Debt; and];
(iii)    Permitted Refinancings of Indebtedness[ described in clause (i) above];
and
(iv)    Restricted Debt Payments made substantially simultaneously with the
proceeds of equity issued by the Lead Borrower.
6.8    Transactions with Affiliates. The Borrowers will not at any time sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions in the
ordinary course of business that are at prices and on terms and conditions not
less favorable to the Borrowers than could be obtained on an arm's-length basis
from unrelated third parties, [and ](b) transactions between or among the
Borrowers and their Subsidiaries not involving any other Affiliate, which would
not otherwise violate the provisions of the Loan Documents, and (c) any payments
or other transfers made by EB International Holdings, Inc. or another Borrower
to Electronics Boutique of Canada Inc. or another Foreign Subsidiary in
conjunction with any tax reimbursement agreement pursuant to which EB
International Holdings, Inc. or such other Borrower is obligated to reimburse
Electronics Boutique of Canada Inc. or such other Foreign Subsidiary for
withholding taxes incurred as a result of a conversion of equity or retained
earnings into paid-up capital for the benefit of EB International Holdings, Inc.
or such other Borrower.
6.9    Additional Subsidiaries. The Borrowers will not, and will not permit any
other member of the Borrower Affiliated Group to, create any additional
Subsidiary unless no Default or Event of Default would arise therefrom and the
requirements of Section 5.14 are satisfied.
6.10    Amendment of Material Documents. The Borrowers will not, and will not
permit any other member of the Borrower Affiliate Group to, amend, modify or
waive any of its rights under (a) its certificate of incorporation, by-laws or
other organizational documents, or (b) any other instruments, documents or
agreements governing Permitted Senior Debt, 2019 Senior Notes, 2021 Senior
Notes, and any other Material Indebtedness, in each case to the extent that such
amendment, modification or waiver would be adverse to the interests of the
Lenders.


96[96]



--------------------------------------------------------------------------------





6.11    Fixed Charge Coverage Ratio. In the event that a Covenant Compliance
Event has occurred and is continuing, the Borrowers shall not permit the Fixed
Charge Coverage Ratio to be less than 1.0:1.0.
6.12    Environmental Laws. The Borrowers shall not (a) fail to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, or (b) become subject to
any Environmental Liability, in each case which is reasonably likely to have a
Material Adverse Effect.
6.13    Fiscal Year. The Borrowers shall not change their fiscal year without
the prior written consent of the Agent, which consent shall not be unreasonably
withheld.
6.14    Sanctions. The Borrowers shall not, directly or indirectly, use any
Credit Extension or the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such Credit Extension or the proceeds of any Credit
Extension to any Person, to fund any activities of or business with any Person,
or in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any Person (including any Person participating in the transaction, whether as
Lender, Arranger, Agent, Issuing Bank or otherwise) of Sanctions.
6.15    Anti-Corruption Laws. The Borrowers shall not, directly or indirectly,
use any Credit Extension or the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions.
7.    EVENTS OF DEFAULT.
7.1    Events of Default. If any of the following events (“Events of Default”)
shall occur:
(a)    the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrowers shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Section) payable under this Agreement or any other Loan Document, within three
(3) Business Days when the same shall become due and payable;
(c)    any representation or warranty made or deemed made by or on behalf of any
Borrower or any other member of the Borrower Affiliated Group in or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;


97[97]



--------------------------------------------------------------------------------





(d)    the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Sections 2.21, [5.1(f)]5.1(f), 5.4, 5.7, 5.13, or in
Section 6;
(e)    the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.1(a), 5.1(b), 5.1(c), [5.1(d)]5.1(d),
[5.1(e)]5.1(e), 5.2, 5.9, or 5.14 within three (3) Business Days after notice
from the Agent to the Lead Borrower that the Borrowers have failed to observe or
perform such covenant, condition or agreement;
(f)    any Borrower or any other member of the Borrower Affiliated Group shall
fail to observe or perform any covenant, condition or agreement contained in any
Loan Document (other than those specified in clause (a), (b), (c), (d) or (e) of
this Section), and such failure shall continue unremedied for a period of 30
days after notice thereof from the Agent to the Lead Borrower;
(g)    any Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness when
and as the same shall become due and payable (after giving effect to the
expiration of any grace or cure period set forth therein);
(h)    (i) any Borrower or any other member of the Borrower Affiliated Group
shall fail to perform any material covenant or condition contained in the Line
Letter or any other material contract or agreement to which it is party as and
when such performance is required (after giving effect to the expiration of any
grace or cure period set forth therein); or (ii) any Borrower or any other
member of the Borrower Affiliated Group shall fail to perform any material
covenant or condition contained in any contract or other agreement between any
member of the Borrower Affiliated Group, which failure has a Material Adverse
Effect;
(i)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity;
(j)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any other member of the Borrower Affiliated Group or
its debts, or of a substantial part of its assets, under any Debtor Relief Law
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any other member of the
Borrower Affiliated Group or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered
and continue unstayed and in effect for 60 days;
(k)    any Borrower or any other member of the Borrower Affiliated Group shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Debtor Relief Law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (h) of this Section,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator


98[98]



--------------------------------------------------------------------------------





or similar official for any Borrower or any other member of the Borrower
Affiliated Group or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
(l)    any Borrower or any other member of the Borrower Affiliated Group shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;
(m)    one or more uninsured judgments for the payment of money in an aggregate
amount in excess of $25,000,000 shall be rendered against any Borrower or any
other member of the Borrower Affiliated Group or any combination thereof and the
same shall remain undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be successfully
legally taken by a judgment creditor to attach or levy upon any material assets
of any Borrower or any other member of the Borrower Affiliated Group to enforce
any such judgment;
(n)    any challenge by or on behalf of any Borrower to the validity of any Loan
Document or the applicability or enforceability of any Loan Document strictly in
accordance with the subject Loan Document's terms or which seeks to void, avoid,
limit, or otherwise adversely affect any security interest created by or in any
Loan Document or any payment made pursuant thereto;
(o)    any challenge by or on behalf of any other Person to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document's terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, in each case,
as to which an order or judgment has been entered adverse to the Agent and the
Lenders.
(p)    any Lien purported to be created under any Security Document shall be
asserted by any Borrower or any other member of the Borrower Affiliated Group
not to be a valid and perfected Lien on any Collateral, with the priority
required by the applicable Security Document, except as a result of the sale or
other disposition of the applicable Collateral in a transaction permitted under
the Loan Documents;
(q)    a Change in Control shall occur;
(r)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrowers in an
aggregate amount exceeding $25,000,000;


99[99]



--------------------------------------------------------------------------------





(s)    the occurrence of any uninsured loss to any material portion of the
Collateral;
(t)    the indictment of any Borrower or any other member of the Borrower
Affiliated Group, under any federal, state, municipal, and other civil or
criminal statute, rule, regulation, order, or other requirement having the force
of law where the relief, penalties, or remedies sought or available include the
forfeiture of any assets of any Borrower or any other member of the Borrower
Affiliated Group having a fair market value in excess of $25,000,000;
(u)    the imposition of any stay or other order against any Borrower or any
other member of the Borrower Affiliated Group, the effect of which (i) is to
restrain in any material way the conduct by the Borrower Affiliated Group, taken
as a whole, of their business in the ordinary course and (ii) would have a
Material Adverse Effect; or
(v)    except as otherwise permitted hereunder, the determination by any
Borrower or any other member of the Borrower Affiliated Group, whether by vote
of such Person's board of directors or otherwise to: suspend the operation of
such Person's business in the ordinary course, liquidate all or a material
portion of such Person's assets or store locations, or employ an agent or other
third party to conduct any so-called store closing, store liquidation or
“Going-Out-Of-Business” sales.
then, and in every such event (other than an event with respect to each Borrower
or any other member of the Borrower Affiliated Group described in clause (j) or
(k) of this Section), and at any time thereafter during the continuance of such
event, the Agent may, and at the request of the Required Lenders shall, by
notice to the Lead Borrower, take either or both of the following actions, at
the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and (iii) require the Borrowers
to furnish cash collateral in an amount equal to 105% of the Letter of Credit
Outstandings, and in case of any event with respect to any Borrower or any other
member of the Borrower Affiliated Group described in clause (j) or (k) of this
Section, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.
7.2    Remedies on Default. In case any one or more of the Events of Default
shall have occurred and be continuing, and whether or not the maturity of the
Loans shall have been accelerated pursuant hereto, the Agent may proceed to
protect and enforce its rights and remedies under this Agreement, the Notes or
any of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced, and, if such amount
shall have become due, by declaration or


100[100]



--------------------------------------------------------------------------------





otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Agent or the Lenders. No remedy herein is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
7.3    Application of Proceeds. After the occurrence of an Event of Default and
acceleration of the Obligations, all proceeds realized from any Borrower or on
account of any Collateral shall be applied as follows:
FIRST, to payment of that portion of the Obligations (excluding Obligations set
forth in clause (c) of the definition thereof) constituting fees and indemnities
due to the Agent, the Lenders and the Issuing Bank under the Loan Documents, and
the payment of all reasonable costs and expenses incurred by the Agent in
connection with such collection or sale or otherwise in connection with this
Agreement or any of the Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Agent hereunder or under any other Loan Document on
behalf of any Borrower or Facility Guarantor and any other reasonable costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder, under any other Loan Document;
SECOND, to the payment of accrued and unpaid interest and principal on the
Swingline Loans;
THIRD, to the payment of accrued and unpaid interest on the Revolving Loans;
FOURTH, pro rata to the payment of outstanding principal on the Revolving Loans;
FIFTH, to the Cash Collateral Account as collateral for Letter of Credit
Outstandings up to 105% thereof;
SIXTH, to the payment of all Obligations of the Borrowers and Facility
Guarantors set forth in clause (c)(i) of the definition of Obligations;
SEVENTH, to the payment of all Obligations of the Borrowers and Facility
Guarantors set forth in clause (c)(ii) of the definition of Obligations; [and]
EIGHTH, to the payment of all Obligations of the Foreign Subsidiaries set forth
in clause (c)(ii) of the definition of Obligations;
NINTH, to payment of all other Obligations, ratably among the Credit Parties in
proportion to the respective amounts described in this clause Ninth held by
them; and
TENTH, to the Borrowers, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
Notwithstanding the foregoing, Excluded Swap Obligations with respect to any
Borrower or Facility Guarantor shall not be paid with amounts received from such
Borrower or Facility


101[101]



--------------------------------------------------------------------------------





Guarantor or its assets, but appropriate adjustments shall be made with respect
to payments from other [Loan Parties]Borrowers to preserve the allocation to
Obligations otherwise set forth above in this Section.
8.     THE AGENT.
8.1    Administration by the Agent. Each Lender and the Issuing Bank hereby
irrevocably designate Bank of America as Agent under this Agreement and the
other Loan Documents. The general administration of the Loan Documents shall be
by the Agent. The Lenders and the Issuing Bank each hereby irrevocably
authorizes the Agent (i) to enter into the Loan Documents to which it is a party
and (ii) at its discretion, to take or refrain from taking such actions as agent
on its behalf and to exercise or refrain from exercising such powers under the
Loan Documents and the Notes as are delegated by the terms hereof or thereof, as
appropriate, together with all powers reasonably incidental thereto. The Agent
shall have no duties or responsibilities except as set forth in this Agreement
and the remaining Loan Documents, nor shall it have any fiduciary relationship
with any Lender, and no implied covenants, responsibilities, duties,
obligations, or liabilities shall be read into the Loan Documents or otherwise
exist against the Agent.
8.2    The Collateral. Each Lender and the Issuing Bank hereby irrevocably
authorize the Agent to enter into the Security Documents and the other Loan
Documents to which it is a party and to perform its duties and obligations
thereunder, together with all powers reasonably incidental thereto, and (iii)
agree and consent to all of the provisions of the Security Documents. All
Collateral shall be held or administered by the Agent (or its duly-appointed
agent) for its benefit and for the ratable benefit of the other Credit Parties.
Any proceeds received by the Agent from the foreclosure, sale, lease or other
disposition of any of the Collateral and any other proceeds received pursuant to
the terms of the Security Documents or the other Loan Documents shall be applied
by the Agent as provided in Sections 2.18, 2.22, or [7.3]7.3, as applicable. The
Agent shall have no duties or responsibilities except as set forth in this
Agreement and the remaining Loan Documents, nor shall it have any fiduciary
relationship with any Lender, and no implied covenants, responsibilities,
duties, obligations, or liabilities shall be read into the Loan Documents or
otherwise exist against the Agent.
8.3    Agreement of Required Lenders or Supermajority Lenders. Upon any occasion
requiring or permitting an approval, consent, waiver, election or other action
on the part of only the Required Lenders or the Supermajority Lenders, as
applicable, action shall be taken by the Agent for and on behalf or for the
benefit of all Lenders upon the direction of the Required Lenders or the
Supermajority Lenders, as applicable, and any such action shall be binding on
all Lenders. No amendment, modification, consent, or waiver shall be effective
except in accordance with the provisions of Section 9.2.
Upon the occurrence of an Event of Default, the Agent shall take such action
with respect thereto as may be reasonably directed by the Required Lenders or
Supermajority Lenders, as applicable; provided that unless and until the Agent
shall have received such directions, the Agent may (but shall not be obligated
to) take such action as it shall deem advisable in the best interests of the
Lenders. In no event shall the Agent be required to comply with any such
directions to the extent that the Agent believes that the Agent's compliance
with such directions would be unlawful.


102[102]



--------------------------------------------------------------------------------





8.4    Liability of Agent.
(a)    The Agent, when acting on behalf of the Lenders and the Issuing Banks,
may execute any of its duties under this Agreement by or through any of its
officers, agents and employees, and none of the Agent nor its directors,
officers, agents or employees shall be liable to the Lenders or the Issuing Bank
or any of them for any action taken or omitted to be taken in good faith, or be
responsible to the Lenders or the Issuing Bank or to any of them for the
consequences of any oversight or error of judgment, or for any loss, except to
the extent of any liability imposed by law by reason of the Agent's own gross
negligence or willful misconduct. The Agent and its directors, officers, agents
and employees shall in no event be liable to the Lenders or the Issuing Bank or
to any of them for any action taken or omitted to be taken by them pursuant to
instructions received by them from the Required Lenders or the Supermajority
Lenders, as applicable, or in reliance upon the advice of counsel selected by
it. Without limiting the foregoing, none of the Agent, nor any of its directors,
officers, employees, or agents (A) shall be responsible to any Lender or the
Issuing Bank for the due execution, validity, genuineness, effectiveness,
sufficiency, or enforceability of, or for any recital, statement, warranty or
representation in, this Agreement, any Loan Document or any related agreement,
document or order, or (B) shall be required to ascertain or to make any inquiry
concerning the performance or observance by any Borrower of any of the terms,
conditions, covenants, or agreements of this Agreement or any of the Loan
Documents, or (C) shall be responsible to any Lender or the Issuing Bank for the
state or condition of any properties of the Borrowers or any other obligor
hereunder constituting Collateral for the Obligations of the Borrowers
hereunder, or any information contained in the books or records of the
Borrowers; or (D) shall be responsible to any Lender or the Issuing Bank for the
validity, enforceability, collectibility, effectiveness or genuineness of this
Agreement or any other Loan Document or any other certificate, document or
instrument furnished in connection therewith; or (E) shall be responsible to any
Lender or the Issuing Bank for the validity, priority or perfection of any lien
securing or purporting to secure the Obligations or the value or sufficiency of
any of the Collateral.
(b)    The Agent may execute any of its duties under this Agreement or any other
Loan Document by or through their agents or attorneys-in-fact, and shall be
entitled to the advice of counsel concerning all matters pertaining to their
rights and duties hereunder or under the Loan Documents. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
(c)    None of the Agent nor any of its directors, officers, employees, or
agents shall have any responsibility to the Borrowers on account of the failure
or delay in performance or breach by any Lender (other than by the Agent in its
capacity as a Lender) or the Issuing Bank of any of their respective obligations
under this Agreement or the Notes or any of the Loan Documents or in connection
herewith or therewith.
(d)    The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by it to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Borrowers),
independent accountants and other experts selected by the Agent. The Agent shall
be


103[103]



--------------------------------------------------------------------------------





fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders or the Supermajority Lenders, as applicable,
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of the taking or failing to take any such action.
8.5    Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless the Agent has
actual knowledge of the same or has received notice from a Lender or the Lead
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Agent obtains such actual knowledge or receives such a notice, the Agent
shall give prompt notice thereof to each of the Lenders. The Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders. Unless and until the Agent shall
have received such direction, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to any such
Default or Event of Default as it shall deem advisable in the best interest of
the Lenders.
8.6    Lenders' Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender, and based
on the financial statements prepared by the Borrowers and such other documents
and information as it has deemed appropriate, made its own credit analysis and
investigation into the business, assets, operations, property, and financial and
other condition of the Borrowers and has made its own decision to enter into
this Agreement and the other Loan Documents. Each Lender also acknowledges that
it will, independently and without reliance upon the Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Loan hereunder have been satisfied and in
taking or not taking any action under this Agreement and the other Loan
Documents.
8.7    Reimbursement and Indemnification. Each Lender agrees (i) to reimburse
(x) the Agent for such Lender's Commitment Percentage of any expenses and fees
incurred by the Agent for the benefit of the Lenders or the Issuing Bank under
this Agreement, the Notes and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders or the Issuing Bank, and any other
expense incurred in connection with the operations or enforcement thereof not
reimbursed by the Borrowers and (y) the Agent for such Lender's Commitment
Percentage of any expenses of the Agent incurred for the benefit of the Lenders
or the Issuing Bank that the Borrowers have agreed to reimburse pursuant to
Section 9.3 and has failed to so reimburse and (ii) to indemnify and hold
harmless the Agent and any of its directors, officers, employees, or agents, on
demand, in the amount of such Lender's Commitment Percentage, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against it or any
of them in any way relating to or arising out of this Agreement, the Notes or
any of the Loan Documents or any action taken or omitted by it or any of them
under this Agreement, the Notes or any of the Loan Documents to the extent not
reimbursed by the Borrowers (except such as shall result from its gross


104[104]



--------------------------------------------------------------------------------





negligence or willful misconduct). The provisions of this Section [8.7]8.7 shall
survive the repayment of the Obligations and the termination of the Commitments.
8.8    Rights of Agent. It is understood and agreed that Bank of America shall
have the same rights and powers hereunder (including the right to give such
instructions) as the other Lenders and may exercise such rights and powers, as
well as its rights and powers under other agreements and instruments to which it
is or may be party, and engage in other transactions with the Borrowers, as
though it were not the Agent of the Lenders under this Agreement. Without
limiting the foregoing, the Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of commercial or investment
banking, trust, advisory or other business with the Borrowers and their
Subsidiaries and Affiliates as if it were not the Agent hereunder.
8.9    Notice of Transfer. The Agent may deem and treat a Lender party to this
Agreement as the owner of such Lender's portion of the Loans for all purposes,
unless and until, and except to the extent, an Assignment and Acceptance shall
have become effective as set forth in Section 9.5(b).
8.10    Successor Agent. The Agent may resign at any time by giving five (5)
Business Days' written notice thereof to the Lenders, the Issuing Bank and the
Lead Borrower. Upon any such resignation of the Agent, the Required Lenders
shall have the right to appoint a successor Agent, which so long as there is no
Default or Event of Default shall be reasonably satisfactory to the Lead
Borrower (whose consent shall not be unreasonably withheld or delayed). If no
successor Agent shall have been so appointed by the Required Lenders and shall
have accepted such appointment, within 30 days after the retiring Agent's giving
of notice of resignation, the retiring Agent may, on behalf of the Lenders and
the Issuing Bank, appoint a successor Agent which shall be a Lender or a
commercial bank (or affiliate thereof) organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of a least $500,000,000 which, so long as there is no Default or Event
of Default, shall be reasonably satisfactory to the Lead Borrower (whose consent
shall not be unreasonably withheld or delayed). Upon the acceptance of any
appointment as Agent by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and the retiring Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Agent[’]’s resignation
hereunder as Agent, the provisions of this Section 8 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the Agent
under this Agreement.
8.11    Reports and Financial Statements.
(a)    Promptly after receipt thereof from the Borrowers, the Agent shall remit
to each Lender copies of all financial statements required to be delivered by
the Borrowers hereunder, all commercial finance examinations and appraisals of
the Collateral received by the Agent and all notices received by the Agent under
Section [5.2]5.2 hereof, and a copy of any Borrowing Base Certificate so
received (collectively, the “Reports”).
(b)    By signing this Agreement, each Lender:


105[105]



--------------------------------------------------------------------------------





(i)    agrees to furnish the Agent with a summary of all Bank Products
(including, without limitation, all Hedging Agreements) and Cash Management
Services due from a Borrower or Facility Guarantor or to become due to such
Lender from time to time. In connection with any distributions to be made
hereunder, the Agent shall be entitled to assume that no amounts are due from a
Borrower or Facility Guarantor to any Lender on account of any Bank Products or
Cash Management Services unless the Agent has received written notice thereof
from such Lender;
(ii)    expressly agrees and acknowledges that the Agent makes no representation
or warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;
(iii)    expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Borrower Affiliated Group and will rely significantly upon the
Borrowers[’]’ books and records, as well as on representations of the
Borrowers[’]’ personnel;
(iv)    agrees to keep all Reports confidential in accordance with the
provisions of Section [9.17]9.17 hereof; and
(v)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Obligations that the indemnifying Lender has made or may
make to the Borrowers, or the indemnifying Lender[']’s participation in, or the
indemnifying Lender[']’s purchase of, a Loan or Loans; and (ii) to pay and
protect, and indemnify, defend, and hold the Agent and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including attorney costs) incurred
by the Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.
8.12    Defaulting Lender.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender[’]’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”,
“Supermajority Lenders” and Section [9]9.2.[2.]


106[106]



--------------------------------------------------------------------------------





(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section [7.3]7.3 or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
[9.9]9.9 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the Issuing Bank or Swingline Lender
hereunder; third, to cash collateralize the Issuing Bank[’]’s Fronting Exposure
with respect to such Defaulting Lender; fourth, as the Lead Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and the Lead Borrower, to be held in a deposit account
and released pro rata in order to (x) satisfy such Defaulting Lender[’]’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize the Issuing Bank[’]’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Bank or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender[’]’s breach of its obligations under this Agreement; seventh, so long as
no Default or Event of Default exists, to the payment of any amounts owing to
the Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender[’]’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Letter of Credit Outstandings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section [4.2]4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and Letter of Credit
Outstandings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or Letter of Credit Outstandings
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in Letter of Credit Outstandings and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section [8.12(a)(iv)]8.12(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section [8.12(a)(ii)]8.12(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section [2.12]2.12 for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).


107[107]



--------------------------------------------------------------------------------





(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Commitment Percentage of the stated amount of Letters of
Credit for which it has provided cash collateral pursuant hereto.
(C)    With respect to any fee payable under Section [2.12]2.12 or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender[’]’s participation in Letter of Credit Outstandings or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the Issuing Bank and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank[’]’s or Swingline
Lender[’]’s Fronting Exposure to such Defaulting Lender, and (z) not be required
to pay the remaining amount of any such fee.
(iv)    Reallocation of Commitment Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender[’]’s participation in Letter of Credit
Outstandings and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Commitment Percentages (calculated
without regard to such Defaulting Lender[’]’s Commitment) but only to the extent
that (x) the conditions set forth in Section [4.2]4.2 are satisfied at the time
of such reallocation (and, unless the Borrowers shall have otherwise notified
the Agent at such time, the Borrowers shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate outstanding amount of Obligations of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender[’]’s Commitment.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender[’]’s increased exposure following such
reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under Applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders[’]’ Fronting Exposure and (y) second, cash
collateralize the Issuing Bank[’]’s Fronting Exposure in accordance with the
procedures set forth in Section [2]2.6.[6.]
(b)    Defaulting Lender Cure. If the Lead Borrower, the Agent, the Swingline
Lender and the Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held on a
pro rata basis by the Lenders in accordance with their Commitment Percentages
(without giving effect to Section [8.12(a)(iv)]8.12(a)(iv)), whereupon such
Lender will


108[108]



--------------------------------------------------------------------------------





cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender[’]’s having
been a Defaulting Lender.
8.13    Syndication Agent and Documentation Agent. Neither the Syndication Agent
or any co-Documentation Agent, in their capacity as such, shall have any
obligation, responsibility or required performance hereunder and shall not
become liable in any manner to any party hereto. No party shall have any
obligation or liability, or owe any performance, hereunder, to the Syndication
Agent or co-Documentation Agent in their capacity as such.
8.14    Agent for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agent and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
Applicable Law of the United States can be perfected only by possession or
control. Should any Lender (other than the Agent) obtain possession or control
of any such Collateral, such Lender shall notify the Agent thereof, and,
promptly upon the Agent[']’s request therefor shall deliver such Collateral to
the Agent or otherwise deal with such Collateral in accordance with the
Agent[']’s instructions.
8.15    Relation Among the Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agent) authorized to act
for, any other Lender.
8.16    Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon termination of the Commitments and (A) payment in
full of all Obligations (other than contingent indemnification obligations for
which no claim has been asserted) and (B)(x) the expiration or termination of
all Letters of Credit, or (y) the deposit of cash collateral with the Agent in
an amount equal to 105% of the Letter of Credit Outstandings, (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the applicable Lenders in accordance with Section [9.2]9.2;
(b)    to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section [6.2(d)]6.2(d); and
(c)    to release any Facility Guarantor from its obligations under the Facility
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.
Upon request by the Agent at any time, the applicable Lenders will confirm in
writing the Agent[’]’s authority to release or subordinate its interest in
particular types or items of property, or


109[109]



--------------------------------------------------------------------------------





to release any Facility Guarantor from its obligations under the Facility
Guaranty pursuant to this Section [8.16]8.16. In each case as specified in this
Section [8.16]8.16, the Agent will, at the Borrowers[’]’ expense, execute and
deliver to the applicable Borrower or Facility Guarantor such documents as such
party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents
or to subordinate its interest in such item, or to release such Facility
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section [8.16]8.16.
9.    MISCELLANEOUS.
9.1    Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy (to the extent a telecopy number is provided below), as follows:
(a)    if to any Borrower, to it at GameStop Corp., 625 Westport Parkway,
Grapevine, Texas 76051, Attention:[ Robert Lloyd,] Chief Financial Officer
[(Telecopy No. (817) 424-2820) ]and at GameStop Corp., 6[00 Willowbrook Lane,
Suite 622, West Chester, Pennsylvania 19382, Attention: Daniel Kaufman, Senior
Vice President and]25 Westport Parkway, Grapevine, Texas 76051, Attention:
General Counsel[ (Telecopy No. (484) 991-1944), with a copy to Bryan Cave LLP,
1290 Avenue of the Americas, New York, New York 10104, Attention: Jay Dorman],
with a copy to Pepper Hamilton LLP, 3000 Two Logan Square, Eighteenth and Arch
Streets, Philadelphia, Pennsylvania 19103-2799, Attention: J. Bradley Boericke,
Esquire (Telecopy No. (21[2]5) [54]981-[1]4[18]750);
(b)    if to the Agent, to Bank of America, N.A., 100 Federal Street, Boston,
Massachusetts 02110, Attention of [Stephen Garvin]Andrew Cerussi (Telecopy No.
(617) [4]3[4-6]10-268[5]6), with a copy to [Riemer & Braunstein LLP, Three
Center Plaza]Morgan, Lewis & Bockius LLP, One Federal Street, Boston,
Massachusetts 02110[8], Attention: [David]Marjorie S. [Berman]Crider, Esquire
(Telecopy No. (617) [880-]34[56]1-7701);
(c)    if to any other Lender, to it at its address (or telecopy number) set
forth on the signature pages hereto or on any Assignment and Acceptance for such
Lender.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
9.2    Waivers; Amendments.
(a)    No failure or delay by the Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise


110[110]



--------------------------------------------------------------------------------





thereof or the exercise of any other right or power. The rights and remedies of
the Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by Borrower therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, in the case of any other Loan Document
(other than any Loan Document under clause (i) or (ii) of the definition
thereof), pursuant to an agreement or agreements in writing entered into by the
Agent and the Borrowers that are parties thereto, in each case with the consent
of the Required Lenders, provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender or the Total
Commitments (except as provided in [Section 2.29]Sections 2.29 and 2.30) without
the consent of each Lender affected thereby, (ii) reduce the principal amount of
any Loan or L/C Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or L/C Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, without
the written consent of each Lender affected thereby, or postpone the scheduled
date of expiration of the Commitments or the Maturity Date, without the written
consent of all Lenders affected thereby; (iv) change Sections 2.18, 2.21, 2.22
or [7.3]7.3, without the written consent of each Lender, (v) change any of the
provisions of this Section 9.2 or the definition of the term “Required Lenders”,
“Supermajority Lenders” or any other provision of any Loan Document specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender, (vi) release any Borrower owning
Inventory or the proceeds thereof from its obligations under any Loan Document,
or limit its liability in respect of such Loan Document, without the written
consent of each Lender, (vii) except for sales described in Section 6.5 or as
permitted in the Security Documents, release any material portion of the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender, (viii) increase any advance rate percentage set forth in the
definition of “Borrowing Base” without the written consent of each Lender; or
otherwise change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrowers would be increased without the written Consent of the
Supermajority Lenders, provided that the foregoing shall not limit the
discretion of the Agent to change, establish or eliminate any Reserves in its
Permitted Discretion, (ix) change the definition of “Permitted Overadvance”,
without the written consent of each Lender, (x) subordinate the Obligations
hereunder, or, other than with respect to the Permitted Senior Debt as provided
herein, the Liens granted hereunder or under the other Loan Documents, to any
other Indebtedness or Lien, as the case may be without the prior written consent
of each Lender, and provided further that no such agreement shall amend, modify
or otherwise


111[111]



--------------------------------------------------------------------------------





affect the rights or duties of the Agent or the Issuing Bank or Swingline Lender
without the prior written consent of the Agent or the Issuing Bank, as the case
may be.
(c)    Notwithstanding anything to the contrary contained in this Section 9.2,
in the event that the Borrowers request that this Agreement or any other Loan
Document be modified, amended or waived in a manner which would require the
consent of the Lenders pursuant to Section 9.2(b) and such amendment is approved
by the Required Lenders, but not by the requisite percentage of the Lenders, the
Borrowers, and the Required Lenders shall be permitted to amend this Agreement
without the consent of the Lender or Lenders which did not agree to the
modification or amendment requested by the Borrowers (such Lender or Lenders,
collectively the “Minority Lenders”) to provide for (w) the termination of the
Commitment of each of the Minority Lenders, (x) the addition to this Agreement
of one or more Eligible Assignees, or an increase in the Commitment of one or
more of the Required Lenders, so that the aggregate Commitments after giving
effect to such amendment shall be in the same amount as the aggregate
Commitments immediately before giving effect to such amendment, (y) if any Loans
are outstanding at the time of such amendment, the making of such additional
Loans by such new or increasing Lender or Lenders, as the case may be, as may be
necessary to repay in full the outstanding Loans (including principal, interest,
and fees) of the Minority Lenders immediately before giving effect to such
amendment and (z) such other modifications to this Agreement or the Loan
Documents as may be appropriate and incidental to the foregoing.
(d)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, (x) no provider or holder of any Bank Products or Cash Management
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Borrower or Facility
Guarantor, and (y) any Loan Document may be amended and waived with the consent
of the Agent at the request of the Lead Borrower without the need to obtain the
consent of any other Lender if such amendment or waiver is delivered in order
(i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause any Loan Document to be consistent with
this Agreement and the other Loan Documents.
(e)    No notice to or demand on any Borrower shall entitle any Borrower to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as provided herein, whether or not a Note shall have been
marked to indicate such amendment, modification, waiver or consent and any
consent by a Lender, or any holder of a Note, shall bind any Person subsequently
acquiring a Note, whether or not a Note is so marked. No amendment to this
Agreement shall be effective against the Borrowers unless signed by the
Borrowers.
9.3    Expenses; Indemnity; Damage Waiver.
(a)    Except as otherwise limited herein, the Borrowers shall jointly and
severally pay (i) all reasonable out-of-pocket expenses incurred by the Agent
and its Affiliates, including the


112[112]



--------------------------------------------------------------------------------





reasonable fees, charges and disbursements of counsel for the Agent, outside
consultants for the Agent, appraisers, and for commercial finance examinations,
in connection with the arrangement of the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) all reasonable out-of-pocket
expenses incurred by the Agent, the Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of any counsel and any outside
consultants for the Agent, the Issuing Bank or any Lender, for appraisers,
commercial finance examinations, and environmental site assessments, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that the
Lenders who are not the Agent or the Issuing Bank shall be entitled to
reimbursement for no more than one counsel representing all such Lenders (absent
a conflict of interest in which case the Lenders may engage and be reimbursed
for additional counsel).
(b)    The Borrowers shall jointly and severally indemnify the Agent, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the transactions contemplated by
the Loan Documents or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Borrower or any other member of the Borrower Affiliated
Group, or any Environmental Liability related in any way to Borrower or any
other member of the Borrower Affiliated Group, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or any Affiliate of such Indemnitee (or of
any officer, director, employee, advisor or agent of such Indemnitee or any such
Indemnitee[’]’s Affiliates). In connection with any indemnified claim hereunder,
the Indemnitee shall be entitled to select its own counsel and the Borrowers
shall promptly pay the reasonable fees and expenses of such counsel. This
Section 9.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.


113[113]



--------------------------------------------------------------------------------





(c)    To the extent that any Borrower fails to pay any amount required to be
paid by it to the Agent or the Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Agent or the Issuing Bank,
as the case may be, such Lender[’]’s Commitment Percentage of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent or the Issuing Bank.
(d)    To the extent permitted by Applicable Law, no party hereto shall assert,
and each party hereby waives, any claim against any Borrower or Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated by the Loan Documents, any
Loan or Letter of Credit or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
9.4    Designation of Lead Borrower as Borrowers[’]’ Agent.
(a)    []Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as that Borrower[']’s agent to obtain Loans and Letters of Credit
hereunder, the proceeds of which shall be available to each Borrower for those
uses as those set forth herein. As the disclosed principal for its agent, each
Borrower shall be obligated to the Agent and each Lender on account of Loans so
made and Letters of Credit so issued hereunder as if made directly by the
Lenders to that Borrower, notwithstanding the manner by which such Loans and
Letters of Credit are recorded on the books and records of the Lead Borrower and
of any Borrower.
(b)    Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes, guarantees, and agrees to discharge all Obligations of
all other Borrowers as if the Borrower so assuming and guarantying were each
other Borrower.
(c)    The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a ["]“Borrower["]”) on whose behalf the Lead Borrower has requested a
Loan. The Lead Borrower shall cause the transfer of the proceeds of each Loan to
the (those) Borrower(s) on whose behalf such Loan was obtained. Neither the
Agent nor any Lender shall have any obligation to see to the application of such
proceeds.
(d)    Each of the Borrowers shall remain jointly and severally liable to the
Agent and the Lenders for the payment and performance of all Obligations (which
payment and performance shall continue to be secured by all Collateral granted
by each of the Borrowers) notwithstanding any determination by the Agent to
cease making Loans or causing Letters of Credit to be issued to or for the
benefit of any Borrower.


114[114]



--------------------------------------------------------------------------------





(e)    The authority of the Lead Borrower to request Loans on behalf of, and to
bind, the Borrowers, shall continue unless and until the Agent acts as provided
in subparagraph (c), above, or the Agent actually receives
(i)    written notice of: (i) the termination of such authority, and (ii) the
subsequent appointment of a successor Lead Borrower, which notice is signed by
the respective Presidents of each Borrower (other than the President of the Lead
Borrower being replaced) then eligible for borrowing under this Agreement; and
(ii)    written notice from such successive Lead Borrower (i) accepting such
appointment; (ii) acknowledging that such removal and appointment has been
effected by the respective Presidents of such Borrowers eligible for borrowing
under this Agreement; and (iii) acknowledging that from and after the date of
such appointment, the newly appointed Lead Borrower shall be bound by the terms
hereof, and that as used herein, the term ["]“Lead Borrower["]” shall mean and
include the newly appointed Lead Borrower.
9.5    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any such attempted assignment or transfer without such consent shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, the Issuing Bank
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it), provided that (i)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, each of the Lead Borrower (but only if no Event of Default then
exists), the Agent and the Issuing Bank must give their prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed),
(ii) except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender[’]’s Commitment or Loans, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Agent) shall not be less than $10,000,000 unless the Agent otherwise
consents, (iii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender[’]’s rights and obligations, (iv)
the parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance, together with, unless waived by the Agent, a
processing and recordation fee of $3,500. Subject to acceptance and recording
thereof pursuant to paragraph (d) of this Section, from and after the effective
date specified in each Assignment and Acceptance the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment


115[115]



--------------------------------------------------------------------------------





and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender[’]’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Section 9.3). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (e) of this Section.
(c)    The Agent, acting for this purpose as an agent of the Borrowers, shall
maintain at one of its offices in Boston, Massachusetts a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and L/C Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error and the
Borrowers, the Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Lead Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an Eligible Assignee, the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Agent shall accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.
(e)    Any Lender may, without the consent of the Borrowers, the Agent, and the
Issuing Bank, sell participations to one or more banks or other entities, other
than Borrower or Facility Guarantor or any member of the Borrower Affiliated
Group (a “Participant”), in all or a portion of such Lender[’]’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it), provided that (i) such Lender[’]’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender[’]’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation in the
Commitments, the Loans and the Letters of Credit Outstandings shall provide that
such Lender shall retain the sole right to enforce the Loan Documents and to
approve any amendment, modification or waiver of any provision of the Loan
Documents, provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.2(b) that
affects such Participant. Subject to paragraph (f) of this Section and Section
2.28, the Borrowers agree that each Participant shall be entitled to the
benefits (and subject to the obligations) of Sections 2.23, 2.25, and 2.26 to
the same extent as if it were a


116[116]



--------------------------------------------------------------------------------





Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.9 as though it were a Lender, provided
such Participant agrees to be subject to Sections 2.25(c) and 2.28 as though it
were a Lender.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.23 or 2.26 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Lead
Borrower[’]’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.26
unless (i) the Lead Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Sections 2.26(e) and 2.26(g) as though it were a Lender and (ii)
such Participant is eligible for exemption from the withholding tax referred to
therein, following compliance with Sections 2.26(e)[.] and 2.26(g). Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Notwithstanding any provision to the contrary, any Lender (an “Assigning
Lender”) may assign to one or more special purpose funding vehicles (each, an
“SPV”) all or any portion of its funded Loans (without the corresponding
Commitment), without the consent of any Person or the payment of a fee, by
execution of a written assignment agreement in a form agreed to by such
Assigning Lender and such SPV, and may grant any such SPV the option, in such
SPV[’]’s sole discretion, to provide the Borrowers all or any part of any Loans
that such Assigning Lender would otherwise be obligated to make pursuant to this
Agreement. Such SPVs shall have all the rights which a Lender making or holding
such Loans would have under this Agreement, but no obligations. The Assigning
Lender shall remain liable for all its original obligations under this
Agreement, including its Commitment (although the unused portion thereof shall
be reduced by


117[117]



--------------------------------------------------------------------------------





the principal amount of any Loans held by an SPV). Notwithstanding such
assignment, the Agent and Borrower may deliver notices to the Assigning Lender
(as agent for the SPV) and not separately to the SPV unless the Agent and
Borrower are requested in writing by the SPV (or its agent) to deliver such
notices separately to it. The Borrowers shall, at the request of any Assigning
Lender, execute and deliver to such Person as such Assigning Lender may
designate, a Note in the amount of such Assigning Lender[']’s original Note to
evidence the Loans of such Assigning Lender and related SPV.
9.6    Survival. All covenants, agreements, representations and warranties made
by the Borrowers in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.23, 2.26, and 9.3 and
Section 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agent may require
such indemnities and collateral security as it shall reasonably deem necessary
or appropriate under the circumstances to protect the Credit Parties against (x)
loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, (y) any obligations that may thereafter
arise with respect to Bank Products or Cash Management Services, and (z) any
Obligations that may thereafter arise under Section [9.3]9.3 hereof.
9.7    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.1, this Agreement shall become effective when it shall have been executed by
the Agent and the Lenders and when the Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, pdf or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.


118[118]



--------------------------------------------------------------------------------





9.8    Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
9.9    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Agent or the Required Lenders, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrowers against any of and all the obligations of the Borrowers now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured and regardless of the adequacy of the
Collateral. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender
may have.
9.10    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
(b)    The Borrowers agree that any suit for the enforcement of this Agreement
or any other Loan Document may be brought in any court of the State of New York
sitting in the Borough of Manhattan or any federal court sitting therein as the
Agent may elect in its sole discretion and consent to the non-exclusive
jurisdiction of such courts. The Borrowers hereby waive any objection which they
may now or hereafter have to the venue of any such suit or any such court or
that such suit is brought in an inconvenient forum. The Borrowers agree that any
action commenced by any Borrower asserting any claim or counterclaim arising
under or in connection with this Agreement or any other Loan Document shall be
brought solely in a court of the State of New York sitting in the Borough of
Manhattan or any federal court sitting therein as the Agent may elect in its
sole discretion and consent to the exclusive jurisdiction of such courts with
respect to any such action.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.1. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
9.11    WAIVER OF JURY TRIAL [.]. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO


119[119]



--------------------------------------------------------------------------------





REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
9.12    Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under Applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
9.14    Additional Waivers.
(a)    The Obligations are joint and several obligations of each Borrower. To
the fullest extent permitted by Applicable Law, the obligations of Borrower
hereunder shall not be affected by (i) the failure of the Agent or any other
Credit Party to assert any claim or demand or to enforce or exercise any right
or remedy against any other Borrower under the provisions of this Agreement, any
other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement, any other Loan Document, or any other agreement, with respect to any
other Borrower of the Obligations under this Agreement, or (iii) the failure to
perfect any security interest in, or the release of, any of the security held by
or on behalf of the Agent or any other Credit Party.
(b)    The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Borrower hereunder shall
not be discharged or impaired or otherwise affected by the failure of the Agent
or any other Credit Party to assert any claim or demand or to enforce any remedy
under this Agreement, any other Loan Document or any other agreement, by any
waiver or modification of any provision of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the


120[120]



--------------------------------------------------------------------------------





Obligations, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Borrower or that would otherwise operate as a
discharge of any Borrower as a matter of law or equity (other than the payment
in full in cash of all the Obligations).
(c)    To the fullest extent permitted by Applicable Law, each Borrower waives
any defense based on or arising out of any defense of any other Borrower or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Borrower, other than the
payment in full in cash of all the Obligations. The Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Borrower, or exercise
any other right or remedy available to them against any other Borrower, without
affecting or impairing in any way the liability of any Borrower hereunder except
to the extent that all the Obligations have been paid in full in cash. Pursuant
to Applicable Law, each Borrower waives any defense arising out of any such
election even though such election operates, pursuant to Applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Borrower against any other Borrower, as the case may be, or
any security.
(d)    Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Borrower of any Obligations,
all rights of such Borrower against any other Borrower arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior payment in full in cash of all the Obligations and the termination
of all Commitments to any Borrower under any Loan Document. In addition, any
indebtedness of any Borrower now or hereafter held by any Borrower is hereby
subordinated in right of payment to the prior payment in full of the
Obligations. Until the Obligations are paid in full, none of the Borrowers will
demand, sue for, or otherwise attempt to collect any such indebtedness. If any
amount shall erroneously be paid to any Borrower on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of any Borrower, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Agent to be
credited against the payment of the Obligations, whether matured or unmatured,
in accordance with the terms of this Agreement and the other Loan Documents. To
the extent that any Borrower shall, under this Agreement as a joint and several
obligor, repay any of the Obligations constituting Revolving Loans made to
another Borrower hereunder (an “Accommodation Payment”), then the Borrower
making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each of the other Borrowers in an
amount equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower[’]’s Allocable Amount and the denominator of
which is the sum of the Allocable Amounts of all of the Borrowers. As of any
date of determination, the “Allocable Amount” of each Borrower shall be equal to
the maximum amount of liability for Accommodation Payments which could be
asserted against such Borrower hereunder without (a) rendering such Borrower
“insolvent” within the meaning of Section 101 (3[1]2) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Borrower with
unreasonably small capital or assets, within the meaning


121[121]



--------------------------------------------------------------------------------





of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of
the UFCA, or (c) leaving such Borrower unable to pay its debts as they become
due within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA.
9.15    Patriot Act. Each Lender hereby notifies the Borrowers that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended (the ["]“Act["]”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Act. Each Borrower is in compliance, in all material respects, with the Patriot
Act. No part of the proceeds of the Loans or any Letter of Credit will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
9.16    Foreign Asset Control Regulations. Neither of the advance of the Loans
nor the use of the proceeds of any thereof or of any Letter of Credit will
violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the
["]“Trading With the Enemy Act["]”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the ["]“Foreign Assets Control Regulations["]”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the ["]“Executive Order["]”) and (b) the Act. Furthermore, none
of the Borrowers or their Affiliates (a) is or will become a ["]“blocked
person["]” as described in the Executive Order, the Trading With the Enemy Act
or the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such ["]“blocked
person["]” or in any manner violative of any such order.
9.17    Confidentiality. Each of the Lenders agrees that it will use its best
efforts not to disclose without the prior consent of the Borrowers (other than
to its employees, auditors, counsel or other professional advisors, to
Affiliates or to another Lender if the Lender or such Lender[’]’s holding or
parent company in its sole discretion determines that any such party should have
access to such information, which party shall be informed of the confidential
nature thereof) any information with respect to any Borrower which is furnished
pursuant to this Agreement, provided that any Lender may disclose any such
information (a) as has become generally available to the public, (b) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required or appropriate
in response to any summons or subpoena or in connection with any litigation,
provided that if the Lender is able to do so prior to complying with the summons
or subpoena, such Lender shall provide the Borrowers with prompt notice of such
requested disclosure so that the Borrowers may seek a protective order or other
appropriate remedy (nothing contained herein however shall result in such


122[122]



--------------------------------------------------------------------------------





Lender[’]’s non-compliance with Applicable Law), (d) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (e) in connection
with the enforcement of remedies under this Agreement and the other Loan
Documents, and (f) to any prospective transferee in connection with any
contemplated transfer of any of the Loans or Notes or any interest therein by
such Lender, provided that such prospective transferee agrees to be bound by the
provisions of this Section. The Borrowers hereby agree that the failure of a
Lender to comply with the provisions of this Section 9.17 shall not relieve the
Borrowers of any of their obligations to such Lender under this Agreement and
the other Loan Documents. Notwithstanding the foregoing, each Borrower consents
to the publication by Agent of advertising material relating to the financing
transactions contemplated by this Agreement using any Borrower[’]’s or Facility
Guarantor[’]’s name, product photographs, logo or trademark. The Agent shall
provide a draft reasonably in advance of any advertising material to the Lead
Borrower for review and comment prior to the publication thereof. The Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
9.18    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Borrowers each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm[’]’s-length commercial transaction between the Borrowers
and the Facility Guarantors, on the one hand, and the Credit Parties, on the
other hand, and each of the Borrowers and the Facility Guarantors is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
Credit Party is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrowers and the Facility
Guarantors or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Credit Parties has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrowers and the Facility Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any of the Credit Parties has advised or is currently
advising any Borrower or Facility Guarantor or any of its Affiliates on other
matters) and none of the Credit Parties has any obligation to any Borrower or
Facility Guarantor or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and the Facility Guarantors
and their respective Affiliates, and none of the Credit Parties has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Credit Parties have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each of the
Borrowers and the Facility Guarantors has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each of the
Borrowers hereby waives and releases, to the


123[123]



--------------------------------------------------------------------------------





fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.
9.19    Existing Credit Agreement Amended and Restated. Upon satisfaction of the
conditions precedent to the effectiveness of this Agreement, (a) this Agreement
shall amend and restate the Existing Credit Agreement in its entirety and (b)
the rights and obligations of the parties under the Existing Credit Agreement
shall be subsumed within, and be governed by, this Agreement; provided, however,
that the Borrowers hereby agree that (i) the Letter of Credit Outstandings
under, and as defined in, the Existing Credit Agreement on the Effective Date
shall be Letter of Credit Outstandings hereunder, and (ii) all Obligations of
the Borrowers and Facility Guarantors under, and as defined in, the Existing
Credit Agreement shall remain outstanding, shall constitute continuing
Obligations secured by the Collateral, and this Agreement shall not be deemed to
evidence or result in a novation or repayment and reborrowing of such
obligations and other liabilities.
9.20    Keepwell. Each Borrower and Facility Guarantor that is a Qualified ECP
Guarantor at the time the Facility Guaranty or the grant of a security interest
under the Loan Documents, in each case, by any Specified Loan Party becomes
effective with respect to any Swap Obligation, hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party with respect to such Swap Obligation
as may be needed by such Specified Loan Party from time to time to honor all of
its obligations under the Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor[’]’s obligations
and undertakings under the Facility Guaranty voidable under Applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Borrower and
Facility Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.
9.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


124[124]



--------------------------------------------------------------------------------





(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[balance of page left intentionally blank; signature pages follow]




125[125]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.


[GAMESTOP CORP.]
[GAMESTOP, INC.]
[SUNRISE PUBLICATIONS, INC.]
[ELBO INC.]
[EB INTERNATIONAL HOLDINGS, INC.]
[KONGREGATE INC.]
[SPAWN LABS, INC.]


[By:    ____________________________
Name: Robert Lloyd]
[Title:
Executive Vice President and Chief Financial Officer]





[GAMESTOP TEXAS LTD.]
[SIMPLY MAC, INC.]
[SPRING COMMUNICATIONS]
[HOLDING, INC.]
[GS MOBILE, INC.]


[By:    ____________________________
Name:     Robert Lloyd
Title:     Chief Financial Officer ]




[MARKETING CONTROL SERVICES, INC.]


[By:    ____________________________
Name:     Scott Shaver
Title:     Secretary]




[SOCOM LLC]


[By:    ____________________________
Name:     Marc Summey
Title:     Manager]


Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





GAMESTOP CORP.
GAMESTOP, INC.
SUNRISE PUBLICATIONS, INC.
ELBO INC.
EB INTERNATIONAL HOLDINGS, INC.
 
By:
 
Name:
 
Title:
 
 
GAMESTOP TEXAS LTD.
SIMPLY MAC, INC.
SPRING COMMUNICATIONS
HOLDING, INC.
GS MOBILE, INC.
GEEKNET, INC.
 
By:
 
Name:
 
Title:
 
 
MARKETING CONTROL SERVICES,
INC.
 
By:
 
Name:
 
Title:
 
 
SOCOM LLC
 
By:
 
Name:
 
Title:
 
 





Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as Agent, as Issuing Bank, and as Lender
 
By:
 
Name:
Andrew Cerussi
Title:
Director
Address:
100 Federal Street, 9th Floor
 
Boston, Massachusetts 02110
Attn:
Mr. Andrew Cerussi
Telephone:
(617) 434-9398
Telecopy:
(617) 310-2686
 



Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender
 
By:
 
Name:
 
Title:
 



Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







[BANK OF AMERICA, N.A.,
as Agent, as Issuing Bank, and as Lender


By:    ________________________]
[Name: Andrew Cerussi
Title: Director

Address: 100 Federal Street, 9th Floor
     Boston, Massachusetts 02110
Attn: Mr. Stephen Garvin]
[Telephone: (617) 434-9399
Telecopy: (617) 434-6685]
[


Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





]
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
By:
 
Name:
 
Title:
 



Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







[WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender]




[By:    _________________________
Name: _________________________
Title:     ________________________]




REGIONS BANK, as a Lender
 
By:
 
Name:
 
Title:
 



Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





[U.S. BANK NATIONAL ASSOCIATION, as a Lender]




[By:    _________________________
Name: _________________________
Title:     ________________________]
 
[


Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





REGIONS BANK, as a Lender]




[By:    _________________________
Name: _________________________
Title:     ________________________]
[


Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





]JPMORGAN CHASE BANK, N.A.[, as a Lender]




[By:    _________________________
Name: _________________________
Title:     ________________________]




[


Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





HSBC BANK USA NA, as a Lender]




[By:    _________________________
Name: _________________________
Title:     ________________________]
[


Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





FIFTH THIRD BANK, as a Lender]




[By:    _________________________
Name: _________________________
Title:     ________________________][2152298.2]
JPMORGAN CHASE BANK, N.A., as a Lender
 
By:
 
Name:
 
Title:
 



Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







HSBC BANK USA, N.A., as a Lender
 
By:
 
Name:
 
Title:
 



Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







FIFTH THIRD BANK, as a Lender
 
By:
 
Name:
 
Title:
 





 


Signature Page to Second Amended and Restated Credit Agreement

